Exhibit 10.2
(Confidential Portions Omitted)
 
Construction Loan Agreement
among
HF Logistics-SKX Tl, LLC, a Delaware limited liability company,
as Borrower
and
Bank of America, N.A.,
a national banking association
as Administrative Agent and as a Lender
and
Raymond James Bank FSB,
a federal savings bank, as a Lender
Dated as of April 30, 2010
Banc of America Securities LLC,
as
Sole Lead Arranger and Sole Book Manager
(BANK OF AMERICA LOGO) [v57380f56455b1.gif]
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
ARTICLE 1 — THE LOAN
    1  
 
       
1.1. General Information and Exhibits
    1  
1.2. Purpose
    1  
1.3. Commitment to Lend
    1  
1.4. Budget
    1  
1.5. Borrower’s Deposit
    2  
1.6. Evidence of Debt
    2  
1.7. Interest Rate
    2  
1.8. Past Due Rate
    3  
1.9. Prepayment
    3  
1.10. Consequential Loss
    3  
1.11. Late Charge
    4  
1.12. Taxes
    4  
1.13. Payment Schedule and Maturity Date
    5  
1.14. Advances and Payments
    7  
1.15. Administrative Agent Advances
    7  
1.16. Defaulting Lender
    9  
1.17. Several Obligations; No Liability, No Release
    10  
 
       
ARTICLE 2 — ADDITIONAL COVENANTS AND AGREEMENTS
    12  
 
       
2.1. Construction of the Improvements
    12  
2.2. Plans and Changes
    12  
2.3. Contracts
    12  
2.4. Assignment of Contracts and Plans
    13  
2.5. Storage of Materials
    13  
2.6. Construction Consultant
    13  
2.7. Inspection
    14  
2.8. Notice to Lenders
    14  
2.9. Financial Statements
    14  
2.10. Other Information
    14  
2.11. Reports and Testing
    14  
2.12. Advertising by Lenders
    15  
2.13. Appraisal
    15  
2.14. Payment of Withholding Taxes
    15  
2.15 ERISA and Prohibited Transaction Taxes
    15  
 
       
ARTICLE 3 — REPRESENTATIONS AND WARRANTIES
    16  
 
       
ARTICLE 4 — DEFAULT AND REMEDIES
    17  
 
       
4.1. Events of Default
    17  
4.2. Remedies
    18  
 
       
ARTICLE 5 — ADMINISTRATIVE AGENT
    19  
 
       
5.1. Appointment and Authorization of Administrative Agent
    19  
5.2. Delegation of Duties
    20  
5.3. Liability of Administrative Agent
    20  
5.4. Reliance by Administrative Agent
    21  
5.5. Notice of Default
    21  
5.6. Credit Decision; Disclosure of Information by Administrative Agent
    21  
5.7. Indemnification of Administrative Agent
    22  
5.8. Administrative Agent in Individual Capacity
    22  

 



--------------------------------------------------------------------------------



 



              PAGE  
5.9.   Successor Administrative Agent
    22  
5.10. Releases; Acquisition and Transfers of Collateral
    23  
5.11. Application of Payments
    24  
5.12. Benefit
    24  
 
       
ARTICLE 6 — GENERAL TERMS AND CONDITIONS
    24  
 
       
6.1. Consents; Borrower’s Indemnity
    24  
6.2. Miscellaneous
    26  
6.3. Notices
    26  
6.4. Payments Set Aside
    27  
6.5. Successors and Assigns
    27  
6.6. Confidentiality
    29  
6.7. Set-off
    30  
6.8. Sharing of Payments
    30  
6.9. Amendments; Survival
    30  
6.10. Costs and Expenses
    32  
6.11. Tax Forms
    32  
6.12. Further Assurances
    33  
6.13. Inducement to Lenders
    34  
6.14. Forum
    34  
6.15. Interpretation
    34  
6.16. No Partnership, etc.
    34  
6.17. Records
    34  
6.18. Commercial Purpose
    34  
6.19. WAIVER OF JURY TRIAL
    35  
6.20. Service of Process
    35  
6.21. USA Patriot Act Notice
    35  
6.22. Entire Agreement
    35  
6.23. Dispute Resolution
    35  

EXHIBITS:

         
EXHIBIT “A”
  —   Legal Description of Land
EXHIBIT “B”
  —   Definitions and Financial Statements
EXHIBIT “C”
  —   Conditions Precedent to the Initial Advance
EXHIBIT “D”
  —   Budget
EXHIBIT “E”
  —   Plans
EXHIBIT “F”
  —   Advances
EXHIBIT “F-1”
  —   Draw Request
EXHIBIT “G”
  —   Survey Requirements
EXHIBIT “H”
  —   Intentionally Omitted
EXHIBIT “I”
  —   Leasing and Tenant Matters
EXHIBIT “J”
  —   List of Required Bonds
EXHIBIT “K”
  —   Letters of Credit
EXHIBIT “L”
  —   Assignment and Assumption
EXHIBIT “M”
  —   Promissory Note
EXHIBIT “N”
  —   Schedule of Lenders and Other Parties

 



--------------------------------------------------------------------------------



 



CONSTRUCTION LOAN AGREEMENT
(Syndication)
     THIS CONSTRUCTION LOAN AGREEMENT (“Agreement”) is made by and among each
lender from time to time a party hereto (individually, a “Lender” and
collectively, the “Lenders”), and Bank of America, N.A., a national banking
association as Administrative Agent and HF Logistics-SKX Tl, LLC, a Delaware
limited liability company (“Borrower”), who agree as follows:
ARTICLE 1 — THE LOAN
     1.1. General Information and Exhibits. This Agreement includes the Exhibits
listed below which are marked by an “X,” all of which Exhibits are attached
hereto and made a part hereof for all purposes. Borrower and Lenders agree that
if any Exhibit to be attached to this Agreement contains blanks, the same shall
be completed correctly and in accordance with this Agreement prior to or at the
time of the execution and delivery thereof.

             
 X 
  Exhibit “A”   —   Legal Description of the Land
 X 
  Exhibit “B”   —   Definitions and Financial Statements
 X 
  Exhibit “C”   —   Conditions Precedent to the Initial Advance
 X 
  Exhibit “D”   —   Budget
 X 
  Exhibit “E”   —   Plans
 X 
  Exhibit “F”   —   Advances
 X 
  Exhibit “F-1”   —   Draw Request
 X 
  Exhibit “G”   —   Survey Requirements
 
  Exhibit “H”   —   Intentionally Omitted
 X 
  Exhibit “I”   —   Leasing and Tenant Matters
 X 
  Exhibit “J”   —   List of Required Bonds
 X 
  Exhibit “K”   —   Letters of Credit
 X 
  Exhibit “L”   —   Assignment and Assumption
 X 
  Exhibit “M”   —   Promissory Note
 X 
  Exhibit “N”   —   Schedule of Lenders

The Exhibits contain other terms, provisions and conditions applicable to the
Loan. Capitalized terms used in this Agreement shall have the meanings assigned
to them in Exhibit “B”. This Agreement and the other Loan Documents, which must
be in form, detail and substance satisfactory to Lenders, evidence the
agreements of Borrower and Lenders with respect to the Loan. Borrower shall
comply with all of the Loan Documents, but to the extent that the provisions of
this Agreement conflict or are inconsistent with the provisions in any of the
other Loan Documents, the provisions of this Agreement shall control.
     1.2. Purpose. The proceeds of the Loan shall be used by Borrower to pay
(i) the cost of the construction of the Improvements on the Land and (ii) other
fees, costs and expenses relating to the Property if and to the extent that such
costs are specifically provided for in the Budget.
     1.3. Commitment to Lend. Borrower agrees to borrow from each Lender, and
each Lender severally agrees to make advances of its Pro Rata Share of the
proceeds of the Loan to Borrower in amounts at any one time outstanding not to
exceed such Lender’s Pro Rata Share of the Loan and (except for Administrative
Agent with respect to Administrative Agent Advances), on the terms and subject
to the conditions set forth in this Agreement and Exhibit “C” and Exhibit “F”
attached to this Agreement. Lender’s commitment to lend shall expire and
terminate automatically if the Loan is prepaid in full. The Loan is not
revolving. Any amount repaid may not be reborrowed.
     1.4. Budget. The Budget is attached to this Agreement as Exhibit “D”. The
amounts listed in the Budget as the (a) “Total Costs” is the maximum cost
anticipated by Borrower for each item specified; (b) “Total Budget” is the
maximum cost anticipated by Borrower for the Project; (c) “Loan Proceeds” is the
maximum amount to be advanced under the Loan, and as used herein, such term
shall mean Loan funds to be advanced by the Lenders subject to the terms and
conditions of this Agreement; and (d) “Up-Front Equity” is FIFTY SEVEN MILLION
FIVE HUNDRED SIXTY ONE THOUSAND TWO HUNDRED THIRTY SEVEN AND NO/100 DOLLARS

PAGE 1



--------------------------------------------------------------------------------



 



($57,561,237.00), the amount which is to be paid by Borrower toward the Total
Costs, and advanced prior to the first Advance of any Loan Proceeds. Up-Front
Equity Cash and Loan Proceeds shall be advanced subject to the terms, covenants,
conditions and provisions of this Agreement. Borrower shall not amend the
Budget, or otherwise reallocate Loan funds from one Budget line item to another,
without the prior written approval of Administrative Agent in its sole
discretion or except as expressly provided for herein. The Budget has been
prepared by Borrower, and Borrower represents to Administrative Agent and
Lenders that to the best of Borrower’s knowledge, the Budget includes all costs
incident to the Loan and the Project through the maturity date of the Loan
(collectively, the “Aggregate Cost”) after taking into account the requirements
of this Agreement, including “hard” and “soft” costs, fees and expenses. Unless
approved by Administrative Agent in its sole discretion, no advance shall be
made (a) for any cost not set forth in the Budget, (b) from any line item in the
Budget that, when added to all prior advances from that line item, would exceed
the lesser of (i) the actual cost incurred by Borrower for such line item, or
(ii) the sum shown in the Budget for such line item, (c) from any contingency
line item, or (d) to pay interest on the Loan after commencement of operations
in the Improvements if and to the extent that, subject to the provisions of
Exhibit “I”, there is sufficient net operating income from the Property to pay
such interest. Advances from any line item in the Budget for purposes other than
those for which amounts are initially allocated to such line item, or changes in
the relative amounts allocated to particular line items in the Budget may only
be made as Administrative Agent in its sole discretion deems necessary or
advisable.
     In the event the general contractor produces a cost savings on a particular
line item under a construction contract with such general contractor, the
general contractor will deduct the savings on that line item and increase the
general contractor fee line item by twenty-five percent of the savings. The
balance of the savings will be re-allocated to interest reserve, contingency or
hard cost line items after consent of the Administrative Agent pursuant to the
requirements of this Agreement.
     1.5. Borrower’s Deposit. If at any time Administrative Agent determines
that the sum of: (i) any unadvanced portion of the Loan to which Borrower is
entitled, plus (ii) the portions of the Aggregate Cost that are to be paid by
Borrower from other funds that, to Administrative Agent’s satisfaction, are
available, set aside and committed, is or will be insufficient to pay the actual
unpaid Aggregate Cost, Borrower shall, within ten (10) days after written notice
from Administrative Agent, deposit with Administrative Agent the amount of the
deficiency (“Borrower’s Deposit”) in an interest-bearing account of
Administrative Agent’s selection with interest earned thereon to be part of
Borrower’s Deposit. Such Borrower’s Deposit is hereby pledged to Administrative
Agent and Lenders as additional security for the Loan, and Borrower hereby
grants and conveys to Administrative Agent for the ratable benefit of
Administrative Agent and Lenders a security interest in all funds so deposited
with Administrative Agent, as additional security for the Loan. Administrative
Agent may advance all or a portion of the Borrower’s Deposit prior to the Loan
Proceeds. Upon the occurrence of any Default by Borrower, Administrative Agent
may (but shall have no obligation to) apply all or any part of Borrower’s
Deposit against the unpaid Indebtedness in such order as Administrative Agent
determines. Absent the existence of any Default or the occurrence of any event
which, upon the giving of notice or the passage of time would become a Default,
Borrower’s Deposit shall be used to pay amounts of any insufficiencies in the
Aggregate Cost.
     1.6. Evidence of Debt. Amounts of the Loan made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loan made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Indebtedness. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of Administrative
Agent shall control in the absence of manifest error.
     1.7. Interest Rate.
          (a) The unpaid principal balance of this Loan from day to day
outstanding which is not past due, shall bear interest at a fluctuating rate of
interest equal to the sum of (i) the greater of (x) the BBA LIBOR Daily Floating
Rate or (y) ONE HUNDRED AND FIFTY (150) basis points per annum and (ii) FOUR
HUNDRED AND FIFTY (450) basis points, until default (the “Applicable Rate”). The
“BBA LIBOR Daily Floating Rate” shall

PAGE 2



--------------------------------------------------------------------------------



 



mean a fluctuating rate of interest equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as selected by Administrative
Agent from time to time) as determined for each Business Day at approximately
11:00 a.m. London time two (2) London Banking Days prior to the date in
question, for U.S. Dollar deposits (for delivery on the first day of such
interest period) with a one month term, as adjusted from time to time in
Administrative Agent’s sole discretion for reserve requirements, deposit
insurance assessment rates and other regulatory costs. If such rate is not
available at such time for any reason, then the rate will be determined by such
alternative method as reasonably selected by Administrative Agent. A “London
Banking Day” is a day on which banks in London are open for business and dealing
in offshore dollars. Interest shall be computed for the actual number of days
which have elapsed, on the basis of a 360-day year. Interest shall accrue from
the date that funds are actually deposited into the Borrower’s account described
in Section 1.15 below or disbursed to a third party on behalf of the Borrower or
in connection with the construction and development of the Project.
          (b) If Administrative Agent determines that no adequate basis exists
for determining the BBA LIBOR Daily Floating Rate or that the BBA LIBOR Daily
Floating Rate will not adequately and fairly reflect the cost to Lenders of
funding the Loan, or that any applicable law or regulation or compliance
therewith by any Lender prohibits or restricts or makes impossible the charging
of interest based on the BBA LIBOR Daily Floating Rate and such Lender so
notifies Administrative Agent and Borrower, then until Administrative Agent
notifies Borrower that the circumstances giving rise to such suspension no
longer exist, interest shall accrue and be payable on the unpaid principal
balance of this Loan from the date Administrative Agent so notifies Borrower
until the Maturity Date of this Loan (whether by acceleration, declaration,
extension or otherwise) at a fluctuating and per annum rate of interest equal to
the sum of 1.75% plus the greater of (1) the Prime Rate of Administrative Agent;
and (2) 4.25%. Each Lender agrees to designate a different Lending Office if
such designation will avoid the need for such notice and will not, in the good
faith judgment of such Lender, otherwise be materially disadvantageous to such
Lender. Each time the Prime Rate changes, the per annum rate of interest on this
Loan shall change immediately and contemporaneously with such change in the
Prime Rate. If Administrative Agent (including any subsequent Administrative
Agent) ceases to exist or to establish or publish a prime rate from which the
Prime Rate is then determined, the applicable variable rate from which the Prime
Rate is determined thereafter shall be instead the prime rate reported in The
Wall Street Journal (or the average prime rate if a high and a low prime rate
are therein reported), and the Prime Rate shall change without notice with each
change in such prime rate as of the date such change is reported.
     1.8. Past Due Rate. If any amount payable by Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods),
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Past Due Rate (as defined herein) to the fullest
extent permitted by applicable law. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable on
demand, at a rate per annum equal to the Applicable Rate plus FOUR HUNDRED
(400) basis points (the “Past Due Rate”).
     1.9. Prepayment. Borrower may prepay the principal balance of this Loan, in
full at any time or in part from time to time, without fee, premium or penalty,
provided that: (a) Administrative Agent shall have actually received from
Borrower prior written notice of (i) Borrower’s intent to prepay, (ii) the
amount of principal which will be prepaid (the “Prepaid Principal”), and
(iii) the date on which the prepayment will be made; (b) each prepayment shall
be in an amount of One Thousand and No/100 Dollars ($1,000.00) or a larger
integral multiple of One Thousand and No/100 Dollars ($1,000.00) (unless the
prepayment retires the outstanding balance of this Loan in full); and (c) each
prepayment shall be in the amount of 100% of the Prepaid Principal, plus accrued
unpaid interest thereon to the date of prepayment, plus any other sums which
have become due to Administrative Agent and Lenders under the Loan Documents on
or before the date of prepayment but have not been paid. If this Loan is prepaid
in full, any commitment of Lenders for further advances shall automatically
terminate.
     1.10. Consequential Loss. Within fifteen (15) days after request by any
Lender (or at the time of any prepayment), Borrower shall pay to such Lender
such amount or amounts as will compensate such Lender for any reasonable loss,
cost, expense, penalty, claim or liability, including any loss incurred in
obtaining, prepaying, liquidating or employing deposits or other funds from
third parties and any loss of revenue, profit or yield, as determined by such
Lender in its judgment reasonably exercised (together, “Consequential Loss”)
incurred by such Lender with respect to any LIBOR Rate as a result of: (a) the
failure of Borrower to make payments on the date

PAGE 3



--------------------------------------------------------------------------------



 



specified under this Agreement or in any notice from Borrower to Administrative
Agent; (b) the failure of Borrower to borrow, continue or convert into LIBOR
Rate Principal on the date or in the amount specified in a notice given by
Borrower to Administrative Agent pursuant to this Agreement; (c) the early
termination of any Interest Period for any reason; or (d) the payment or
prepayment of any amount on a date other than the date such amount is required
or permitted to be paid or prepaid, whether voluntarily or by reason of
acceleration, including, but not limited to, acceleration upon any transfer or
conveyance of any right, title or interest in the Property giving Administrative
Agent on behalf of Lenders the right to accelerate the maturity of the Loan as
provided in the Mortgage. The foregoing notwithstanding, the amounts of the
Consequential Loss shall never be less than zero or greater than what is
permitted by applicable Law. If any Consequential Loss will be due, the Lender
shall deliver to Borrower a notice as to the amount of the Consequential Loss,
which notice shall be conclusive in the absence of manifest error. Neither
Administrative Agent nor the Lenders shall have any obligation to purchase, sell
and/or match funds in connection with the funding or maintaining of the Loan or
any portion thereof. The obligations of Borrower under this Section shall
survive any termination of the Loan Documents and payment of the Loan and shall
not be waived by any delay by Administrative Agent or Lenders in seeking such
compensation.
     1.11. Late Charge. If Borrower shall fail to make any payment due hereunder
or under the terms of any Note within fifteen (15) days after the date such
payment is due, Borrower shall pay to the applicable Lender or Lenders on demand
a late charge equal to four percent (4%) of such payment. Such fifteen (15) day
period shall not be construed as in any way extending the due date of any
payment. The “late charge” is imposed for the purpose of defraying the expenses
of a Lender incident to handling such defaulting payment. This charge shall be
in addition to, and not in lieu of, any other remedy Lenders may have and is in
addition to any fees and charges of any agents or attorneys which Administrative
Agent or Lenders may employ upon the occurrence of a Default, whether authorized
herein or by Law.
     1.12. Taxes.
          (a) Any and all payments by Borrower to or for the account of
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of
Administrative Agent and any Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which
Administrative Agent or such Lender, as the case may be, is organized or
maintains a Lending Office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), Administrative Agent and such Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) Borrower
shall make such deductions, (iii) Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, Borrower shall
furnish to Administrative Agent (which shall forward the same to such Lender)
the original or a certified copy of a receipt evidencing payment thereof.
          (b) In addition, Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
          (c) If Borrower shall be required by the Laws of any jurisdiction
outside the United States to deduct any Taxes or Other Taxes from or in respect
of any sum payable under any Loan Document to Administrative Agent or any
Lender, Borrower shall also pay to Administrative Agent (for the account of such
Lender) or to such Lender, at the time interest is paid, such additional amount
that such Lender specifies is necessary to preserve the after-tax yield (after
factoring in United States (federal and state) taxes imposed on or measured by
net income) the Lender would have received if such deductions (including
deductions applicable to additional sums payable under this Section) had not
been made.

PAGE 4



--------------------------------------------------------------------------------



 



          (d) Borrower agrees to indemnity Administrative Agent and each Lender
for the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section)
paid by Administrative Agent and such Lender and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Tribunal. Payment under this subsection
(d) shall be made within 30 days after the date the Lender or the Administrative
Agent makes a demand therefor.
          (e) Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section shall survive the termination of the Commitments and the payment in full
of all the other Indebtedness.
     1.13. Payment Schedule and Maturity Date.
          1.13.1 Accrued and unpaid interest shall be due and payable commencing
on May 15, 2010 and on the 15th day of each succeeding month thereafter until
all principal and accrued interest owning on the Loan shall have been fully paid
and satisfied.
          1.13.2 Commencing on the 15th day of the first calendar month
following the first payment of rent by Skechers pursuant to the Lease and
continuing on the 15th day of each and every calendar month thereafter until the
Loan has been repaid in full, Borrower shall make principal payments in an
amount derived assuming a thirty (30) year amortization and interest at the rate
of the greater of eight percent (8%) per annum or the rate then paid on ten
(10) year Treasury Notes, plus TWO HUNDRED AND FIFTY (250) basis points;
provided, that on the Maturity Date the entire principal balance of the Loan
then unpaid and all accrued interest then unpaid shall be finally due and
payable. It is acknowledged and agreed that the interest rate set forth in this
Section 1.13.2 shall not be the interest rate under the Loan (which interest
rate is set forth in Section 1.7 above), but rather shall be used solely for the
determination of the amount of each principal payment to be made pursuant to
this Section 1.13.2).
          1.13.3 Administrative Agent shall grant a request by Borrower to
extend the Maturity Date of the Loan to October 30, 2012 (the “Extended Maturity
Date”), upon and subject to the following terms and conditions:
          (a) Basic Conditions. Unless otherwise agreed by Administrative Agent
with the consent of all Lenders in writing:
          (i) Borrower shall request the extension, if at all, by written notice
to Administrative Agent not more than one hundred twenty (120) days, and not
less than sixty (60) days, prior to the Maturity Date.
          (ii) At the time of the request, the construction of the Improvements
shall have been completed in accordance with the requirements of the Loan
Documents, an unconditional certificate of occupancy (or local equivalent) shall
have been issued for the Improvements by the applicable governmental authority
with jurisdiction over the Property, and all conditions to the final
disbursement shall have been satisfied.
          (iii) At the time of the request, and at the time of the extension,
there shall not exist any default, nor any condition or state of facts which
after notice and/or lapse of time would constitute a Default under any Loan
Document.
          (iv) Current Financial Statements regarding Borrower and TG
Development (dated not earlier than thirty (30) days prior to the request for
extension) and all other financial statements and other information as may be
required under the Loan Documents regarding Borrower, TG Development and the
Property, shall have been submitted promptly to Administrative Agent, and there
shall not have occurred, in the opinion of Administrative Agent, any material
adverse change in the business or financial condition of Borrower or any
Guarantor or Skechers, or in the Property or in any other state of facts
submitted to Administrative Agent in connection with the Loan Documents, from
that which existed on the date of this Agreement.

PAGE 5



--------------------------------------------------------------------------------



 



          (v) Whether or not the extension becomes effective, Borrower shall pay
all out-of-pocket costs and expenses incurred by Administrative Agent and
Lenders in connection with the proposed extension (pre- and post-closing),
including, without limitation, appraisal fees, environmental audit and
reasonable legal fees; all such costs and expenses incurred up to the time of
Lenders’ written agreement to the extension shall be due and payable prior to
Lenders’ execution of that agreement (or if the proposed extension does not
become effective, then upon demand by Administrative Agent), and any future
failure to pay such amounts shall constitute a default under the Loan Documents.
          (vi) All applicable regulatory requirements, including appraisal
requirements, shall have been satisfied with respect to the extension.
          (vii) Not later than the Maturity Date, (A) the extension shall have
been consented to and documented to Administrative Agent and Lenders’
satisfaction by Borrower, each Guarantor, Lenders, and all other parties deemed
necessary by Administrative Agent (such as any permitted subordinate
lienholders); (B) Administrative Agent shall have been provided with an updated
title report and judgment and lien searches, and appropriate title insurance
endorsements shall have been issued as required by Administrative Agent; and (C)
Borrower shall have paid to Administrative Agent for the pro rata benefit of
Lenders a non-refundable extension fee in the amount of Twenty Five Thousand and
No/100 Dollars ($25,000.00).
          (viii) At the time of such extension, the Property shall have a Loan
to Value Ratio (as hereinafter defined) of not greater than fifty-eight percent
(58%), which Loan to Value Ratio shall be calculated as follows: the outstanding
principal balance and accrued but unpaid interest on the Loan as of the date of
the determination of the ratio shall be divided by the appraised “As-Is” value
of the Property. The appraised “As-Is” value of the Property shall be based upon
Administrative Agent’s existing appraisal of the Property, or, at Administrative
Agent’s election (in its sole discretion), an updated appraisal, prepared by an
appraiser acceptable to Administrative Agent at Borrower’s expense, and
satisfactory to Administrative Agent in all respects, as reviewed, adjusted and
approved by Administrative Agent. In the event this Loan to Value Ratio is not
met, Borrower may satisfy this Loan to Value Ratio prior to the extension date
by either (A) making a principal curtailment on the Loan in an amount sufficient
to bring this Loan to Value Ratio into compliance and/or (B) provide additional
collateral acceptable to Administrative Agent, which shall have value (as
determined by Administrative Agent) which when added to the Property value is
sufficient to satisfy this Loan to Value Ratio.
          (ix) At the time of such extension, Skechers shall have taken
occupancy of the Improvements and commenced to pay rent under the Lease
          (x) At the time of such extension, Borrower shall satisfy a Debt
Service Coverage Ratio (as hereinafter defined) as determined by Administrative
Agent for the preceding twelve (12) month period of at least 1.40 to 1.00, which
Debt Service Coverage Ratio shall be calculated by dividing the cash flow for
the preceding twelve (12) month period (the “Determination Period”) by the
amount of the debt service payments in the amount calculated assuming a thirty
(30) year amortization and interest at the rate of the greater of eight percent
(8%) per annum or the rate then paid on ten (10) year Treasury Notes, plus TWO
HUNDRED AND FIFTY (250) basis points. For the purposes hereof, “cash flow” shall
be defined as net income of Borrower after provision for approved operating
expenses and state and federal income taxes, increased by the amount of
depreciation, amortization and other non-cash charges, if any. In the event that
Skechers has not been in possession of the Improvements and paying rent during
the entirety of the Determination Period, then the following shall apply:
(a) cash flow for that period of time during the Determination Period during
which Skechers has been paying rent shall be annualized (e.g., if one month,
then such cash flow shall be multiplied by 12, if three months, then such cash
flow shall be multiplied by 4, etc.); and (b) any and all expenses which may not
occur on a monthly basis (e.g., payment of real estate taxes and insurance
premiums) shall also be annualized.
If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective.

PAGE 6



--------------------------------------------------------------------------------



 



          (b) No Changes in Loan Terms. All terms and conditions of the Loan
Documents shall continue to apply to the extended term except that the Maturity
Date shall mean the Extended Maturity Date.
     1.14. Certain Provisions Regarding Payments. All payments made as scheduled
on the Loan shall be applied, to the extent thereof, to late charges, to accrued
but unpaid interest, unpaid principal, and any other sums due and unpaid to
Administrative Agent under the Loan Documents, in such manner and order as
Administrative Agent may elect in its sole discretion. All permitted prepayments
on the Loan shall be applied, to the extent thereof, to accrued but unpaid
interest on the amount prepaid, to the remaining principal installments, and any
other sums due and unpaid to Administrative Agent under the Loan Documents, in
such manner and order as Administrative Agent may elect in its sole discretion,
including but not limited to application to principal installments in inverse
order of maturity. Except to the extent that specific provisions are set forth
in this Agreement or another Loan Document with respect to application of
payments, all payments received by Administrative Agent shall be applied, to the
extent thereof, to the indebtedness secured by the Mortgage in such manner and
order as Administrative Agent may elect in its sole discretion, any instructions
from Borrower or anyone else to the contrary notwithstanding. Remittances in
payment of any part of the indebtedness other than in the required amount in
immediately available U.S. funds shall not, regardless of any receipt or credit
issued therefor, constitute payment until the required amount is actually
received by Administrative Agent in immediately available U.S. funds and shall
be made without offset, demand, counterclaim, deduction, or recoupment (each of
which is hereby waived) and accepted subject to the condition that any check or
draft may be handled for collection in accordance with the practice of the
collecting bank or banks. Acceptance by the Administrative Agent of any payment
in an amount less than the amount then due on any indebtedness shall be deemed
an acceptance on account only, notwithstanding any notation on or accompanying
such partial payment to the contrary, and shall not in any way excuse the
existence of a Default. Payments received after 2:00 p.m. shall be deemed to be
received on, and shall be posted as of, the following Business Day. Whenever any
payment under this Agreement or any other Loan Document falls due on a day which
is not a Business Day, such payment may be made on the next succeeding Business
Day.
     1.15. Advances and Payments.
          (a) Following receipt of a Draw Request, Administrative Agent shall
promptly provide each Lender with a copy of the Draw Request Form in the form of
Exhibit “F-1”, the related AIA Document G-702 and G-703, the related written
certification by Borrower’s Architect and if available the related written
certification of the Construction Consultant. Administrative Agent shall notify
each Lender telephonically (with confirmation by facsimile or electronic mail),
by facsimile (with confirmation by telephone or electronic mail) or by
electronic mail (with confirmation by telephone or facsimile) not later than
1:00 p.m. Administrative Agent’s Time two (2) Business Days prior to the advance
Funding Date for LIBOR Rate Principal advances, and one (1) Business Day prior
to the advance Funding Date for all other advances, of its Pro Rata Share of the
amount Administrative Agent has determined shall be advanced in connection
therewith (“Advance Amount”). In the case of an advance of the Loan, each Lender
shall make the funds for its Pro Rata Share of the Advance Amount available to
Administrative Agent not later than 11:00 a.m. Administrative Agent’s Time on
the Funding Date thereof. After Administrative Agent’s receipt of the Advance
Amount from Lenders, Administrative Agent shall make proceeds of the Loan in an
amount equal to the Advance Amount (or, if less, such portion of the Advance
Amount that shall have been paid to Administrative Agent by Lenders in
accordance with the terms hereof) available to Borrower on the applicable
Funding Date by advancing such funds to Borrower in accordance with the
provisions of Exhibit “F”.
          (b) All payments by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Administrative Agent not later than 12:00 p.m. (Administrative Agent’s
Time) on the date specified herein. Administrative Agent shall distribute to
each Lender such funds as such Lender may be entitled to receive hereunder
(i) on or before 3:00 p.m. (Administrative Agent’s Time) on the day
Administrative Agent receives such funds, if Administrative Agent has received
such funds on or before 12:00 p.m. (Administrative Agent’s Time), or (ii) on or
before 12:00 p.m. (Administrative Agent’s Time) on the Business Day following
the day Administrative Agent receives such funds, if Administrative Agent
receives such funds after 12:00 p.m. (Administrative Agent’s Time). If
Administrative Agent fails to timely pay any amount to any Lender in accordance
with this subsection, Administrative Agent shall pay to such Lender interest at
the Federal Funds Rate on such amount, for each day from the day such amount was
to be paid until it is paid to such Lender (any such interest paid shall not be
chargeable to Borrower).

PAGE 7



--------------------------------------------------------------------------------



 



          (c) Except as otherwise provided herein, all payments by Borrower or
any Lender shall be made to Administrative Agent at Administrative Agent’s
Office not later than the time for such type of payment specified in this
Agreement. All payments received after such time shall be deemed received on the
next succeeding Business Day. All payments shall be made in immediately
available funds in lawful money of the United States of America.
          (d) Upon satisfaction of any applicable terms and conditions set forth
herein, Administrative Agent shall promptly make any amounts received in
accordance with the prior subsection available in like funds received as
follows: (i) if payable to Borrower, in accordance with Exhibit “F”, except as
otherwise specified herein, and (ii) if payable to any Lender, by wire transfer
to such Lender at the address specified in the Schedule of Lenders.
          (e) Except as otherwise provided in Exhibit “K” with respect to
Borrower reimbursing drawings under Letters of Credit, unless Borrower or any
Lender has notified Administrative Agent, prior to the date any payment is
required to be made by it to Administrative Agent, that Borrower or such Lender,
as the case may be, will not make such payment, Administrative Agent may assume
that Borrower or such Lender, as the case may be, has timely made such payment
and may (but shall not be required to do so) in reliance thereon, make available
a corresponding amount to the person or entity entitled thereto. If and to the
extent that such payment was not in fact made to Administrative Agent in
immediately available funds, then:
          (i) if Borrower failed to make such payment, each Lender shall
forthwith on demand repay to Administrative Agent the portion of such assumed
payment that was made available to such Lender in immediately available funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by Administrative Agent to such Lender to
the date such amount is repaid to Administrative Agent in immediately available
funds at the Federal Funds Rate from time to time in effect; and
          (ii) if any Lender failed to make such payment, such Lender or, if
applicable, Electing Lender or Lenders shall forthwith on demand pay to
Administrative Agent the amount thereof in immediately available funds, together
with interest thereon for the period from the date such amount was made
available by Administrative Agent to Borrower to the date such amount is
recovered by Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the interest rate applicable to such amount under the Loan. If
such Lender pays such amount to Administrative Agent, then such amount shall
constitute such Lender’s Pro Rata Share, included in the applicable Loan
advance. If such Lender does not pay such amount forthwith upon Administrative
Agent’s demand therefor, Administrative Agent may make a demand therefor upon
Borrower, and the Borrower shall pay such amount to Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the non-default rate of interest applicable to such amount under the
Loan. Nothing herein shall be deemed to relieve any Lender from its obligation
to fulfill its Commitment or to prejudice any rights which Administrative Agent
or Borrower may have against any Lender as a result of any default by such
Lender hereunder.
     A notice of the Administrative Agent to any Lender or to Borrower with
respect to any amount owing under this subsection shall be conclusive, absent
manifest error.
          (f) If any Lender makes available to the Administrative Agent funds
for any Loan advance to be made by such Lender as provided in the foregoing
provisions of this Section, and the funds are not advanced to Borrower or
otherwise used to satisfy any Obligations of such Lender hereunder, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
          (g) Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan advance in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan advance in any particular place or manner.
          (h) Conditions to Initial Advance of Loan Proceeds. The following are
conditions precedent to Administrative Agent and Lenders’ obligation to make the
Initial Advance of Loan Proceeds to Borrower

PAGE 8



--------------------------------------------------------------------------------



 



hereunder and are in addition to any other conditions for advances and for the
Initial Advance of Loan Proceeds set forth in this Agreement, including, but not
limited to, those contained in Exhibit F of this Agreement:
          (i) Permits. Borrower, Administrative Agent and Lenders acknowledge
that as of the date hereof, Borrower has not yet obtained from the applicable
governmental authorities the permits that are required for the construction of
the Improvements. Borrower agrees that Administrative Agent and Lenders shall
have no obligation to make an Initial Advance of Loan Proceeds unless and until
Borrower has obtained all permits required for the construction of the
Improvements and has provided true and correct copies of such valid building
permits for the Improvements, acceptable to the Administrative Agent in its sole
discretion, together with all other consents, licenses, permits and approvals
necessary for construction of the Improvements, all in assignable form (to the
extent appropriate) and in full force and effect.
          (ii) Relocation and/or Release of Utility Easements. Borrower,
Administrative Agent and Lenders acknowledge that the Property is currently
encumbered by certain utility easements (collectively, the “Utility Easements”)
in favor of each of Southern California Edison Company (as successor to
Nevada-California Electric Corporation and California Electric Power Company)
(“SCE”) and the Eastern Municipal Water District (the “EMWD”, and collectively
with SCE, the “Grantees”) as more specifically set forth in Preliminary Report
NCS-413199A issued by the Title Company. Borrower, Administrative Agent and each
Lender also acknowledge that the Improvements are intended to be constructed
over portions of the Property that are subject to the Utility Easements and that
Borrower intends either to cause the Grantees to release the Utility Easements
or to relocate them so that once constructed the Improvements will not encroach
upon those portions of the Property encumbered by the Utility Easements or
violate the terms or conditions of the Utility Easements. Borrower agrees that
Administrative Agent and Lenders shall have no obligation to make an Initial
Advance of Loan Proceeds hereunder unless and until (i) the Utility Easements
have been released by the Grantees or relocated by the Grantees in a manner
approved of by Administrative Agent in its sole and absolute discretion;
(ii) executed and recorded copies of all instruments effecting such release or
relocation (as applicable) have been provided to Administrative Agent;
(iii) Borrower has provided to Administrative Agent, at no cost to
Administrative Agent, (a) an updated survey of the Property reflecting the
release or relocation of the Utility Easements and (b) such endorsements to its
policy of Title Insurance, required by, and acceptable to, Administrative Agent
in its sole discretion, including, but not limited to an unmodified Form 103.3
endorsement and an endorsement reflecting the release of the Utility Easements
or the relocation of same in the manner approved by Administrative Agent.
          (iii) Recordation of Final Map. Borrower agrees that Administrative
Agent and Lenders shall have no obligation to make the Initial Advance of Loan
Proceeds unless and until (A) the Final Map, as such term is defined in the
Section 6.24 of the Mortgage, is approved by the City and recorded in the
Official Records of Riverside County, California and a copy of such recorded
Final Map is provided to Administrative Agent; and (B) Administrative Agent and
Lenders are provided with the items specifically set forth in Section 6.24 of
the Mortgage.
     1.16. Administrative Agent Advances.
          (a) Administrative Agent is authorized, from time to time, in
Administrative Agent’s sole discretion to make, authorize or determine advances
of the Loan, or otherwise expend funds, on behalf of Lenders (“Administrative
Agent Advances”), (i) to pay any costs, fees and expenses as described in
Section 6.10 herein, (ii) when the applicable conditions precedent set forth in
Exhibit “C” and Exhibit “F” have been satisfied to the extent required by
Administrative Agent, and (iii) when Administrative Agent deems necessary or
desirable to preserve or protect the Loan collateral or any portion thereof
(including those with respect to property taxes, insurance premiums, completion
of construction, operation, management, improvements, maintenance, repair, sale
and disposition) (A) subject to Section 5.5, after the occurrence of a Default,
and (B) subject to Section 5.10, after acquisition of all or a portion of the
Loan collateral by foreclosure or otherwise.
          (b) Administrative Agent Advances shall constitute obligatory advances
of Lenders under this Agreement, shall be repayable on demand and secured by the
Loan collateral, and if unpaid by Lenders as set forth below shall bear interest
at the rate applicable to such amount under the Loan or if no longer applicable,
at the

PAGE 9



--------------------------------------------------------------------------------



 



Base Rate. Administrative Agent shall notify each Lender in writing of each
Administrative Agent Advance. Upon receipt of notice from Administrative Agent
of its making of an Administrative Agent Advance, each Lender shall make the
amount of such Lender’s Pro Rata Share of the outstanding principal amount of
the Administrative Agent Advance available to Administrative Agent, in same day
funds, to such account of Administrative Agent as Administrative Agent may
designate, (i) on or before 3:00 p.m. (Administrative Agent’s Time) on the day
Administrative Agent provides Lenders with notice of the making of such
Administrative Agent Advance if Administrative Agent provides such notice on or
before 12:00 p.m. (Administrative Agent’s Time), or (ii) on or before 12:00 p.m.
on the Business Day immediately following the day Administrative Agent provides
Lenders with notice of the making of such advance if Administrative Agent
provides notice after 12:00 p.m. (Administrative Agent’s Time).
     1.17. Defaulting Lender.
          1.17.1 Notice and Cure of Lender Default; Election Period: Electing
Lenders. Administrative Agent shall notify (such notice being referred to as the
“Default Notice”) Borrower (for Loan advances) and each non-Defaulting Lender if
any Lender is a Defaulting Lender. Each non-Defaulting Lender shall have the
right, but in no event or under any circumstance the obligation, to fund such
Defaulting Lender Amount, provided that within twenty (20) days after the date
of the Default Notice (the “Election Period”), such non-Defaulting Lender or
Lenders (each such Lender, an “Electing Lender”) irrevocably commit(s) by notice
in writing (an “Election Notice”) to Administrative Agent, the other Lenders and
Borrower to fund the Defaulting Lender Amount and to assume the Defaulting
Lender’s obligations with respect to the advancing of the entire undisbursed
portion of the Defaulting Lender’s principal obligations under this Agreement
(such entire undisbursed portion of the Defaulting Lender’s principal
obligations under this Agreement, including its portion of the Payment Amount
that is the subject of the default, is hereinafter referred to as the
“Defaulting Lender Obligation”). If Administrative Agent receives more than one
Election Notice within the Election Period, then the commitment to fund the
Defaulting Lender Amount and the Defaulting Lender Obligation shall be
apportioned pro rata among the Electing Lenders in the proportion that the
amount of each such Electing Lender’s Commitment bears to the total Commitments
of all Electing Lenders. If the Defaulting Lender fails to pay the Defaulting
Lender Payment Amount within the Election Period, the Electing Lender or
Lenders, as applicable, shall be automatically obligated to fund the Defaulting
Lender Amount and Defaulting Lender Obligation (and Defaulting Lender shall no
longer be entitled to fund such Defaulting Lender Amount and Defaulting Lender
Obligation) within three (3) Business Days following the expiration of the
Election Period to reimburse Administrative Agent or make payment to Borrower,
as applicable. Notwithstanding anything to the contrary contained herein, if
Administrative Agent has funded the Defaulting Lender Amount, Administrative
Agent shall be entitled to reimbursement for its portion of the Defaulting
Lender Payment Amount pursuant to Section 5.11.
          1.17.2 Removal of Rights; Indemnity. Administrative Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by or on behalf
of Borrower to Administrative Agent for the Defaulting Lender’s benefit; nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder
or under any Note until all Defaulting Lender Payment Amounts are paid in full.
Amounts payable to a Defaulting Lender shall be paid by Administrative Agent to
reimburse Administrative Agent and any Electing Lender pro rata for all
Defaulting Lender Payment Amounts. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, a Defaulting Lender
shall be deemed not to be a “Lender” and such Defaulting Lender’s Commitment
shall be deemed to be zero. A Defaulting Lender shall have no right to
participate in any discussions among and/or decisions by Lenders hereunder
and/or under the other Loan Documents. Further, any Defaulting Lender shall be
bound by any amendment to, or waiver of, any provision of, or any action taken
or omitted to be taken by Administrative Agent and/or the non-Defaulting Lenders
under, any Loan Document which is made subsequent to the Defaulting Lender’s
becoming a Defaulting Lender. This Section shall remain effective with respect
to a Defaulting Lender until such time as the Defaulting Lender shall no longer
be in default of any of its obligations under this Agreement by curing such
default by payment of all Defaulting Lender Payment Amounts (i) within the
Election Period, or (ii) after the Election Period with the consent of the
non-Defaulting Lenders. Such Defaulting Lender nonetheless shall be bound by any
amendment to or waiver of any provision of, or any action taken or omitted to be
taken by Administrative Agent and/or the non-Defaulting Lenders under any Loan
Document which is made subsequent to that Lender’s becoming a Defaulting Lender
and prior to such cure or waiver. The operation of this subsection or the
subsection above alone shall not be construed to increase or otherwise affect
the Commitment of any non-Defaulting Lender, or relieve or excuse the
performance by Borrower of their duties and

PAGE 10



--------------------------------------------------------------------------------



 



obligations hereunder or under any of the other Loan Documents. Furthermore,
nothing contained in this Section shall release or in any way limit a Defaulting
Lender’s obligations as a Lender hereunder and/or under any other of the Loan
Documents. Further, a Defaulting Lender shall indemnify and hold harmless
Administrative Agent and each of the non-Defaulting Lenders from any claim,
loss, or costs incurred by Administrative Agent and/or the non-Defaulting
Lenders as a result of a Defaulting Lender’s failure to comply with the
requirements of this Agreement, including, without limitation, any and all
additional losses, damages, costs and expenses (including, without limitation,
attorneys’ fees) incurred by Administrative Agent and any non-Defaulting Lender
as a result of and/or in connection with (i) a non-Defaulting Lender’s acting as
an Electing Lender, (ii) any enforcement action brought by Administrative Agent
against a Defaulting Lender, and (iii) any action brought against Administrative
Agent and/or Lenders. The indemnification provided above shall survive any
termination of this Agreement.
          1.17.3 Commitment Adjustments. In connection with the adjustment of
the amounts of the Loan Commitments of the Defaulting Lender and Electing
Lender(s) upon the expiration of the Election Period as aforesaid, Borrower,
Administrative Agent and Lenders shall execute such modifications to the Loan
Documents as shall, in the reasonable judgment of Administrative Agent, be
necessary or desirable in connection with the adjustment of the amounts of
Commitments in accordance with the foregoing provisions of this Section. For the
purpose of voting or consenting to matters with respect to the Loan Documents
such modifications shall also reflect the removal of voting rights of the
Defaulting Lender and increase in voting rights of Electing Lenders to the
extent an Electing Lender has funded the Defaulting Lender Amount and assumed
the Defaulting Lender Obligation. In connection with such adjustments,
Defaulting Lenders shall execute and deliver an Assignment and Assumption
covering that Lender’s Commitment and otherwise comply with Section 6.5. If a
Lender refuses to execute and deliver such Assignment and Assumption or
otherwise comply with Section 6.5, such Lender hereby appoints Administrative
Agent to do so on such Lender’s behalf. Administrative Agent shall distribute an
amended Schedule of Lenders, which shall thereafter be incorporated into this
Agreement, to reflect such adjustments. However, all such Defaulting Lender
Amounts and Defaulting Lender Obligation funded by Administrative Agent or
Electing Lenders shall continue to be Defaulting Lender Amounts of the
Defaulting Lender pursuant to its obligations under this Agreement.
          1.17.4 No Election. In the event that no Lender elects to commit to
fund the Defaulting Lender Amount and Defaulting Lender Obligations within the
Election Period, Administrative Agent shall, upon the expiration of the Election
Period, so notify Borrower and each Lender.
     1.18. Several Obligations; No Liability, No Release. Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of Administrative Agent in its capacity as such, and not by
or in favor of Lenders, any and all obligations on the part of Administrative
Agent (if any) to make any advances of the Loan or reimbursements for other
Payment Amounts shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective Pro Rata
Shares. Except as may be specifically provided in this Agreement, no Lender
shall have any liability for the acts of any other Lender. No Lender shall be
responsible to Borrower or any other person for any failure by any other Lender
to fulfill its obligations to make advances of the Loan or reimbursements for
other Payment Amounts, nor to take any other action on its behalf hereunder or
in connection with the financing contemplated herein. The failure of any Lender
to pay to Administrative Agent its Pro Rata Share of a Payment Amount shall not
relieve any other Lender of any obligation hereunder to pay to Administrative
Agent its Pro Rata Share of such Payment Amounts as and when required herein,
but no Lender shall be responsible for the failure of any other Lender to so
fund its Pro Rata Share of the Payment Amount. In furtherance of the foregoing,
Lenders shall comply with their obligation to pay Administrative Agent their Pro
Rata Share of such Payment Amounts regardless of (i) the occurrence of any
Default hereunder or under any Loan Document; (ii) any failure of consideration,
absence of consideration, misrepresentation, fraud, or any other event, failure,
deficiency, breach or irregularity of any nature whatsoever in the Loan
Documents; or (iii) any bankruptcy, insolvency or other like event with regard
to Borrower or any Guarantor. The obligation of Lenders to pay to such Payment
Amounts are in all regards independent of any claims between Administrative
Agent and any Lender.
     1.19. Replacement of Lenders. If any Lender is a Defaulting Lender,
Borrower may, upon notice to such Lender and the Administrative Agent, replace
such Lender by causing such Lender to assign its Commitment with the payment of
any assignment fee by the replaced Lender to one or more other lenders or
Eligible Assignees

PAGE 11



--------------------------------------------------------------------------------



 



acceptable to Borrower, the Administrative Agent and the L/C Issuer. Borrower
shall or shall cause the replacement lender to (subject to the provisions of
Section 1.14 through 1.15 providing for payment of all Defaulting Lender Payment
Amounts to Administrative Agent and/or Electing Lenders, as applicable, prior to
payment of amounts due to a Defaulting Lender), (x) pay in full all principal,
interest, fees and other amounts owing to such Lender through the date of
replacement, (y) provide appropriate assurances and indemnities (which may
include letters of credit) as such Lender may reasonably require with respect to
such replaced Lender’s obligation to fund its participation interest in any
Letters of Credit then outstanding and (z) provide a release of such Lender from
its obligations under the Loan Documents. Any Lender being replaced shall
execute and deliver an Assignment and Assumption covering that Lender’s
Commitment and otherwise comply with Section 6.5. If a Lender being replaced
refuses to execute and deliver such Assignment and Assumption or otherwise
comply with Section 6.5, such Lender hereby appoints Administrative Agent to do
so on such Lender’s behalf. Administrative Agent shall distribute an amended
Schedule of Lenders, which shall thereafter be incorporated into this Agreement,
to reflect adjustments to Lenders and their Commitments.
ARTICLE 2 — ADDITIONAL COVENANTS AND AGREEMENTS
     2.1. Construction of the Improvements. Borrower shall commence construction
of the Improvements on or before the Construction Commencement Date, and shall
prosecute the construction of the Improvements with diligence and continuity, in
a good and workmanlike manner, and in accordance with sound building and
engineering practices, all applicable Laws and governmental requirements, the
Plans and the Loan Documents. Borrower shall not permit cessation of work for a
period in excess of ten (10) consecutive days, except for Excusable Delays.
Borrower shall complete construction of the Improvements free and clear of all
liens (except liens created by the Loan Documents), and shall obtain a
certificate of occupancy and all other permits, licenses and approvals from all
applicable governmental authorities required for the occupancy, use and
operation of the Improvements, in each case satisfactory to Administrative
Agent, on or before the Completion Date. Borrower shall promptly after receiving
knowledge of same, correct (a) any material defect in the Improvements, (b) any
material departure from the Plans, Law or governmental requirements, or (c) any
encroachment by any Improvements or structure on any building setback line,
easement, property line or restricted area.
     2.2. Plans and Changes. No construction shall be undertaken on the Land
except as shown in the Plans. Borrower assumes full responsibility for the
compliance of the Plans and the Property with all Laws, governmental
requirements and sound building and engineering practices. No plans or
specifications, or any changes thereto, shall be included as part of the Plans
until approved by Administrative Agent, Construction Consultant, all applicable
governmental authorities, and all other parties required under the Loan
Documents. Without Administrative Agent’s prior written consent, Borrower shall
not change or modify the Plans, agree to any change order, or allow any extras
to any contractor or any subcontractor, except that Borrower may make Permitted
Changes without such consent if: (a) Borrower notifies Administrative Agent in
writing of the change or extra with appropriate supporting documentation and
information; (b) Borrower obtains the approval of the applicable contractor,
Borrower’s architect and all sureties; (c) the structural integrity, quality and
standard of workmanship of the Improvements is not impaired by such change or
extra; (d) no substantial change in architectural appearance is effected by such
change or extra; (e) no default in any obligation to any person or violation of
any Law or governmental requirement would result from such change or extra;
(f) Borrower complies with Section 1.5 of this Agreement to cover any excess
cost resulting from the change or extra; and (g) completion of the Improvements
by the Completion Date will not be affected. Administrative Agent shall not be
obligated to review a proposed change unless it has received all documents
necessary to review such change, including the change order, cost estimates,
plans and specifications, and evidence that all required approvals other than
that of Administrative Agent have been obtained.
     2.3. Contracts. Without Administrative Agent’s prior written approval as to
parties, terms, and all other matters, Borrower shall not (a) enter into any
Material Contract for the performance of any work or the supplying of any labor,
materials or services for the design or construction of the Improvements,
(b) enter into any management, leasing, maintenance or other contract pertaining
to the Property not described in clause (a) that is not unconditionally
terminable by Borrower or any successor owner without penalty or payment on not
more than thirty (30) days notice to the other party thereunder, or (c) modify,
amend, or terminate any such contracts. Administrative Agent hereby approves of
the Development Management Services Agreement dated January 30, 2010 entered
into by HF Logistics-SKX, LLC, a Delaware limited liability company and HFC
Holdings, LLC, a Delaware limited liability company [as assigned by HF
Logistics-SKX, LLC to Borrower?]. All such contracts shall

PAGE 12



--------------------------------------------------------------------------------



 



provide that all rights and liens of the applicable contractor, architect,
engineer, supplier, surveyor or other party and any right to remove removable
Improvements are subordinate to Lender’s rights and liens, shall require all
subcontracts and purchase orders to contain a provision subordinating the
subcontractors’ and mechanics’ and materialmen’s liens and any right to remove
removable Improvements to Lender’s rights and liens, and shall provide that no
change order shall be effective without the prior written consent of
Administrative Agent, except for change orders which implement Permitted
Changes. Borrower shall not default under any contract, Borrower shall not
permit any contract to terminate by reason of any failure of Borrower to perform
thereunder, and Borrower shall promptly notify Administrative Agent of any
default thereunder. Borrower will deliver to Administrative Agent, upon request
of Administrative Agent, the names and addresses of all persons or entities with
whom each contractor has contracted for the construction of the Improvements or
for the furnishing of labor or materials therefor.
     2.4. Assignment of Contracts and Plans. As additional security for the
Obligations, Borrower hereby transfers and assigns to Administrative Agent for
the ratable benefit of Administrative Agent and Lenders and grants a security
interest in all of Borrower’s right, title and interest, but not its liability,
in, under, and to all construction, architectural and design contracts, and the
Plans, and agrees that all of the same are covered by the security agreement
provisions of the Mortgage. Borrower agrees to deliver to Administrative Agent
from time to time upon Administrative Agent’s request such consents to the
foregoing assignment from parties contracting with Borrower as Administrative
Agent may require. Neither this assignment nor any action by Administrative
Agent or Lenders shall constitute an assumption by Administrative Agent or
Lenders of any obligation under any such contract or with respect to the Plans,
Borrower hereby agrees to perform all of its obligations under any such
contract, and Borrower shall continue to be liable for all obligations of
Borrower with respect thereto. Administrative Agent shall have the right at any
time (but shall have no obligation) to take in its name or in the name of
Borrower such action as Administrative Agent may determine to be necessary to
cure any default under any such contract or with respect to the Plans or to
protect the rights of Borrower, Administrative Agent or Lenders with respect
thereto. Borrower irrevocably constitutes and appoints Administrative Agent as
Borrower’s attorney-in-fact, which power of attorney is coupled with an interest
and irrevocable, after a Default by Borrower under this Agreement to enforce in
Borrower’s name or in Administrative Agent’s and Lender’s name all rights of
Borrower under any such contract or with respect to the Plans. Administrative
Agent shall incur no liability if any action so taken by it or on its behalf
shall prove to be inadequate or invalid. Borrower indemnifies and holds
Administrative Agent and Lenders harmless against and from any loss, cost,
liability or expense (including, but not limited to, consultants’ fees and
expenses and attorneys’ fees and expenses) incurred in connection with
Borrower’s failure to perform such contracts or any action taken by
Administrative Agent or Lenders. Administrative Agent may use the Plans for any
purpose relating to the Improvements. Borrower represents and warrants to
Administrative Agent and Lenders that the copy of any contract furnished or to
be furnished to Administrative Agent is and shall be a true and complete copy
thereof, that the copies of the Plans delivered to Administrative Agent are and
shall be true and complete copies of the Plans, that there have been no
modifications thereof which are not fully set forth in the copies delivered, and
that Borrower’s interest therein is not subject to any claim, setoff, or
encumbrance.
     2.5. Storage of Materials. Borrower shall cause all materials supplied for
or intended to be utilized in the construction of the Improvements, but not yet
affixed to or incorporated into the Improvements or the Land, to be stored on
the Land or at such other site as Administrative Agent may approve, in each case
with adequate safeguards to prevent loss, theft, damage or commingling with
materials for other projects. Borrower shall not purchase or order materials for
delivery more than sixty (60) days prior to the scheduled incorporation of such
materials into the Improvements without the prior approval of Administrative
Agent, which will not be unreasonably withheld (and in that regard,
Administrative Agent shall give due consideration to expected “lead times” for
any such orders and potential cost savings resulting from early ordering of
materials).
     2.6. Construction Consultant. Administrative Agent may retain the services
of a Construction Consultant, whose duties may include, among others, reviewing
the Plans and any proposed changes to the Plans, performing construction cost
analyses, observing work in place and reviewing Draw Requests. The duties of
Construction Consultant run solely to Administrative Agent for the ratable
benefit of Lenders, and Construction Consultant shall have no obligations or
responsibilities whatsoever to Borrower, Borrower’s architect, engineer,
contractor or any of their agents or employees. Unless prohibited by applicable
Law, all fees, costs, and expenses of Construction Consultant shall be paid by
Borrower. Borrower shall cooperate with Construction Consultant and will furnish
to Construction Consultant such information and other material as Construction
Consultant considers necessary or useful in performing its duties.

PAGE 13



--------------------------------------------------------------------------------



 



     2.7. Inspection. Administrative Agent and its agents, including
Construction Consultant, may enter upon the Property to inspect the Property,
the Project and any materials at any reasonable time, upon reasonable advance
notice, unless Administrative Agent deems such inspection is of an emergency
nature, in which event Borrower shall provide Administrative Agent with
immediate access to the Property. Borrower will furnish to Administrative Agent
and its agents, including Construction Consultant, for inspection and copying,
all Plans, shop drawings, specifications, books and records, and other documents
and information that Administrative Agent may request from time to time.
     2.8. Notice to Lenders. Borrower shall promptly within five (5) days after
Borrower receives knowledge of the occurrence of any of the following events,
notify each Lender in writing thereof, specifying in each case the action
Borrower has taken or will take with respect thereto: (a) any violation of any
Law or governmental requirement; (b) any litigation, arbitration or governmental
investigation or proceeding instituted or threatened against Borrower or any
Guarantor or the Property, and any material development therein; (c) any actual
or threatened condemnation of any portion of the Property, any negotiations with
respect to any such taking, or any loss of or substantial damage to the
Property; (d) any labor controversy pending or threatened against Borrower or
any contractor, and any material development in any labor controversy; (e) any
notice received by Borrower with respect to the cancellation, alteration or
non-renewal of any insurance coverage maintained with respect to the Property;
(f) any failure by Borrower or any contractor, subcontractor or supplier to
perform any material obligation under any construction contract, any event or
condition which would permit termination of a construction contract or
suspension of work thereunder, or any notice given by Borrower or any contractor
with respect to any of the foregoing; (g) any lien filed against the Property or
any stop notice served on Borrower in connection with construction of the
Improvements; or (h) any required permit, license, certificate or approval with
respect to the Property lapses or ceases to be in full force and effect.
     2.9. Financial Statements. Borrower shall deliver to Administrative Agent
with sufficient copies for each Lender the Financial Statements and other
statements and information at the times and for the periods described in (a)
Exhibit “B” and (b) any other Loan Document, and Borrower shall deliver to
Administrative Agent with sufficient copies for each Lender from time to time
such additional financial statements and information as Administrative Agent may
at any time request. Borrower will make all of its books, records and accounts
available to Administrative Agent and its representatives at the Property upon
request and will permit them to review and copy the same. Borrower shall
promptly notify Administrative Agent of any event or condition that could
reasonably be expected to have a Material Adverse Effect in the financial
condition of Borrower and, if known by Borrower, any Guarantor, or in the
construction progress of the Improvements. Administrative Agent shall provide a
copy of such Financial Statements to each Lender upon receipt.
     2.10. Other Information. Borrower shall furnish to Administrative Agent
from time to time upon Administrative Agent’s request to the extent in
Borrower’s possession or under Borrower’s control (i) copies of any or all
subcontracts entered into by contractors or subcontractors and the names and
addresses of all persons or entities with whom Borrower or any contractor has
contracted for the construction of the Improvements or the furnishing of labor
or materials in connection therewith; (ii) copies of any or all contracts, bills
of sale, statements, receipts or other documents under which Borrower claims
title to any materials, fixtures or articles of personal property incorporated
or to be incorporated into the Improvements or subject to the lien of the
Mortgage; (iii) a list of all unpaid bills for labor and materials with respect
to construction of the Improvements and copies of all invoices therefor;
(iv) budgets of Borrower and revisions thereof showing the estimated costs and
expenses to be incurred in connection with the completion of construction of the
Improvements; (v) current or updated detailed Project schedules or construction
schedules; and (vi) such other information relating to Borrower, Guarantors, the
Improvements, the Property, or any indemnitor or other person or party connected
with Borrower, the Loan, the construction of the Improvements or any security
for the Loan.
     2.11. Reports and Testing. Borrower shall (a) promptly deliver to
Administrative Agent copies of all reports, studies, inspections and tests made
on the Land, the Improvements or any materials to be incorporated into the
Improvements; and (b) make such additional tests on the Land, the Improvements
or any materials to be incorporated into the Improvements as Administrative
Agent reasonably requires. Borrower shall immediately notify Administrative
Agent of any report, study, inspection or test that indicates any adverse
condition relating to the Land, the Improvements or any such materials.

PAGE 14



--------------------------------------------------------------------------------



 



     2.12. Advertising by Lenders. At Administrative Agent’s request and at
Borrower’s expense, Borrower shall erect and maintain on the Property one or
more advertising signs approved by Administrative Agent indicating that the
construction financing for the Property has been provided by Lenders.
     2.13. Appraisal. Administrative Agent may obtain from time to time, an
appraisal of all or any part of the Property prepared in accordance with written
instructions from Administrative Agent by a third-party appraiser engaged
directly by Administrative Agent. Each such appraiser and appraisal shall be
satisfactory to Administrative Agent (including satisfaction of applicable
regulatory requirements). The cost of any such appraisal shall be borne by
Borrower if such appraisal is the first appraisal in any calendar year and in
all events if Administrative Agent obtains such appraisal after the occurrence
of a Default, and such cost is due and payable by Borrower on demand and shall
be secured by the Loan Documents. Administrative Agent shall provide a copy of
such Appraisal to each Lender upon receipt, and to Borrower subject to
Borrower’s payment for such Appraisal and delivery to Administrative Agent of a
release and indemnity as to the matters stated therein on Administrative Agent’s
standard form document.
     2.14. Payment of Withholding Taxes. Borrower shall not use, or knowingly
permit any contractor or subcontractor to use, any portion of the proceeds of
any Loan advance to pay the wages of employees unless a portion of the proceeds
or other funds are also used to make timely payment to or deposit with (a) the
United States of all amounts of tax required to be deducted and withheld with
respect to such wages under the Code, and (b) any state and/or local Tribunal or
agency having jurisdiction of all amounts of tax required to be deducted and
withheld with respect to such wages under any applicable state and/or local
Laws.
     2.15 ERISA and Prohibited Transaction Taxes. As of the date hereof and
throughout the term of this Loan Agreement, (a) Borrower is not and will not be
(i) an “employee benefit plan,” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”): or (ii) a “plan”
within the meaning of Section 4975(e) of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”); (b) the assets of Borrower do not and
will not constitute “plan assets” within the meaning of the United States
Department of Labor Regulations set forth in 29 C.F.R. §2510.3-101; (c) Borrower
is not and will not be a “governmental plan” within the meaning of Section 3(32)
of ERISA; (d) transactions by or with Borrower are not and will not be subject
to state statutes applicable to Borrower regulating investments of fiduciaries
with respect to governmental plans; and (e) Borrower shall not engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Administrative Agent of any of Lender’s rights
under this Agreement, any Note or the other Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under ERISA or Section 4975 of the Code. Borrower further agrees to deliver to
Administrative Agent such certifications or other evidence of compliance with
the provisions of this Section 2.15 as Administrative Agent may from time to
time request.
     2.16 Certificate of Deposit. As additional security for the Obligations and
a condition for the closing of the Loan, pursuant to the terms and provisions of
a separate assignment agreement, Borrower has transferred and assigned to
Administrative Agent for the ratable benefit of Administrative Agent and Lenders
and grants a security interest in all of Borrower’s right, title and interest,
in and to a certificate of deposit (the “Certificate of Deposit”) in the amount
of FIVE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($5,500,000.00) issued
by Administrative Agent in the name of Borrower.
     2.17 TG Development Net Worth Requirement. Until all of the Obligations are
paid in full, Borrower shall cause TG Development to maintain a minimum book net
worth, as determined by the generally accepted accounting principles, of ONE
HUNDRED AND FIFTY MILLION AND NO/100 DOLLARS ($150,000,000.00). It is
acknowledged that a component of TG Development’s book net worth is derived from
its indirect ownership, through one or more subsidiaries, of certain unsold
residential condominium inventory (the “Condominium Inventory”). In connection
with its testing of TG Development’s book net worth, Administrative Agent, in
its sole discretion, shall have the right to obtain updated appraisals of the
Condominium Inventory prepared by appraisers selected by Administrative Agent
(at Borrower’s expense with respect to one such appraisal each year, or for all
such appraisals if a Default should occur). Further Borrower covenants and
agrees that TG Development shall not (a) incur contingent liability in an
aggregate amount exceeding TWENTY FIVE MILLION AND NO/100 DOLLARS
($25,000,000.00) other than the Loan without the prior written consent of Lender
which consent Lender may withhold in its sole and absolute discretion; provided,
however, that any guaranties of liabilities of subsidiaries of

PAGE 15



--------------------------------------------------------------------------------



 



TG Development which are taken into account when computing the book net worth
(by reductions to book net worth in amounts equal to the amount of such
guarantied liabilities), as provided above, shall be permitted and shall be
excluded from the aforesaid limit on contingent liabilities; provided further
that there shall be no restriction on contingent liability incurred by TG
Development in connection with any loan made for the acquisition or development
of income producing commercial real estate; and (b) transfer any of its assets
without the prior written consent of Lender in its sole and absolute discretion,
except (i) in the ordinary course of business for fair value; or (ii) to any
unrelated third party for fair and reasonably equivalent value; or (iii) to an
entity that is wholly owned (directly or indirectly) by TG Development.
ARTICLE 3 — REPRESENTATIONS AND WARRANTIES
     To induce Lenders to make the Loan, Borrower hereby represents and warrants
to Administrative Agent and Lenders that except as otherwise disclosed to
Administrative Agent in writing (a) Borrower has complied with any and all Laws
and regulations concerning its organization, existence and the transaction of
its business, and has the right and power to own the Property and to develop the
Improvements as contemplated in this Agreement and the other Loan Documents;
(b) Borrower is authorized to execute, deliver and perform all of its
obligations under the Loan Documents; (c) the Loan Documents are valid and
binding obligations of Borrower; (d) Borrower is not in violation of any Law,
regulation or ordinance, or any order of any court or Tribunal, and no provision
of the Loan Documents violates any applicable Law, any covenants or restrictions
affecting the Property, any order of any court or Tribunal or any contract or
agreement binding on Borrower or the Property; (e) to the extent required by
applicable Law, Borrower and Guarantors have filed all necessary tax returns and
reports and have paid all taxes and governmental charges thereby shown to be
owing; (f) the Plans are complete in all material respects, contain all
necessary detail and are adequate for construction of the Improvements, are
satisfactory to Borrower, have been approved by all applicable governmental
authorities, have been accepted by each contractor which has entered into a
contract relating to construction of the Improvements, and comply with the Loan
Documents and all applicable Laws, restrictive covenants, and governmental
requirements, rules, and regulations; (g) the Land is not included under any
unity of title or similar covenant with other lands not encumbered by the
Mortgage, and constitutes a separate tax lot or lots with a separate tax
assessment or assessments for the Land and Improvements, independent of those
for any other lands or improvements; (h) the Land and Improvements comply with
all Laws and governmental requirements, including all subdivision and platting
requirements, without reliance on any adjoining or neighboring property; (i) the
Plans do, and the Improvements when constructed will, comply with all legal
requirements regarding access and facilities for handicapped or disabled
persons; (j) Borrower has not directly or indirectly conveyed, assigned or
otherwise disposed of or transferred (or agreed to do so) any development
rights, air rights or other similar rights, privileges or attributes with
respect to the Property, including those arising under any zoning or land use
ordinance or other Law or governmental requirement; (k) in Borrower’s reasonable
opinion, the construction schedule for the Project is realistic and the
Completion Date is a reasonable estimate of the time required to complete the
Project; (1) the Financial Statements delivered to Administrative Agent are
true, correct, and complete in all material respects, and there has been no
event or condition that could reasonably be expected to have a Material Adverse
Effect on Borrower’s or any of the Guarantors’ financial condition from the
financial condition of Borrower or Guarantors (as the case may be) indicated in
such Financial Statements; (m) all utility services necessary for the
development of the Land and the construction of the Improvements and the
operation thereof for their intended purpose are available at the boundaries of
the Land, including electric and natural gas facilities, telephone service,
water supply, storm and sanitary sewer facilities; (n) except as otherwise
provided for in the Loan Documents, the Borrower has made no contract or
arrangement of any kind the performance of which by the other party thereto
would give rise to a lien on the Property; (o) the current and anticipated use
of the Property complies with all applicable zoning ordinances, regulations and
restrictive covenants affecting the Land without the existence of any variance,
non-complying use, nonconforming use or other special exception, all use
restrictions of any Tribunal having jurisdiction have been satisfied, and no
violation of any Law or regulation exists with respect thereto; (p) attached
hereto as Exhibit “J” is a list of all bonds required in connection with
completion of the Improvements, and to the best of Borrower’s knowledge, no
other bonds or other security are currently required or will be required prior
to completion of the Improvements; and (q) prior to the recordation of the
Mortgage, except as disclosed to Administrative Agent in writing, no work of any
kind (including destruction or removal of any existing improvements, site work,
clearing, grading, grubbing, draining or fencing of the Land) has been or will
be commenced or performed on the Land, no equipment or material has been or will
be delivered to or placed upon the Land for any purpose whatsoever, and no
contract (or memorandum or affidavit thereof) for the supplying of labor,
materials, or services for the design or construction of the Improvements, or
the surveying of the Land or Improvements, nor any affidavit or notice of
commencement of construction of the Improvements, has been or

PAGE 16



--------------------------------------------------------------------------------



 



will be executed or recorded, which could cause a mechanic’s or materialman’s
lien or similar lien to achieve priority over the Mortgage or the rights of
Administrative Agent and Lenders thereunder.
ARTICLE 4 — DEFAULT AND REMEDIES
     4.1 Events of Default. The occurrence of any one of the following shall be
a default under this Agreement (“Default”): (a) any of the Indebtedness is not
paid when due, whether on the scheduled due date or upon acceleration, maturity
or otherwise; (b) any covenant or agreement in this Agreement (other than
covenants to pay the Indebtedness and other Defaults expressly listed in this
Section with a different notice and cure period) is not fully and timely
performed, observed or kept or any representation or warranty given by the
Borrower was untrue when given and is not corrected within thirty (30) days
after written notice thereof is given to the Borrower by the Administrative
Agent or within sixty (60) days if such matter cannot reasonably be cured within
thirty (30) days, so long as a cure is being diligently and continuously
pursued; (c) the occurrence of a Default under any other Loan Document (taking
into account any applicable notice and cure period set forth in such Loan
Document); (d) the execution and/or filing of any affidavit of commencement
stating construction on the Land actually commenced prior to the date on which
the Mortgage was duly filed for record and any mechanics liens or other title
defect resulting from the filing of any affidavit of commencement which is a
lien senior in priority to the Mortgage is not cleared to the Administrative
Agent’s satisfaction within twenty (20) days after written notice thereof is
given to the Borrower by the Administrative Agent; (e) construction of the
Improvements ceases for more than ten (10) consecutive days except for Excusable
Delays; (f) the construction of the Improvements, or any materials for which an
advance has been requested, fails to comply with the Plans, the Loan Documents,
any Laws or governmental requirements, or any applicable restrictive covenants
and such noncompliance is not cured within a period of thirty (30) days after
written notice thereof from Administrative Agent to Borrower or within sixty
(60) days if such matter cannot reasonably be cured within thirty (30) days so
long as a cure is being diligently and continuously pursued; (g) Borrower fails
to satisfy any condition precedent to the obligation of Lenders to make an
advance within thirty (30) days after written notice thereof is given to the
Borrower by the Administrative Agent or within sixty (60) days if such matter
cannot reasonably be cured within thirty (30) days so long as a cure is being
diligently and continuously pursued; (h) construction of the Improvements is
abandoned, Administrative Agent reasonably determines that construction of the
Improvements in accordance with this Agreement will not be completed on or
before the Completion Date, or Borrower fails to substantially complete
construction of the Improvements and obtain all applicable permits, licenses,
certificates and approvals including, but not limited to, a final and
unconditional certificate of occupancy (or local equivalent) from the applicable
governmental authority in accordance with this Agreement on or before the
Completion Date; (i) any required permit, license, certificate or approval with
respect to the Property lapses or ceases to be in full force and effect and is
not replaced or renewed within thirty (30) days after such lapse or within sixty
(60) days if such matter cannot reasonably be cured within thirty (30) days so
long as a cure is being diligently and continuously pursued; (j) a Borrower’s
Deposit is not made with Administrative Agent within ten (10) days after
Administrative Agent’s request therefor in accordance with Section 1.5;
(k) construction is enjoined or Borrower, Administrative Agent or any Lender is
enjoined or prohibited from performing any of its respective obligations under
any of the Loan Documents and such injunction is not released or lifted within
ten (10) days of its imposition; (I) the owner of the Property enters into any
lease of part or all of the Property which does not comply with the Loan
Documents and such matter is not remedied within thirty (30) days after written
notice thereof is given to the Borrower by the Administrative Agent or within
sixty (60) days if such matter cannot reasonably be cured within thirty
(30) days so long as cure is being diligently and continuously pursued; (m) a
lien for the performance of work or the supply of materials which is established
against the Property, or any stop notice served on Borrower, the general
contractor, Administrative Agent or a Lender, remains unsatisfied or unbonded
for a period of twenty (20) days after the date of filing or service; (n) the
occurrence of any condition or situation which, in the sole determination of
Administrative Agent, constitutes a danger to or impairment of the Property or
the lien of the Mortgage, if such condition or situation is not remedied within
fifteen (15) days after written notice to the Borrower thereof; (o) the entry of
a final and non-appealable judgment against Borrower or any Guarantor of more
than One Hundred Thousand Dollars ($100,000.00) which is not paid in full or
bonded within fifteen (15) days or the issuance of any attachment,
sequestration, or similar writ levied upon any of its property which is not
discharged within a period of fifteen (15) days; (p) Administrative Agent
determines that an event or condition that could reasonably be expected to have
a Material Adverse Effect has occurred in the financial condition of Borrower or
any Guarantor or in the condition of the Property and such matter is not
remedied within thirty (30) days after written notice thereof is given to the
Borrower by the Administrative Agent or within sixty (60) days if such matter
cannot reasonably be cured within thirty (30) days so long as a cure is being
diligently and continuously pursued; (q) the Property is no

PAGE 17



--------------------------------------------------------------------------------



 



longer leased to Skechers under terms and conditions of the Lease; (r) the
dissolution or insolvency of Borrower or any Guarantor and such matter is not
remedied within thirty (30) days after written notice thereof is given to the
Borrower by the Administrative Agent or within sixty (60) days if such matter
cannot reasonably be cured within thirty (30) days so long as a cure is being
diligently and continuously pursued; (s) a default occurs under any other Loan
Document which is not cured within any applicable notice and cure period
provided therein; (t) TG Development fails to comply with the net worth
requirement set forth in Section 2.17 of this Agreement and such matter is not
remedied within thirty (30) days after written notice thereof is given to the
Borrower by the Administrative Agent or within sixty (60) days if such matter
cannot reasonably be cured within thirty (30) days so long as a cure is being
diligently and continuously pursued; (u) the failure of Borrower to have
satisfied the conditions set forth in Section 1.15(h) of this Agreement within
one hundred eighty (180) days from the date hereof; and (v) the transfer by
Borrower, any Guarantor, or any Affiliate of Borrower or any Guarantor of any
property or asset to TGD Holdings, LLC, a Delaware limited liability company.
     4.2 Remedies. Upon a Default, Administrative Agent may with the consent of,
and shall at the direction of the Required Lenders, without notice, exercise any
and all rights and remedies afforded by this Agreement, the other Loan
Documents, Law, equity or otherwise, including (a) declaring any and all
Indebtedness immediately due and payable; (b) reducing any claim to judgment; or
(c) obtaining appointment of a receiver (to which Borrower hereby consents)
and/or judicial or nonjudicial foreclosure under the Mortgage; provided,
however, that upon a Default, Administrative Agent at its election may (but
shall not be obligated to) without the consent of and shall at the direction of
the Required Lenders, without notice, do any one or more of the following:
(a) terminate Lenders’ Commitment to lend and any obligation to disburse any
Borrower’s Deposit hereunder; (b) in its own name on behalf of the Lenders or in
the name of Borrower, enter into possession of the Property, perform all work
necessary to complete construction of the Improvements substantially in
accordance with the Plans (as modified as deemed necessary by Administrative
Agent), the Loan Documents, and all applicable Laws, governmental requirements
and restrictive covenants, and continue to employ Borrower’s architect, engineer
and any contractor pursuant to the applicable contracts or otherwise; or
(c) set-off and apply, to the extent thereof and to the maximum extent permitted
by Law, any and all deposits, funds, or assets at any time held and any and all
other indebtedness at any time owing by Administrative Agent or any Lender to or
for the credit or account of Borrower against any Indebtedness. Further, L/C
Issuer may, with the approval of Administrative Agent on behalf of the Required
Lenders, demand immediate payment by Borrower of an amount equal to the
aggregate amount of all outstanding Letters of Credit to be held in a deposit
account with Administrative Agent to secure amounts due from Borrower under
Letters of Credit and when no Letters of Credit exist, the Loan.
     Borrower hereby appoints Administrative Agent as Borrower’s
attorney-in-fact, which power of attorney is irrevocable and coupled with an
interest, with full power of substitution if Administrative Agent so elects, to
do any of the following in Borrower’s name upon the occurrence of a Default:
(i) use such sums as are necessary, including any proceeds of the Loan and any
Borrower’s Deposit, make such changes or corrections in the Plans, and employ
such architects, engineers, and contractors as may be required, or as Lenders
may otherwise consider desirable, for the purpose of completing construction of
the Improvements substantially in accordance with the Plans (as modified as
deemed necessary by Administrative Agent), the Loan Documents, and all
applicable Laws, governmental requirements and restrictive covenants;
(ii) execute all applications and certificates in the name of Borrower which may
be required for completion of construction of the Improvements; (iii) endorse
the name of Borrower on any checks or drafts representing proceeds of any
insurance policies, or other checks or instruments payable to Borrower with
respect to the Property; (iv) do every act with respect to the construction of
the Improvements that Borrower may do; (v) prosecute or defend any action or
proceeding incident to the Property, (vi) pay, settle, or compromise all bills
and claims so as to clear title to the Property; and (vii) take over and use all
or any part of the labor, materials, supplies and equipment contracted for,
owned by, or under the control of Borrower, whether or not previously
incorporated into the Improvements. Any amounts expended by Administrative Agent
itself or on behalf of Lenders to construct or complete the Improvements or in
connection with the exercise of its remedies herein shall be deemed to have been
advanced to Borrower hereunder as a demand obligation owing by Borrower to
Administrative Agent or Lenders as applicable and shall constitute a portion of
the Indebtedness, regardless of whether such amounts exceed any limits for
Indebtedness otherwise set forth herein. Neither Administrative Agent nor
Lenders shall have any liability to Borrower for the sufficiency or adequacy of
any such actions taken by Administrative Agent.
     No delay or omission of Administrative Agent or Lenders to exercise any
right, power or remedy accruing upon the happening of a Default shall impair any
such right, power or remedy or shall be construed to be a waiver of

PAGE 18



--------------------------------------------------------------------------------



 



any such Default or any acquiescence therein. No delay or omission on the part
of Administrative Agent or Lenders to exercise any option for acceleration of
the maturity of the Indebtedness, or for foreclosure of the Mortgage following
any Default as aforesaid, or any other option granted to Administrative Agent
and Lenders hereunder in any one or more instances, or the acceptances by
Administrative Agent or Lenders of any partial payment on account of the
Indebtedness, shall constitute a waiver of any such Default, and each such
option shall remain continuously in full force and effect. No remedy herein
conferred upon or reserved to Administrative Agent and/or Lenders is intended to
be exclusive of any other remedies provided for in any Note or any of the other
Loan Documents, and each and every such remedy shall be cumulative, and shall be
in addition to every other remedy given hereunder, or under any Note or any of
the other Loan Documents, or now or hereafter existing at Law or in equity or by
statute. Every right, power and remedy given to Administrative Agent and Lenders
by this Agreement, any Note or any of the other Loan Documents shall be
concurrent, and may be pursued separately, successively or together against
Borrower, or the Property or any part thereof, or any personal property granted
as security under the Loan Documents, and every right, power and remedy given by
this Agreement, any Note or any of the other Loan Documents may be exercised
from time to time as often as may be deemed expedient by the Required Lenders.
     Regardless of how a Lender may treat payments received from the exercise of
remedies under the Loan Documents for the purpose of its own accounting, for the
purpose of computing the Indebtedness, payments shall be applied as elected by
Lenders. No application of payments will cure any Event of Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of Administrative Agent and Lenders hereunder or thereunder or at Law or in
equity.
ARTICLE 5 — ADMINISTRATIVE AGENT
     5.1. Appointment and Authorization of Administrative Agent.
          (a) Each Lender hereby irrevocably (subject to Section 5.9) appoints,
designates and authorizes Administrative Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document,
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall Administrative Agent have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to Administrative Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
          (b) L/C Issuer shall act on behalf of Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and that
L/C Issuer shall have all of the benefits and immunities (i) provided to
Administrative Agent in this Article with respect to any acts taken or omissions
suffered by L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article and in the definition of “Agent —
Related Person” included L/C Issuer with respect to such acts or omissions, and
(ii) as additionally provided in this Agreement with respect to L/C Issuer.
          (c) No individual Lender or group of Lenders or L/C Issuer shall have
any right to amend or waive, or consent to the departure of any party from any
provision of any Loan Document, or secure or enforce the obligations of Borrower
or any other party pursuant to the Loan Documents, or otherwise. All such
rights, on behalf of Administrative Agent, L/C Issuer, or any Lender or Lenders,
shall be held and exercised solely by and at the option of Administrative Agent
for the pro rata benefit of the Lenders. Such rights, however, are subject to
the rights of L/C Issuer, Lender or Lenders, as expressly set forth in this
Agreement, to approve matters or direct Administrative Agent to take or refrain
from taking action as set forth in this Agreement. Except as expressly otherwise
provided in this Agreement or the other Loan Documents, Administrative Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights, or taking or

PAGE 19



--------------------------------------------------------------------------------



 



refraining from taking any actions which Administrative Agent is expressly
entitled to exercise or take under this Agreement and the other Loan Documents,
including, without limitation, (i) the determination if and to what extent
matters or items subject to Administrative Agent’s satisfaction are acceptable
or otherwise within its discretion, (ii) the making of Administrative Agent
Advances, and (iii) the exercise of remedies pursuant to, but subject to,
Article 4 or pursuant to any other Loan Document, if applicable, and any action
so taken or not taken shall be deemed consented to by Lenders.
          (d) In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to Borrower or any Guarantor, no individual
Lender or group of Lenders or L/C Issuer shall have the right, and the
Administrative Agent (irrespective of whether the principal of the Loan or any
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be exclusively entitled and
empowered on behalf of itself, L/C Issuer, and the Lenders, by intervention in
such proceeding or otherwise:
          (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loan, any L/C Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 6.10 and Exhibit “K” allowed in such
judicial proceeding; and
          (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 6.10.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of the Lenders except as approved by Required Lenders or to
authorize Administrative Agent to vote in respect of the claims of Lenders
except as approved by Required Lenders in any such proceeding.
     5.2. Delegation of Duties. Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultant experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects with reasonable care.
     5.3. Liability of Administrative Agent. No Agent-Related Persons shall
(i) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (ii) be responsible in any manner to any of Lenders for any
recital, statement, representation or warranty made by Borrower or any
subsidiary or Affiliate of Borrower, or any officer thereof, contained herein or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of Borrower,
Guarantors, or any of their Affiliates.

PAGE 20



--------------------------------------------------------------------------------



 



     5.4. Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons, and upon advice and statements of
legal counsel (including counsel to any party to the Loan Documents),
independent accountants and other experts selected by Administrative Agent.
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders or all Lenders if
required hereunder as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders or such greater number of Lenders as may be expressly required hereby in
any instance, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders. In the absence of written
instructions from the Required Lenders or such greater number of Lenders, as
expressly required hereunder, Administrative Agent may take or not take any
action, at its discretion, unless this Agreement specifically requires the
consent of the Required Lenders or such greater number of Lenders.
     5.5. Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, unless Administrative
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default that Administrative Agent determines
will have a Material Adverse Effect. Administrative Agent will notify Lenders of
its receipt of any such notice. Administrative Agent shall take such action with
respect to such Default as may be requested by the Required Lenders in
accordance with Article 4; provided, however, that unless and until
Administrative Agent has received any such request, Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default as it shall deem advisable or in the best
interest of Lenders.
     5.6. Credit Decision; Disclosure of Information by Administrative Agent.
          (a) Each Lender acknowledges that none of Agent-Related Persons has
made any representation or warranty to it, and that no act by Administrative
Agent hereafter taken, including any consent to and acceptance of any assignment
or review of the affairs of Borrower and Guarantors, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lenders as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and Guarantors, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower and
Guarantors hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower and Guarantors.
          (b) Administrative Agent upon its receipt shall provide each Lender
such notices, reports and other documents expressly required to be furnished to
Lenders by Administrative Agent herein. To the extent not already available to a
Lender, Administrative Agent shall also provide the Lender and/or make available
for the Lender’s inspection during reasonable business hours and at the Lender’s
expense, upon the Lender’s written request therefor: (i) copies of the Loan
Documents; (ii) such information as is then in Administrative Agent’s possession
in respect of the current status of principal and interest payments and accruals
in respect of the Loan; (iii) copies of all current financial statements in
respect of Borrower, any Guarantor or other person liable for payment or
performance by Borrower of any obligations under the Loan Documents, then in
Administrative Agent’s possession with respect to the Loan; and (iv) other
current factual information then in Administrative Agent’s possession with
respect to the Loan and bearing on the continuing creditworthiness of Borrower
or any Guarantor, or any of their respective Affiliates; provided that nothing
contained in this Section shall impose any liability upon Administrative Agent
for its failure to provide a Lender any of such Loan Documents, information, or
financial statements, unless such failure constitutes willful misconduct or
gross

PAGE 21



--------------------------------------------------------------------------------



 



negligence on Administrative Agent’s part; and provided further that
Administrative Agent shall not be obligated to provide any Lender with any
information in violation of Law or any contractual restrictions on the
disclosure thereof (provided such contractual restrictions shall not apply to
distributing to a Lender factual and financial information expressly required to
be provided herein). Except as set forth above, Administrative Agent shall not
have any duty or responsibility to provide any Lenders with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrower or any Guarantor or any of
their respective Affiliates which may come into the possession of any of
Agent-Related Persons.
     5.7. Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, Lenders shall indemnify upon
demand each Agent-Related Person (to the extent not reimbursed by or on behalf
of Borrower and without limiting the obligation of Borrower to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, to the extent
that Administrative Agent is not reimbursed by or on behalf of Borrower, each
Lender shall reimburse Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including attorney fees) incurred by
Administrative Agent as described in Section 6.10. The undertaking in this
Section shall survive the payment of all Indebtedness hereunder and the
resignation or replacement of Administrative Agent.
     5.8. Administrative Agent in Individual Capacity. Administrative Agent, in
its individual capacity, and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with any party to the Loan Documents and their respective
Affiliates as though Administrative Agent were not Administrative Agent
hereunder and without notice to or consent of Lenders. Lenders acknowledge that
Bank of America, N.A. is the L/C Issuer and Borrower and Bank of America, N.A.
or its Affiliate have entered or may enter into Swap Transactions. A portion of
the Loan may be funded to honor Borrower’s payment obligations under the terms
of such Swap Transactions, and Lenders shall have no right to share in any
portion of such payments. Lenders acknowledge that, pursuant to such activities,
Bank of America, N.A. or its Affiliates may receive information regarding any
party to the Loan Documents, or their respective Affiliates (including
information that may be subject to confidentiality obligations in favor of such
parties or such parties’ Affiliates) and acknowledge that Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Pro Rata Share of the Loan, Bank of America, N.A. shall have the same
rights and powers under this Agreement as any other Lenders and may exercise
such rights and powers as though it were not Administrative Agent, or party to
Swap Transactions, and the terms “Lender” and “Lenders” include Bank of America,
N.A. in its individual capacity.
     5.9. Successor Administrative Agent. Administrative Agent may, and at the
request of the Required Lenders as a result of Administrative Agent’s gross
negligence or willful misconduct in performing its duties under this Agreement
shall, resign as Administrative Agent upon 30 days’ notice to Lenders, and any
such resignation by Administrative Agent shall also constitute its resignation
as L/C Issuer. If Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among Lenders a successor administrative
agent for Lenders, which successor administrative agent shall be consented to by
the Borrower at all times other than during the existence of a Default (which
consent of the Borrower shall not be unreasonably withheld or delayed). If no
successor administrative agent is appointed prior to the effective date of the
resignation of Administrative Agent, Administrative Agent may appoint, after
consulting with Lenders and Borrower, a successor administrative agent from
among Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder, such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and L/C Issuer and the respective terms “Administrative Agent” and “L/C
Issuer” shall mean such successor administrative agent and L/C Issuer, and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated and the retiring L/C Issuer’s rights, powers and
duties as such shall be terminated, without any other or further act or deed on
the part of such retiring L/C Issuer or any other Lender, other than the
obligation of the successor L/C Issuer to issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or to make other arrangements satisfactory to the retiring L/C Issuer
to effectively assume the obligations of the retiring L/C Issuer with respect to
such Letter of Credit. After any

PAGE 22



--------------------------------------------------------------------------------



 



retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article and other applicable Sections of this Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent and L/C Issuer under this Agreement. If no
successor administrative agent has accepted appointment as Administrative Agent
and L/C Issuer by the date which is 30 days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and Lenders shall perform all of
the duties of Administrative Agent and L/C Issuer hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above.
Notwithstanding the foregoing, however, Bank of America, N.A. may not be removed
as Administrative Agent at the request of the Required Lenders unless Bank of
America shall also simultaneously be replaced and fully released as “L/C Issuer”
hereunder pursuant to documentation in form and substance reasonably
satisfactory to Bank of America, N.A.
     5.10. Releases; Acquisition and Transfers of Collateral.
          (a) Lenders hereby irrevocably authorize Administrative Agent to
transfer or release any lien on, or after foreclosure or other acquisition of
title by Administrative Agent on behalf of Lenders to transfer or sell, any Loan
collateral (i) upon the termination of the Commitments and payment and
satisfaction in full of all Indebtedness, (ii) constituting a release, transfer
or sale of a lien or Loan collateral if Borrower will certify to Administrative
Agent that the release, transfer or sale is permitted under this Agreement or
the other Loan Documents (and Administrative Agent may rely conclusively on any
such certificate, without further inquiry); or (iii) after foreclosure or other
acquisition of title (1) for a purchase price of at least 90% of the value
indicated in the most recent appraisal of the collateral obtained by
Administrative Agent made in accordance with regulations governing
Administrative Agent, less any reduction indicated in the appraisal estimated by
experts in such areas; or (2) if approved by the Required Lenders.
          (b) If all or any portion of the Loan collateral is acquired by
foreclosure or by deed in lieu of foreclosure, Administrative Agent shall take
title to the collateral in its name or by an Affiliate of Administrative Agent,
but for the benefit of all Lenders in their Pro Rata Shares on the date of the
foreclosure sale or recordation of the deed in lieu of foreclosure (the
“Acquisition Date”). Administrative Agent and all Lenders hereby expressly waive
and relinquish any right of partition with respect to any collateral so
acquired. After any collateral is acquired, Administrative Agent shall appoint
and retain one or more persons (individually and collectively, “Property
Manager”) experienced in the management, leasing, sale and/or dispositions of
similar properties.
After consulting with the Property Manager, Administrative Agent shall prepare a
written plan for completion of construction (if required), operation,
management, improvement, maintenance, repair, sale and disposition of the Loan
collateral and a budget for the aforesaid, which may include a reasonable
management fee payable to Administrative Agent (the “Business Plan”).
Administrative Agent will deliver the Business Plan not later than the sixtieth
(60th) day after the Acquisition Date to each Lender with a written request for
approval of the Business Plan. If the Business Plan is approved by the Required
Lenders, Administrative Agent and the Property Manager shall adhere to the
Business Plan until a different Business Plan is approved by the Required
Lenders. Administrative Agent may propose an amendment to the Business Plan as
it deems appropriate, which shall also be subject to Required Lender approval.
If the Business Plan (as may be amended) proposed by Administrative Agent is not
approved by the Required Lenders, (or if sixty (60) days have elapsed following
the Acquisition Date without a Business Plan being proposed by Administrative
Agent), any Lender may propose an alternative Business Plan, which
Administrative Agent shall submit to all Lenders for their approval. If an
alternative Business Plan is approved by the Required Lenders, Administrative
Agent may appoint one of the approving Lenders to implement the alternative
Business Plan. Notwithstanding any other provision of this Agreement, unless in
violation of an approved Business Plan or otherwise in an emergency situation,
Administrative Agent shall, subject to subsection (a) of this Section, have the
right but not the obligation to take any action in connection with the Loan
collateral (including those with respect to property taxes, insurance premiums,
completion of construction, operation, management, improvement, maintenance,
repair, sale and disposition), or any portion thereof.
          (c) Upon request by Administrative Agent or Borrower at any time,
Lenders will confirm in writing Administrative Agent’s authority to sell,
transfer or release any such liens of particular types or items of Loan
collateral pursuant to this Section; provided, however, that (i) Administrative
Agent shall not be required to execute any document necessary to evidence such
release, transfer or sale on terms that, in Administrative Agent’s
PAGE 23

 



--------------------------------------------------------------------------------



 



opinion, would expose Administrative Agent to liability or create any obligation
or entail any consequence other than the transfer, release or sale without
recourse, representation or warranty, and (ii) such transfer, release or sale
shall not in any manner discharge, affect or impair the obligations of Borrower
other than those expressly being released.
          (d) If only two (2) Lenders (other than the L/C Issuer) exist at the
time Administrative Agent receives a purchase offer for Loan collateral for
which one of the Lenders does not consent within ten (10) Business Days after
notification from Administrative Agent, the consenting Lender may offer
(“Purchase Offer”) to purchase all of non-consenting Lender’s right, title and
interest in the collateral for a purchase price equal to non-consenting Lender’s
Pro Rata Share of the net proceeds anticipated from such sale of such collateral
(as reasonably determined by Administrative Agent, including the undiscounted
face principal amount of any purchase money obligation not payable at closing)
(“Net Proceeds”). Within ten (10) Business Days thereafter the non-consenting
Lender shall be deemed to have accepted such Purchase Offer unless the
non-consenting Lender notifies Administrative Agent that it elects to purchase
all of the consenting Lender’s right, title and interest in the collateral for a
purchase price payable by the non-consenting Lender in an amount equal to the
consenting Lender’s Pro Rata Share of the Net Proceeds. Any amount payable
hereunder by a Lender shall be due on the earlier to occur of the closing of the
sale of the collateral or 90 days after the Purchase Offer, regardless of
whether the collateral has been sold.
     5.11. Application of Payments. Except as otherwise provided below with
respect to Defaulting Lenders, aggregate principal and interest payments,
payments for Indemnified Liabilities, and/or foreclosure or sale of the
collateral, and net operating income from the collateral during any period it is
owned by Administrative Agent on behalf of the Lenders (“Payments”) shall be
apportioned pro rata among Lenders and payments of any fees (other than fees
designated for Administrative Agent’s separate account) shall, as applicable, be
apportioned pro rata among Lenders. Notwithstanding anything to the contrary in
this Agreement, all Payments due and payable to Defaulting Lenders shall be due
and payable to and be apportioned pro rata among Administrative Agent and
Electing Lenders. Such apportionment shall be in the proportion that the
Defaulting Lender Payment Amounts paid by them bears to the total Defaulting
Lender Payment Amounts of such Defaulting Lender. Such apportionment shall be
made until the Administrative Agent and Lenders have been paid in full for the
Defaulting Lender Payment Amounts. All pro rata Payments shall be remitted to
Administrative Agent and all such payments not constituting payment of specific
fees, and all proceeds of the Loan collateral received by Administrative Agent,
shall be applied first, to pay any fees, indemnities, costs, expenses (including
those in Section 5.7) and reimbursements then due to Administrative Agent from
Borrower; second, to pay any fees, costs, expenses and reimbursements then due
to Lenders from Borrower; third, to pay pro rata interest and late charges due
in respect of the Indebtedness and Administrative Agent Advances; fourth, to pay
or prepay pro rata principal of, and to secure any outstanding Letters of Credit
for, the Indebtedness and Administrative Agent Advances; fifth, to pay any
indebtedness of Borrower under Swap Transactions; and last, to Borrower, if
required by law, or Lenders in Pro Rata Share percentages equal to their
percentages at the termination of the Aggregate Commitments.
     Notwithstanding the above, subject to Section 3 of Exhibit “K”, amounts
used to Cash Collateralize the aggregate undrawn amount of Letters of Credit
above shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Indebtedness, if any, in the order set forth above.
     5.12. Benefit. The terms and conditions of this Article are inserted for
the sole benefit of Administrative Agent and Lenders; the same may be waived in
whole or in part, with or without terms or conditions, without prejudicing
Administrative Agent’s or Lenders’ rights to later assert them in whole or in
part.
ARTICLE 6 — GENERAL TERMS AND CONDITIONS
     6.1. Consents; Borrower’s Indemnity. Except where otherwise expressly
provided in the Loan Documents, in any instance where the approval, consent or
the exercise of Administrative Agent’s or Lenders’ judgment or discretion (or
sole discretion) is required, the granting or denial of such approval or consent
and the exercise of such judgment shall be (a) within the sole discretion of
Administrative Agent or Lenders; (b) deemed to have been given only by a
specific writing intended for the purpose given and executed by Administrative
Agent or Lenders; and (c) free from any limitation or requirement of
reasonableness. Notwithstanding any approvals or
PAGE 24

 



--------------------------------------------------------------------------------



 



consents by Administrative Agent or Lenders, neither Administrative Agent nor
any Lender has any obligation or responsibility whatsoever for the adequacy,
form or content of the Plans, the Budget, any appraisal, any contract, any
change order, any lease, or any other matter incident to the Property or the
construction of the Improvements. Administrative Agent’s or Lenders’ acceptance
of an assignment of the Plans for the benefit of Administrative Agent and
Lenders shall not constitute approval of the Plans. Any inspection, appraisal or
audit of the Property or the books and records of Borrower, or the procuring of
documents and financial and other information, by or on behalf of Administrative
Agent shall be for Administrative Agent’s and Lenders’ protection only, and
shall not constitute an assumption of responsibility to Borrower or anyone else
with regard to the condition, value, construction, maintenance or operation of
the Property, or relieve Borrower of any of Borrower’s obligations. Borrower has
selected all surveyors, architects, engineers, contractors, materialmen and all
other persons or entities furnishing services or materials to the Project.
Neither Administrative Agent nor any Lender has any duty to supervise or to
inspect the Property or the construction of the Improvements nor any duty of
care to Borrower or any other person to protect against, or inform Borrower or
any other person of the existence of, negligent, faulty, inadequate or defective
design or construction of the Improvements. Neither Administrative Agent nor any
Lender shall be liable or responsible for, and Borrower shall indemnify each
Agent-Related Person and each Lender and their respective Affiliates, directors,
officers, agents, attorneys and employees (collectively, the “Indemnitees”) from
and against: (a) any claim, action, loss or cost (including reasonable
attorney’s fees and costs) arising from or relating to (i) any defect in the
Property or the Improvements, (ii) the performance or default of Borrower,
Borrower’s surveyors, architects, engineers, contractors, the Construction
Consultant, or any other person, (iii) any failure to construct, complete,
protect or insure the Improvements, (iv) the payment of costs of labor,
materials, or services supplied for the construction of the Improvements, (v) in
connection with the protection and preservation of the Loan collateral
(including those with respect to property taxes, insurance premiums, completion
of construction, operation, management, improvements, maintenance, repair, sale
and disposition), or (vi) the performance of any obligation of Borrower
whatsoever; (b) any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorney fees and costs) of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with (i) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (ii) any Commitment or
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto; (c) any and all claims, demands,
actions or causes of action arising out of or relating to the use of Information
(as defined in Section 6.6) or other materials obtained through internet,
Intralinks or other similar information transmission systems in connection with
this Agreement; and (d) any and all liabilities, losses, costs or expenses
(including attorney fees and costs) that any Indemnitee suffers or incurs as a
result of the assertion of any foregoing claim, demand, action, cause of action
or proceeding, or as a result of the preparation of any defense in connection
with any foregoing claim, demand, action, cause of action or proceeding, in all
cases, whether or not an Indemnitee is a party to such claim, demand, action,
cause of action or proceeding and whether it is defeated, successful or
withdrawn, (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, however, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. Further, Borrower shall not be obligated to
indemnify any of the Indemnitees from matters which relate solely to disputes or
disagreements among Lenders and/or Administrative Agent, or any default by any
of the Lenders and/or Administrative Agent of any of their respective
obligations under this Agreement to Borrower or to each other. Nothing,
including any advance or acceptance of any document or instrument, shall be
construed as a representation or warranty, express or implied, to any party by
Administrative Agent or Lenders. Inspection shall not constitute an
acknowledgment or representation by Administrative Agent, any Lender or the
Construction Consultant that there has been or will be compliance with the
Plans, the Loan Documents, or applicable Laws, governmental requirements and
restrictive covenants, or that the construction is free from defective materials
or workmanship. Inspection, whether or not followed by notice of Default, shall
not constitute a waiver of any Default then existing, or a waiver of
Administrative Agent’s and Lenders’ right thereafter to insist that the
Improvements be
PAGE 25

 



--------------------------------------------------------------------------------



 



constructed in accordance with the Plans, the Loan Documents, and all applicable
Laws, governmental requirements and restrictive covenants. Administrative
Agent’s failure to inspect shall not constitute a waiver of any of
Administrative Agent’s or Lenders’ rights under the Loan Documents or at Law or
in equity.
     6.2. Miscellaneous. This Agreement may be executed in several counterparts,
all of which are identical, and all of which counterparts together shall
constitute one and the same instrument. The Loan Documents are for the sole
benefit of Administrative Agent, Lenders and Borrower and are not for the
benefit of any third party. A determination that any provision of this Agreement
is unenforceable or invalid shall not affect the enforceability or validity of
any other provision and the determination that the application of any provision
of this Agreement to any person or circumstance is illegal or unenforceable
shall not affect the enforceability or validity of such provision as it may
apply to other persons, entities or circumstances. Time shall be of the essence
with respect to Borrower’s obligations under the Loan Documents. This Agreement,
and its validity, enforcement and interpretation, shall be governed by Florida
law (without regard to any conflict of Laws principles) and applicable United
States federal Law.
     6.3. Notices.
          6.3.1 Modes of Delivery; Changes. Except as otherwise provided herein,
all notices, demands, requests, and other communications required or which any
party desires to give under this Agreement or any other Loan Document shall be
in writing. Unless otherwise specifically provided in such other Loan Document,
all such notices and other communications shall be deemed sufficiently given or
furnished if (a) delivered by personal delivery; (b) by courier; (c) by
registered or certified United States mail, postage prepaid; (d) by overnight
delivery by a nationally recognized overnight delivery service; (e) by facsimile
addressed to the party to whom directed with, subject to Subsection 6.3.2 below,
a confirmatory original delivered by one of the methods set forth in (a) through
(d); or (f) by electronic mail addressed to Borrower, at the addresses set forth
at the end of this Agreement or to Administrative Agent, the L/C Issuer or
Lenders at the addresses specified for notices on the Schedule of Lenders
(unless changed by similar notice in writing given by the particular party whose
address is to be changed) with a confirmatory original delivered by one of the
methods set forth in (a) through (d). Any such notice or communication shall be
deemed to have been given and received either at the time of personal delivery
or, in the case of courier or mail, as of the date of first attempted delivery
at the address and in the manner provided herein, or, in the case of facsimile
or e-mail, upon receipt; provided, however, that service of a notice required by
any applicable statute shall be considered complete when the requirements of
that statute are met. Notwithstanding the foregoing, no notice of change of
address shall be effective except upon actual receipt. This Section shall not be
construed in any way to affect or impair any waiver of notice or demand provided
in any Loan Document or to require giving of notice or demand to or upon any
person in any situation or for any reason.
          6.3.2 Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
parties to the Loan Documents. The Administrative Agent may also require that
any such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.
          6.3.3 Intentionally Omitted.
          6.3.4 Reliance by Administrative Agent and Lenders. Administrative
Agent and Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan advance notices) purportedly given by or on behalf of Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such person on each notice
purportedly given by or on behalf of Borrower. All telephonic notices to and
other communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording. If a
Lender does not notify or inform Administrative Agent of whether or not it
consents to, or approves of or agrees to any matter of any nature whatsoever
with respect to which its consent, approval or agreement is required under the
express provisions of this Agreement or with respect to which its consent,
approval or agreement is otherwise
PAGE 26

 



--------------------------------------------------------------------------------



 



requested by Administrative Agent, in connection with the Loan or any matter
pertaining to the Loan, within ten (10) Business Days (or such longer period as
may be specified by Administrative Agent) after such consent, approval or
agreement is requested by Administrative Agent, Lender shall be deemed to have
given its consent, approval or agreement, as the case may be, with respect to
the matter in question.
     6.4. Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any Lender, or the Administrative
Agent or any Lender exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Administrative Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law, to a depository
(including Administrative Agent, any Lender or its or their Affiliates) for
returned items or insufficient collected funds, or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
of any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.
     6.5. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
          (b) Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and Pro Rata Share of the Loan (including for purposes
of this subsection (b), participations in L/C Obligations) at the time owing to
it); provided that:
          (i) except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and Pro Rata Share of the Loan at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund as defined in subsection (h) of this Section with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes its Pro Rata Share of the Loan outstanding) subject to each
such assignment, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent, shall not
be less than $10,000,000 unless each of the Administrative Agent and, so long as
no Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);
          (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to its Pro Rata Share of the Loan and the Commitment
assigned;
          (iii) any assignment of a Commitment must be approved by
Administrative Agent, and L/C Issuer unless the person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and
PAGE 27

 



--------------------------------------------------------------------------------



 



          (iv) the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 plus the cost of any applicable endorsement to the
Title Insurance or new Title Insurance.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of this Agreement with respect to Borrower’s obligations surviving
termination of this Agreement). Upon request, Administrative Agent shall prepare
and Borrower shall execute and deliver a Note (“Replacement Note”) to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
          (c) Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall forward the Assignment and Assumption, and the Replacement
Note to the Title Company for issuance of an applicable endorsement to the Title
Insurance or new Title Insurance, and shall maintain at Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of each Lender’s Pro Rata Share of the Loan
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and Borrower,
Administrative Agent and Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
          (d) Any Lender may, without the consent of, but with prior notice to
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or its
Pro Rata Share of the Loan (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) Borrower, Administrative Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and (iv) except to the extent
consented to by Administrative Agent in its sole discretion with respect to each
participation, any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement.
          (e) A Participant shall not be entitled to receive any greater payment
under Sections 1.7, 1.8 or 1.9 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
          (f) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          (g) If the consent of Borrower to an assignment or to an assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment threshold specified in clause (i) of the provision to the
first sentence of subsection (b) above), Borrower shall be deemed to have given
its consent five Business Days after the date notice thereof has been delivered
by the assigning Lender (through Administrative Agent) unless such consent is
expressly refused by Borrower prior to such fifth Business Day.
PAGE 28

 



--------------------------------------------------------------------------------



 



          (h) As used herein, the following terms have the following meanings:
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other person (other than a natural person)
approved by the Administrative Agent, and, unless a Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed).
     “Fund” means any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial real
estate loans and similar extensions of credit in the ordinary course of its
business.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
          (i) Notwithstanding anything to the contrary contained herein, if at
any time Bank of America, N.A. assigns all of its Commitment and interest in the
Loan pursuant to subsection (b) above, Bank of America, N.A. may, upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer. In the event of
any such resignation as L/C Issuer, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America, N.A. as L/C Issuer. If Bank of America, N.A.
resigns as L/C Issuer it shall retain all the rights and obligations of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make an advance
of Base Rate Principal or fund risk participations for L/C Borrowings pursuant
to Exhibit “K”).
          (j) Borrower shall not be responsible for any costs or expenses
incurred by Administrative Agent or any of the Lenders in connection with or as
a result of any assignment or transfer of a Lender’s rights and obligations
under this Agreement (or any part thereof), or in connection with the sale of
participations by any Lender.
     6.6. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any Swap
Transaction or credit derivative transaction relating to obligations of the
Borrower and Guarantors; (g) with the consent of the Borrower; (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower. For
the purposes of this Section, “Information” means all information received from
the Borrower or any Guarantor relating to the Borrower or any of the Guarantors
or their business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Guarantor; provided that in the case of
information received from the Borrower or any Guarantor after the date hereof,
such information is clearly identified in writing at the time of delivery as
confidential (provided that any financial statements received from Borrower or
any Guarantor shall be deemed confidential regardless of whether so identified).
Any person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord to its own
confidential information. The Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this
PAGE 29

 



--------------------------------------------------------------------------------



 



Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement, the Loan
and Loan Documents.
     6.7. Set-off. In addition to any rights and remedies of Administrative
Agent and Lenders provided by Law, upon the occurrence and during the
continuance of any Event of Default, Administrative Agent and each Lender is
authorized at any time and from time to time, without prior notice to Borrower
or any other party to the Loan Documents, any such notice being waived by
Borrower (on its own behalf and on behalf of each party to the Loan Documents to
the fullest extent permitted by Law), to set-off and apply any and all deposits,
general or special, time or demand, provisional or final, any time owing by
Administrative Agent or such Lender hereunder or under any other Loan Document
to or for the credit or the account of such parties to the Loan Documents
against any and all Indebtedness, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any other Loan Document and although such Indebtedness may be contingent or
unmatured or denominated in a currency different from that of the applicable
depositor indebtedness. Each Lender hereby acknowledges that the exercise by any
Lender of offset, set-off, Banker’s lien, or similar rights against any deposit
account or other property or asset of Borrower whether or not located in
California or another state with certain laws restricting Lenders from pursuing
multiple collection methods, could result under such laws in significant
impairment of the ability of all Lenders to recover any further amounts in
respect of the Loan. Therefore, each Lender agrees not to charge or offset any
amount owed to it by Borrower against any of the accounts, property or assets of
Borrower or any of its Affiliates held by such Lender, without the prior written
approval of Administrative Agent and the Required Lenders. Notwithstanding the
foregoing, neither Administrative Agent nor any Lender nor any assignee or
Affiliate thereof (each a “Lender Party”) shall proceed directly, by right of
set-off, banker’s lien, counterclaim or otherwise, against any assets of
Borrower or any Guarantor (including any general or special, time or demand,
provision or other deposits or other indebtedness owing by such Lender Party to
or for the credit or the account of Borrower or any Guarantor) for purposes of
applying such assets against the Indebtedness, without the prior written consent
of all Lenders.
     6.8. Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the portions of the Loan advanced
by it, or the participations in L/C Obligations held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the portions of the Loan made by them and/or such subparticipations in the
participations in the L/C Obligations held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such portions of the Loan or such participations, as the case may be,
pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender, such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by Law, exercise all its rights of payment (including the right of
set-off), but subject to Section 6.7 with respect to such participation as fully
as if such Lender were the direct creditor of the Borrower in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.
     6.9. Amendments; Survival. Administrative Agent and Lenders shall be
entitled to amend (whether pursuant to a separate intercreditor agreement or
otherwise) any of the terms, conditions or agreements set forth in Article 5 or
as to any other matter in the Loan Documents respecting payments to
Administrative Agent or Lenders or the required number of the Lenders to approve
or disapprove any matter or to take or refrain from taking any action, without
the consent of Borrower or any other person or the execution by Borrower or any
other person of any such amendment or intercreditor agreement provided that such
matter does not affect Borrower’s rights or
PAGE 30

 



--------------------------------------------------------------------------------



 



obligations. Subject to the foregoing, Administrative Agent may amend or waive
any provision of this Agreement or any other Loan Document, or consent to any
departure by any party to the Loan Documents therefrom which amendment, waiver
or consent is intended to be within Administrative Agent’s discretion or
determination, or otherwise in Administrative Agent’s reasonable determination
shall not have a Material Adverse Effect; provided, however, that otherwise no
such amendment, waiver or consent shall be effective unless in writing, signed
by the Required Lenders and Borrower or the applicable party to the Loan
Documents, as the case may be, and acknowledged by Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; and provided further that no such
amendment, waiver or consent shall:
          (a) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 4.2), without the written consent of
such Lender (it being understood that a waiver of a Default shall not constitute
an extension or increase in any Lender’s Commitment);
          (b) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document, without
the written consent of each Lender directly affected thereby;
          (c) reduce the principal of, or the rate of interest specified herein
on, any portion of the Loan, or L/C Borrower, or any fees or other amounts
payable hereunder or under any other Loan Document, without the written consent
of each Lender directly affected thereby; provided, however, that the
Administrative Agent may waive any obligation of the Borrower to pay interest at
the Past Due Rate and/or late charges for periods of up to thirty days, and only
the consent of the Required Lenders shall be necessary to waive any obligation
of the Borrower to pay interest at the Past Due Rate or late charges thereafter,
or to amend the definition of “Past Due Rate” or “late charges”;
          (d) change the percentage of the combined Commitments or of the
aggregate unpaid principal amount of the Loan and L/C Obligations which is
required for the Lenders or any of them to take any action hereunder, without
the written consent of each Lender;
          (e) change the definition of “Pro Rata Share” or “Required Lender” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;
          (f) amend this Section, or Section 6.8, without the written consent of
each Lender;
          (g) release the liability of Borrower or any existing Guarantor
without the written consent of each Lender;
          (h) permit the sale, transfer, pledge, mortgage or assignment of any
Loan collateral or any direct or indirect interest in Borrower, except as
expressly permitted under the Loan Documents, without the written consent of
each Lender; or
          (i) transfer or release any lien on, or after foreclosure or other
acquisition of title by Administrative Agent on behalf of the Lenders transfer
or sell, any Loan collateral except as permitted in Section 5.10, without the
written consent of each Lender,
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; and (ii) no amendment, waiver or consent shall, unless in writing and signed
by the Administrative Agent in addition to the Lenders required above, affect
the rights or duties of the Administrative Agent under this Agreement or any
other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased without the consent of such Lender.
PAGE 31

 



--------------------------------------------------------------------------------



 



This Agreement shall continue in full force and effect until the Indebtedness is
paid in full and all of Administrative Agent’s and Lenders’ obligations under
this Agreement are terminated; and all representations and warranties and all
provisions herein for indemnity of the Indemnitees, Administrative Agent and
Lenders (and any other provisions herein specified to survive) shall survive
payment in full, satisfaction or discharge of the Indebtedness, the resignation
or removal of Administrative Agent or replacement of any Lender, and any release
or termination of this Agreement or of any other Loan Documents.
     6.10. Costs and Expenses. Without limiting any Loan Document and to the
extent not prohibited by applicable Laws, Borrower shall pay when due, shall
reimburse to Administrative Agent for the benefit of itself and Lenders on
demand and shall indemnify Administrative Agent and Lenders from, all
out-of-pocket fees, costs, and expenses paid or incurred by Administrative Agent
in connection with the negotiation, preparation and execution of this Agreement
and the other Loan Documents (and any amendments, approvals, consents, waivers
and releases requested, required, proposed or done from time to time), or in
connection with the disbursement, administration or collection of the Loan or
the enforcement of the obligations of Borrower or the exercise of any right or
remedy of Administrative Agent, including (a) all fees and expenses of
Administrative Agent’s counsel; (b) fees and charges of each Construction
Consultant, inspector and engineer; (c) appraisal, re-appraisal and survey
costs; (d) title insurance charges and premiums; (e) title search or examination
costs, including abstracts, abstractors’ certificates and uniform commercial
code searches; (f) judgment and tax lien searches for Borrower and each
Guarantor; (g) escrow fees; (h) fees and costs of environmental investigations,
site assessments and remediations; (i) recordation taxes, documentary taxes,
transfer taxes and mortgage taxes; (j) filing and recording fees; and (k) loan
brokerage fees. Borrower shall pay all costs and expenses incurred by
Administrative Agent, including reasonable attorneys’ fees, if the obligations
or any part thereof are sought to be collected by or through an attorney at law,
whether or not involving probate, appellate, administrative or bankruptcy
proceedings. Borrower shall pay all costs and expenses of complying with the
Loan Documents, whether or not such costs and expenses are included in the
Budget. Borrower’s obligations under this Section shall survive the delivery of
the Loan Documents, the making of advances, the payment in full of the
Indebtedness, the release or reconveyance of any of the Loan Documents, the
foreclosure of the Mortgage or conveyance in lieu of foreclosure, any bankruptcy
or other debtor relief proceeding, and any other event whatsoever.
     6.11. Tax Forms.
          (a) (i) Each Lender, and each holder of a participation interest
herein, that is not a “United States person” (a “Foreign Lender”) within the
meaning of Section 7701(a)(30) of the Code shall deliver to Administrative
Agent, prior to receipt of any payment subject to withholding (or upon accepting
an assignment or receiving a participation interest herein), two duly signed
completed copies of either Form W-8BEN or any successor thereto (relating to
such Foreign Lender and entitling it to a complete exemption from withholding on
all payments to be made to such Foreign Lender by Borrower pursuant to this
Agreement) or Form W-8ECI or any successor thereto (relating to all payments to
be made to such Foreign Lender by Borrower pursuant to this Agreement) of the
United States Internal Revenue Service or such other evidence satisfactory to
Borrower and Administrative Agent that such Foreign Lender is entitled to an
exemption from or reduction of, United States withholding tax, including any
exemption pursuant to Section 881(c) of the Code. Thereafter and from time to
time, each such Foreign Lender shall (A) promptly submit to Administrative Agent
such additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States Laws and regulations to avoid, or such evidence as is satisfactory to
Borrower and Administrative Agent of any available exemption from or reduction
of, United States withholding taxes in respect of all payments to be made to
such Foreign Lender by Borrower pursuant to the Loan Documents, (B) promptly
notify Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (C) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lenders, and as may be reasonably necessary (including the re-designation
of its Lending Office, if any) to avoid any requirement of applicable Laws that
Borrower make any deduction or withholding for taxes from amounts payable to
such Foreign Lender.
          (ii) Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect
PAGE 32

 



--------------------------------------------------------------------------------



 



to any portion of any such sums paid or payable, and at such other times as may
be necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of United States Internal Revenue
Service Form W-8IMY (or any successor thereto), together with any information
such Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Lender is
not acting for its own account with respect to a portion of any such sums
payable to such Lender.
          (iii) The Borrower shall not be required to pay any additional amount
to any Foreign Lender under Section 1.11 or pay or reimburse Administrative
Agent or any of the Lenders, (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with an United States Internal Revenue
Service Form W-8IMY pursuant to this subsection (a) of this Section, or (B) if
such Lender shall have failed to satisfy the foregoing provisions of this
subsection (a); provided that if such Lender shall have satisfied the
requirement of this subsection (a) on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this subsection (a) shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 1.11 in the event that, as a
result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate.
          (iv) The Administrative Agent may, without reduction, withhold any
Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which the Borrower is not required to pay
additional amounts under this subsection (a).
          (b) Upon the request of Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to Administrative Agent two duly signed completed copies of United
States Internal Revenue Service Form W-9. If such Lender fails to deliver such
forms, then Administrative Agent may withhold from any interest payment to such
Lender an amount equivalent to the applicable back-up withholding tax imposed by
the Code, without reduction.
          (c) If any Tribunal asserts that Administrative Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, such Lender shall indemnify
Administrative Agent therefor, including all penalties and interest and costs
and expenses (including attorney fees) of Administrative Agent. The obligation
of Lenders under this subsection shall survive the removal or replacement of a
Lender, the payment of all Indebtedness and the resignation or replacement of
Administrative Agent.
     6.12. Further Assurances. Borrower will, upon Administrative Agent’s
request, (a) promptly correct any defect, error or omission in any Loan
Document; (b) execute, acknowledge, deliver, procure, record or file such
further instruments and do such further acts as Administrative Agent deems
necessary, desirable or proper to carry out the purposes of the Loan Documents
and to identify and subject to the liens and security interest of the Loan
Documents any property intended to be covered thereby, including any renewals,
additions, substitutions, replacements, or appurtenances to the Property;
(c) execute, acknowledge, deliver, procure, file or record any document or
instrument Administrative Agent deems necessary, desirable, or proper to protect
the liens or the security interest under the Loan Documents against the rights
or interests of third persons; and (d) provide such certificates, documents,
reports, information, affidavits and other instruments and do such further acts
deemed necessary, desirable or proper by Administrative Agent to comply with the
requirements of any agency having jurisdiction over Administrative Agent. In
addition, at any time, and from time to time, upon request by Administrative
Agent or any Lender, Borrower will, at Borrower’s expense, provide any and all
further instruments, certificates and other documents as may, in the opinion of
Administrative Agent or such Lender, be necessary or
PAGE 33

 



--------------------------------------------------------------------------------



 



desirable in order to verify the Borrower’s identity and background in a manner
satisfactory to Administrative Agent or such Lender.
     6.13. Inducement to Lenders. The representations and warranties contained
in this Agreement and the other Loan Documents (a) are made to induce Lenders to
make the Loan and extend any other credit to or for the account of the Borrower
pursuant hereto, and Administrative Agent and Lenders are relying thereon, and
will continue to rely thereon, and (b) shall survive any bankruptcy proceedings
involving Borrower, any Guarantor or the Property, foreclosure, or conveyance in
lieu of foreclosure.
     6.14. Forum. Each party to this Agreement hereby irrevocably submits
generally and unconditionally for itself and in respect of its property to the
jurisdiction of any state court, or any United States federal court, sitting in
the State specified in Section 6.2 of this Agreement and to the jurisdiction of
any state court or any United States federal court, sitting in the state in
which any of the Property is located, over any suit, action or proceeding
arising out of or relating to this Agreement or the Indebtedness. Each party to
this Agreement hereby irrevocably waives, to the fullest extent permitted by
Law, any objection that they may now or hereafter have to the laying of venue in
any such court and any claim that any such court is an inconvenient forum. Each
party to this Agreement hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable Law, all service of
process in any such suit, action or proceeding in any state court, or any United
States federal court, sitting in the state specified in Section 6.2 may be made
by certified or registered mail, return receipt requested, directed to such
party at its address for notice stated in the Loan Documents, or at a subsequent
address of which Administrative Agent received actual notice from such party in
accordance with the Loan Documents, and service so made shall be complete on the
date of delivery as shown on the return receipt. Nothing herein shall affect the
right of Administrative Agent to serve process in any manner permitted by Law or
limit the right of Administrative Agent to bring proceedings against any party
in any other court or jurisdiction.
     6.15. Interpretation. References to “Dollars,” “$,” “money,” “payments” or
other similar financial or monetary terms are references to lawful money of the
United States of America. References to Articles, Sections, and Exhibits are,
unless specified otherwise, references to articles, sections and exhibits of
this Agreement. Words of any gender shall include each other gender. Words in
the singular shall include the plural and words in the plural shall include the
singular. References to Borrower or Guarantor shall mean, each person comprising
same, jointly and severally. References to “persons” shall include both natural
persons and any legal entities, including public or governmental bodies,
agencies or instrumentalities. The words “include” and “including” shall be
interpreted as if followed by the words “without limitation”. Captions and
headings in the Loan Documents are for convenience only and shall not affect the
construction of the Loan Documents.
     6.16. No Partnership, etc. The relationship between Lenders (including
Administrative Agent) and Borrower is solely that of lender and borrower.
Neither Administrative Agent nor any Lender has any fiduciary or other special
relationship with or duty to Borrower and none is created by the Loan Documents.
Nothing contained in the Loan Documents, and no action taken or omitted pursuant
to the Loan Documents, is intended or shall be construed to create any
partnership, joint venture, association, or special relationship between
Borrower and Administrative Agent or any Lender or in any way make
Administrative Agent or any Lender a co-principal with Borrower with reference
to the Project, the Property or otherwise. In no event shall Administrative
Agent’s or Lenders’ rights and interests under the Loan Documents be construed
to give Administrative Agent or any Lender the right to control, or be deemed to
indicate that Administrative Agent or any Lender is in control of, the business,
properties, management or operations of Borrower.
     6.17. Records. The unpaid amount of the Loan and the amount of any other
credit extended by Administrative Agent or Lenders to or for the account of
Borrower set forth on the books and records of Administrative Agent shall be
presumptive evidence of the amount thereof owing and unpaid, but failure to
record any such amount on Administrative Agent’s books and records shall not
limit or affect the obligations of Borrower under the Loan Documents to make
payments on the Loan when due.
     6.18. Commercial Purpose. Borrower warrants that the Loan is being made
solely to acquire or carry on a business or commercial enterprise, and/or
Borrower is a business or commercial organization. Borrower further warrants
that all of the proceeds of this Loan shall be used for commercial purposes and
stipulates that the Loan
PAGE 34

 



--------------------------------------------------------------------------------



 



shall be construed for all purposes as a commercial loan, and is made for other
than personal, family, household or agricultural purposes.
     6.19. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO WHICH THEY MAY BE A PARTY, ARISING OUT OF,
IN CONNECTION WITH OR IN ANY WAY PERTAINING TO, ANY NOTE, THE LOAN AGREEMENT,
THE MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS. IT IS AGREED AND UNDERSTOOD
THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTION OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE
NOT PARTIES TO ANY NOTE. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY EACH PARTY TO THIS AGREEMENT, AND THEY HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. EACH
PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE
EXECUTION OF THE LOAN DOCUMENTS AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.
     6.20. Service of Process. Borrower hereby consents to process being served
in any suit, action, or proceeding instituted in connection with this Loan by
(a) the mailing of a copy thereof by certified mail, postage prepaid, return
receipt requested, to Borrower and (b) serving a copy thereof upon the agent
designated and appointed by Borrower as Borrower’s agent for service of process.
Borrower irrevocably agrees that such service shall be deemed to be service of
process upon Borrower in any such suit, action, or proceeding. Nothing in any
Note shall affect the right of Administrative Agent to serve process in any
manner otherwise permitted by Law and nothing in any Note will limit the right
of Administrative Agent on behalf of the Lenders otherwise to bring proceedings
against Borrower in the courts of any jurisdiction or jurisdictions.
     6.21. USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.
     6.22. Entire Agreement. The Loan Documents constitute the entire
understanding and agreement between Borrower, Administrative Agent and Lenders
with respect to the transactions arising in connection with the Loan, and
supersede all prior written or oral understandings and agreements between
Borrower, Administrative Agent and Lenders with respect to the matters addressed
in the Loan Documents. In particular, and without limitation, the terms of any
commitment letter, letter of intent or quote letter by Administrative Agent or
any Lender to make the Loan are merged into the Loan Documents. Neither
Administrative Agent nor any Lender has made any commitments to extend the term
of the Loan past its stated maturity date or to provide Borrower with financing
except as set forth in the Loan Documents. Except as incorporated in writing
into the Loan Documents, there are not, and were not, and no persons are or were
authorized by Administrative Agent or any Lender to make, any representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents.
     6.23. Dispute Resolution.
          (a) Arbitration. Except to the extent expressly provided below, any
Dispute shall, upon the request of any party, be determined by binding
arbitration in accordance with the Federal Arbitration Act, Title 9, United
States Code (or if not applicable, the applicable state law), the then-current
rules for arbitration of financial services disputes of AAA and the “Special
Rules” set forth below. In the event of any inconsistency, the Special Rules
shall control. The filing of a court action is not intended to constitute a
waiver of the right of Borrower, Administrative Agent or any Lender, including
the suing party, thereafter to require submittal of the Dispute to
PAGE 35

 



--------------------------------------------------------------------------------



 



arbitration. Except to the extent expressly provided below, any party to this
Agreement may bring an action, including a summary or expedited proceeding, to
compel arbitration of any Dispute in any court having jurisdiction over such
action. For the purposes of this Dispute Resolution Section only, the terms
“party” and “parties” shall include any parent corporation, subsidiary or
affiliate of Administrative Agent involved in the servicing, management or
administration of any obligation described in or evidenced by this Agreement,
together with the officers, employees, successors and assigns of each of the
foregoing.
          (b) Special Rules.
          (i) The arbitration shall be conducted in any U.S. state where real or
tangible personal property collateral is located, or if there is no such
collateral, in the city and county where Administrative Agent is located
pursuant to its address for notice purposes in this Agreement.
          (ii) The arbitration shall be administered by AAA, who will appoint an
arbitrator. If AAA is unwilling or unable to administer or legally precluded
from administering the arbitration, or if AAA is unwilling or unable to enforce
or legally precluded from enforcing any and all provisions of this Dispute
Resolution Section, then any party to this Agreement may substitute, without the
necessity of the agreement or consent of the other party or parties, another
arbitration organization that has similar procedures to AAA but that will
observe and enforce any and all provisions of this Dispute Resolution Section.
All Disputes shall be determined by one arbitrator; however, if the amount in
controversy in a Dispute exceeds Five Million Dollars ($5,000,000), upon the
request of any party, the Dispute shall be decided by three arbitrators (for
purposes of this Agreement, referred to collectively as the “arbitrator”).
          (iii) All arbitration hearings will be commenced within ninety
(90) days of the demand for arbitration and completed within ninety (90) days
from the date of commencement; provided, however, that upon a showing of good
cause, the arbitrator shall be permitted to extend the commencement of such
hearing for up to an additional sixty (60) days.
          (iv) The judgment and the award, if any, of the arbitrator shall be
issued within thirty (30) days of the close of the hearing. The arbitrator shall
provide a concise written statement setting forth the reasons for the judgment
and for the award, if any. The arbitration award, if any, may be submitted to
any court having jurisdiction to be confirmed and enforced, and such
confirmation and enforcement shall not be subject to arbitration.
          (v) The arbitrator will give effect to statutes of limitations and any
waivers thereof in determining the disposition of any Dispute and may dismiss
one or more claims in the arbitration on the basis that such claim or claims is
or are barred. For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.
          (vi) Any dispute concerning this Dispute Resolution Section, including
any such dispute as to the validity or enforceability hereof or whether a
Dispute is arbitrable, shall be determined by the arbitrator; provided, however,
that the arbitrator shall not be permitted to vary the express provisions of
these Special Rules or the Reservations of Rights in subsection (c) below.
          (vii) The arbitrator shall have the power to award legal fees and
costs pursuant to the terms of this Agreement.
          (viii) The arbitration will take place on an individual basis without
reference to, resort to, or consideration of any form of class or class action.
          (ix) No arbitration arising out of or relating to this Agreement shall
include, by consolidation, joinder or in any other manner, an additional person
or entity not a party to this Agreement, except by written consent containing a
specific reference to this Agreement signed by the undersigned and
PAGE 36

 



--------------------------------------------------------------------------------



 



any other person or entity sought to be joined. Consent to arbitration involving
an additional person or entity shall not constitute consent to arbitration of
any claim, dispute or other matter in question not described in the written
consent or with a person or entity not named or described therein. The foregoing
agreement to arbitrate and other agreements to arbitrate with an additional
person or entity duly consented to by the parties to this Agreement shall be
specifically enforceable in accordance with applicable law in any court having
jurisdiction thereof.
          (c) Reservations of Rights. Nothing in this Agreement shall be deemed
to (i) limit the applicability of any otherwise applicable statutes of
limitation and any waivers contained in this Agreement, or (ii) apply to or
limit the right of Administrative Agent or any Lender (A) to exercise self help
remedies such as (but not limited to) setoff, or (B) to foreclose judicially or
nonjudicially against any real or personal property collateral, or to exercise
judicial or nonjudicial power of sale rights, (C) to obtain from a court
provisional or ancillary remedies such as (but not limited to) injunctive
relief, writ of possession, prejudgment attachment, or the appointment of a
receiver, or (D) to pursue rights against a party to this Agreement in a
third-party proceeding in any action brought against Administrative Agent or any
Lender in a state, federal or international court, tribunal or hearing body
(including actions in specialty courts, such as bankruptcy and patent courts).
Subject to the terms of this Agreement, Administrative Agent and any Lender may
exercise the rights set forth in clauses (A) through (D), inclusive, before,
during or after the pendency of any arbitration proceeding brought pursuant to
this Agreement. Neither the exercise of self help remedies nor the institution
or maintenance of an action for foreclosure or provisional or ancillary remedies
shall constitute a waiver of the right of any party, including the claimant in
any such action, to arbitrate the merits of the Dispute occasioning resort to
such remedies. No provision in the Loan Documents regarding submission to
jurisdiction and/or venue in any court is intended or shall be construed to be
in derogation of the provisions in any Loan Document for arbitration of any
Dispute.
          (d) Conflicting Provisions for Dispute Resolution. If there is any
conflict between the terms, conditions and provisions of this Section and those
of any other provision or agreement for arbitration or dispute resolution, the
terms, conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Agreement, (ii) any other Loan Document,
(iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort). In any other situation, if the
resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.
          (e) Jury Trial Waiver in Arbitration. By agreeing to this Section, the
parties irrevocably and voluntarily waive any right they may have to a trial by
jury in respect of any Dispute.
          (f) The procedure described above will not apply if (1) the Claim, at
the time of the proposed submission to arbitration, arises from or relates to an
obligation to Administrative Agent and/or Lenders secured by real property; and
(2) Administrative Agent and each Lender in their sole and absolute discretion
have not consented to submission of the Claim to arbitration.
          (g) To the extent any Claims are not arbitrated, to the extent
permitted by law the Claims shall be resolved in court by a judge without a
jury, except any Claims which are brought in a California state court may, at
the election of Administrative Agent and each Lender, be determined by judicial
reference as described below.
          (h) Any Claim which is not arbitrated and which is brought in
California state court may, at the joint election of Administrative Agent and
each Lender, be resolved by general reference to a referee (or a panel of
referees) as provided in California Code of Civil Procedure (“CCP”) Section 638.
The referee (or presiding referee of the panel) shall be a retired Judge or
Justice. The referee (or panel of referees) shall be selected by mutual written
agreement of the parties. If the parties do not agree, the referee shall be
selected by the Presiding Judge of eth Court (or his or her representative) as
provided in CCP Section 638 and the following related sections. The referee
shall determine all issues in accordance with California rules of evidence and
civil procedure and other applicable laws, rules and regulations. The referee
shall be empowered to enter equitable as well as legal relief, provide all
temporary or provisional remedies, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a trial,
including motions for summary judgment or summary
PAGE 37

 



--------------------------------------------------------------------------------



 



adjudication. The aware that results from the decisions of the referee(s) will
be entered as a judgment in the court that appointed the referee, in accordance
with the provisions of CCP Sections 644(a) and 645. The parties reserve the
right to seek appellate review of any judgment or order, including orders
pertaining to class certification, to the same extent permitted in a court of
law.
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN THE
PARTIES.
[The balance of this page is intentionally left blank]
PAGE 38

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, THIS CONSTRUCTION LOAN AGREEMENT is EXECUTED and
DELIVERED UNDER SEAL as of the date first appearing above.

                  WITNESS/ATTEST:       HF LOGISTICS-SKX T1, LLC,         a
Delaware limited liability company
 
                /s/ Mary S. Fredenburg       By: HF Logistics-SKX, LLC, a
Delaware
 
                Name: Mary S. Fredenburg       limited liability company, its
sole member
 
                        By: HF Logistics I, LLC, a Delaware limited liability
company, its managing member
Borrower’s Address for Notices:
               
 
               
HF Logistics-SKX T1, LLC
          By:   /s/ Iddo Benzeevi
 
               
c/o Highland Fairview Properties
              Iddo Benzeevi, President and
14225 Corporate Way
              Chief Executive Officer
Moreno Valley CA 92553
               
Telephone: (951) 867-5301
               
Facsimile: (951) 867-5302
               
Electronic Mail: [ILLEGIBLE].com
               
FEIN: 27-1865350
               
 
               
With a copy to:
               
 
               
TG Services, Inc.
               
Stage Coach Run
               
East Brunswick, NJ 08816
               
Attn: James Licb, EVP
               

                      BANK OF AMERICA, N.A.,         a national banking
association, individually as WITNESS/ATTEST:       Administrative Agent, L/C
Issuer, and a Lender
 
           
/s/ Xavier Arcentales
      By:   /s/ [ILLEGIBLE]
 
           
Name: Xavier Arcentales
      Name:   [ILLEGIBLE] 
 
      Title:   Senior Vice President 
 
                    RAYMOND JAMES BANK, FSB. WITNESS/ATTEST:       as a Lender
 
           
/s/ [ILLEGIBLE]
      By:   /s/ Jennifer Ehrhart 
 
           
Name: [ILLEGIBLE]
      Name:   Jennifer Ehrhart  
 
      Title:   Senior Vice President 

PAGE 39

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LEGAL DESCRIPTION OF LAND
Real property in the City of Moreno Valley, County of Riverside, State of
California, described as follows:
PARCEL 1:
THAT CERTAIN PARCEL SHOWN AND DESCRIBED AS “PROPOSED PARCEL C” BEING SET FORTH,
DESCRIBED AND CREATED BY THAT CERTAIN LOT LINE ADJUSTMENT NO. 1005 / AND
CERTIFICATE OF COMPLIANCE RECORDED MARCH 29, 2010 AS DOCUMENT NO. 2010-0140636
OF OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF RIVERSIDE COUNTY,
CALIFORNIA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
THOSE PORTIONS OF LOTS 2 AND 7, IN BLOCK 34 OF MAP NO. 1 OF BEAR VALLEY AND
ALESSANDRO DEVELOPMENT COMPANY, IN THE CITY OF MORENO VALLEY, COUNTY OF
RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 11 OF MAPS, PAGE
10, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY,
CALIFORNIA, TOGETHER WITH THAT PORTION OF FIR AVENUE, VACATED BY RESOLUTION OF
THE BOARD OF SUPERVISORS OF RIVERSIDE COUNTY RECORDED MARCH 27, 1962 AS FILE NO.
27882 OF OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA, LYING BETWEEN
REDLANDS BOULEVARD AND SINCLAIR STREET, AS SAID STREETS ARE SHOWN ON THE MAP OF
SAID TRACT, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWESTERLY CORNER OF SAID LOT 7, BEING ALSO THE CENTERLINE
OF FIR AVENUE (VACATED); THENCE ALONG THE SOUTHERLY LINE OF SAID LOT 7 AND THE
CENTERLINE OF FIR AVENUE (VACATED) SOUTH 89 DEGREES 33"11' EAST 288.98 FEET TO
THE TRUE POINT OF BEGINNING; THENCE NORTH 1280.03 FEET TO THE NORTHERLY LINE OF
SAID LOT 2, BEING ALSO THE SOUTHERLY LINE OF GREVILLEA AVENUE (80 FEET WIDE) AS
SHOWN ON SAID MAP NO. 1 OF BEAR VALLEY AND ALESSANDRO DEVELOPMENT COMPANY (NOW
THE SOUTHERLY LINE OF STATE HIGHWAY 60); THENCE ALONG THE NORTHERLY LINE OF SAID
LOT 2 AND THE SOUTHERLY LINE OF GREVILLEA AVENUE SOUTH 89 DEGREES 33"13' EAST
381.32 FEET TO THE NORTHEASTERLY CORNER OF SAID LOT 2; THENCE ALONG THE EASTERLY
LINES OF SAID LOT 2 AND SAID LOT 7 SOUTH 00 DEGREES 27"17' WEST 1280.00 FEET TO
SAID SOUTHERLY LINE OF LOT 7 AND SAID CENTERLINE OF FIR AVENUE (VACATED); THENCE
ALONG SAID SOUTHERLY LINE OF LOT 7 AND SAID CENTERLINE OF FIR AVENUE
(VACATED) NORTH 89 DEGREES 33"11' WEST 371.16 FEET TO THE TRUE POINT OF
BEGINNING.
CONTAINING AN AREA OF 11.056 ACRES, MORE OR LESS.
PARCEL 2:
THAT CERTAIN PARCEL SHOWN AND DESCRIBED AS “PROPOSED PARCEL A” BEING SET FORTH,
DESCRIBED AND CREATED BY THAT CERTAIN LOT LINE ADJUSTMENT NO. 1004 / AND
CERTIFICATE OF COMPLIANCE RECORDED MARCH 29, 2010 AS DOCUMENT NO. 2010-0140637
OF OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF RIVERSIDE COUNTY,
CALIFORNIA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
THOSE PORTIONS OF LOTS 1, 2 AND 8 IN BLOCK 33 OF BEAR VALLEY AND ALESSANDRO
DEVELOPMENT COMPANY, IN THE CITY OF MORENO VALLEY, COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 11 OF MAPS, PAGE 10, OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA, DESCRIBED AS
FOLLOWS:
EXHIBIT A, PAGE 1

 



--------------------------------------------------------------------------------



 



BEGINNING AT THE SOUTHWESTERLY CORNER OF SAID LOT 8; THENCE ALONG THE SOUTHERLY
LINE OF SAID LOT 8, BEING ALSO THE NORTHERLY LINE OF FIR AVENUE (80 FEET WIDE)
SOUTH 89 DEGREES 33"11' EAST 130.38 FEET; THENCE LEAVING SAID SOUTHERLY LINE OF
LOT 8 AND SAID NORTHERLY LINE OF FIR AVENUE, NORTH 854.59 FEET TO A POINT ON A
NON-TANGENT CURVE CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF 497.00 FEET, A
RADIAL LINE OF SAID CURVE FROM SAID POINT BEARS NORTH 15 DEGREES 41'23" EAST;
THENCE ALONG SAID CURVE NORTHWESTERLY 103.15 FEET THROUGH A CENTRAL ANGLE OF 11
DEGREES 53'28"; THENCE TANGENT FROM SAID CURVE NORTH 62 DEGREES 25'09" WEST
49.57 FEET; THENCE NORTH 56 DEGREES 42'31" WEST 120.60 FEET; THENCE NORTH 62
DEGREES 25'09" WEST 222.69 FEET TO THE BEGINNING OF A TANGENT CURVE CONCAVE
SOUTHWESTERLY AND HAVING A RADIUS OF 800.00 FEET; THENCE ALONG SAID CURVE
NORTHWESTERLY 310.88 FEET THROUGH A CENTRAL ANGLE OF 22 DEGREES 15'55"; THENCE
TANGENT FROM SAID CURVE NORTH 84 DEGREES 41'04" WEST 47.33 FEET TO THE WESTERLY
LINE OF SAID LOT 2; THENCE ALONG THE WESTERLY AND SOUTHERLY LINES OF SAID LOT 2,
AND THE WESTERLY LINE OF LOT 8 THE FOLLOWING COURSES: SOUTH 00 DEGREES 27'24"
WEST 550.52 FEET; THENCE SOUTH 89 DEGREES 33'12" EAST 660.21 FEET; THENCE SOUTH
00 DEGREES 27'19" WEST 620.01 FEET TO THE POINT OF BEGINNING.
CONTAINING AN AREA OF 9.396 ACRES, MORE OR LESS.
PARCEL A:
LOTS 1 AND 8 OF BLOCK 34, MAP NO. 1, OF BEAR VALLEY AND ALESSANDRO DEVELOPMENT
COMPANY, IN THE CITY OF MORENO VALLEY, COUNTY OF RIVERSIDE, STATE OF CALIFORNIA,
AS PER MAP RECORDED IN BOOK 11, PAGE 10 OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAN BERNARDINO COUNTY.
TOGETHER WITH THAT PORTION OF FIR AVENUE, VACATED BY RESOLUTION OF THE BOARD OF
SUPERVISORS OF RIVERSIDE COUNTY RECORDED MARCH 27, 1962 AS FILE NO. 27882 OF
OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA, LYING BETWEEN REDLANDS
BOULEVARD, AND SINCLAIR STREET AS SAID STREETS ARE SHOWN ON THE MAP OF SAID
TRACT.
ALSO TOGETHER WITH THAT PORTION OF SINCLAIR STREET ADJACENT ON THE EAST, AS
REJECTED FOR DEDICATION BY THE CITY OF MORENO VALLEY PURSUANT TO THE TERMS AND
PROVISIONS OF A DOCUMENT RECORDED MARCH 31, 2010 AS DOCUMENT NO. 2010-0144493 OF
OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF RIVERSIDE COUNTY,
CALIFORNIA.
PARCEL B:
PARCELS 1 AND 2 OF PARCEL MAP 12975, IN THE CITY OF MORENO VALLEY, COUNTY OF
RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 72, PAGE 47 OF
PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF RIVERSIDE COUNTY.
ALSO TOGETHER WITH THAT PORTION OF SINCLAIR STREET ADJACENT ON THE WEST, AS
REJECTED FOR DEDICATION BY THE CITY OF MORENO VALLEY PURSUANT TO THE TERMS AND
PROVISIONS OF A DOCUMENT RECORDED MARCH 31, 2010 AS DOCUMENT NO. 2010-0144493 OF
OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF RIVERSIDE COUNTY,
CALIFORNIA.
PARCEL C:
LOT 4 IN BLOCK 33 OF MAP NO. 1 OF THE LANDS OF THE BEAR VALLEY AND ALESSANDRO
DEVELOPMENT COMPANY, IN THE CITY OF MORENO VALLEY, COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS PER MAP RECORDED IN BOOK 11, PAGE 10 OF MAPS, IN THE OFFICE OF
THE COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA.
PAGE 2

 



--------------------------------------------------------------------------------



 



EXCEPTING THEREFROM THAT PORTION DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTHWEST CORNER OF SAID LOT 4;
THENCE EASTERLY ON THE NORTHERLY LINE OF SAID LOT 257.00 FEET;
THENCE AT RIGHT ANGLES SOUTHERLY 398.00 FEET;
THENCE AT RIGHT ANGLES WESTERLY 257.00 FEET, TO THE WESTERLY LINE OF SAID LOT;
THENCE NORTHERLY, ON THE WESTERLY LINE OF SAID LOT, 398.00 FEET, TO THE POINT OF
BEGINNING.
ALSO TOGETHER WITH THAT PORTION OF SINCLAIR STREET ADJACENT ON THE WEST, AS
REJECTED FOR DEDICATION BY THE CITY OF MORENO VALLEY PURSUANT TO THE TERMS AND
PROVISIONS OF A DOCUMENT RECORDED MARCH 31, 2010 AS DOCUMENT NO. 2010-0144493 OF
OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF RIVERSIDE COUNTY,
CALIFORNIA.
PARCEL D:
ALL THAT CERTAIN REAL PROPERTY SITUATED IN THE COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, DESCRIBED AS FOLLOWS:
LOTS 3 AND 6 OF BLOCK 33 OF MAP NO. 1 OF BEAR VALLEY AND ALESSANDRO DEVELOPMENT
COMPANY, IN THE CITY OF MORENO VALLEY, COUNTY OF RIVERSIDE, STATE OF CALIFORNIA,
AS PER MAP RECORDED IN BOOK 11, PAGE(S) 10, OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAN BERNARDINO COUNTY.
PARCEL E:
LOT 7 IN BLOCK 33, OF MAP NO. 1 OF BEAR VALLEY AND ALESSANDRO DEVELOPMENT
COMPANY, IN THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON
FILE IN BOOK 11, PAGE 10 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAN
BERNARDINO COUNTY, CALIFORNIA.
PARCEL F:
ALL THAT CERTAIN REAL PROPERTY SITUATED IN THE COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, DESCRIBED AS FOLLOWS:
LOT 5 OF BLOCK 33 OF MAP NO. 1 OF BEAR VALLEY AND ALESSANDRO DEVELOPMENT CO., IN
THE CITY OF MORENO VALLEY, COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP
RECORDED IN BOOK 11, PAGE 10 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAN BERNARDINO COUNTY.
ALSO TOGETHER WITH THAT PORTION OF SINCLAIR STREET ADJACENT ON THE WEST, AS
REJECTED FOR DEDICATION BY THE CITY OF MORENO VALLEY PURSUANT TO THE TERMS AND
PROVISIONS OF A DOCUMENT RECORDED MARCH 31, 2010 AS DOCUMENT NO. 2010-0144493 OF
OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF RIVERSIDE COUNTY,
CALIFORNIA.
PARCEL G:
ALL THAT CERTAIN REAL PROPERTY SITUATED IN THE COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, DESCRIBED AS FOLLOWS:
PAGE 3

 



--------------------------------------------------------------------------------



 



THE NORTHERLY 160.00 FEET OF THE WESTERLY 120.00 FEET OF LOT 4 IN BLOCK 33, AS
PER MAP NO. 1 OF BEAR VALLEY AND ALESSANDRO DEVELOPMENT COMPANY, IN THE CITY OF
MORENO VALLEY, COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
BOOK 11, PAGE 10 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO
COUNTY.
SAID NORTHERLY 160.00 FEET BEING MEASURED FROM THE SOUTHERLY LINE OF GREVILLEA
AVENUE AS SHOWN ON SAID MAP AND THE WESTERLY 120.00 FEET BEING MEASURED FROM THE
EAST LINE OF SINCLAIR STREET AS SHOWN ON SAID MAP.
ALSO TOGETHER WITH THAT PORTION OF SINCLAIR STREET ADJACENT ON THE WEST, AS
REJECTED FOR DEDICATION BY THE CITY OF MORENO VALLEY PURSUANT TO THE TERMS AND
PROVISIONS OF A DOCUMENT RECORDED MARCH 31, 2010 AS DOCUMENT NO. 2010-0144493 OF
OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF RIVERSIDE COUNTY,
CALIFORNIA.
PARCEL AA:
TEMPORARY CONSTRUCTION EASEMENTS FOR GRADING PURPOSES, TOGETHER WITH THE RIGHT
TO ENTER ON, ACROSS, AND WITHIN THE REAL PROPERTY AS SHOWN THEREIN, FOR THE
PURPOSE OF CONSTRUCTING THE PLANNED IMPROVEMENTS AND ASSOCIATED SLOPE AND
DRAINAGE AREA GRADING ADJACENT TO AND SOUTH OF EUCALYPTUS AVENUE AS SHOWN ON
ROUGH GRADING PLANS FOR CITY PROJECT NO. PA07-0090, ON FILE WITH THE CITY OF
MORENO VALLEY, AS IRREVOCABLY OFFERED TO HF LOGISTICS-SKX T1, LLC, BY THOSE
CERTAIN TEMPORARY CONSTRUCTION EASEMENTS RECORDED MARCH 26, 2010 AS DOCUMENT
NO.’S 2010-0138030, 2010-0138031 AND 2010-0138032, ALL OF OFFICIAL RECORDS, IN
THE OFFICE OF THE COUNTY RECORDER OF RIVERSIDE COUNTY, CALIFORNIA.
PAGE 4

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
DEFINITIONS AND FINANCIAL STATEMENTS

1.   DEFINITIONS: As used in this Agreement and the attached exhibits, the
following terms shall have the following meanings:

     “AAA” means the American Arbitration Association, or any successor thereof.
     “Adjusted LIBOR Rate” means the quotient obtained by dividing (i) the
applicable London Interbank Offered Rate by (ii) 1.00 minus the LIBOR Reserve
Percentage, where,
     “London Interbank Offered Rate” means, with respect to any applicable
Interest Period, the rate per annum equal to the British Bankers’ Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as selected by Administrative
Agent from time to time) at approximately 11:00 a.m. London time two (2) London
Banking Days before the commencement of the Interest Period, for deposits in
U.S. Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the rate for that Interest Period will be determined by
such alternate method as reasonably selected by Administrative Agent; and
     “LIBOR Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal) which is in effect
on such day, as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including basic, supplemental, emergency, special and marginal reserves)
generally applicable to financial institutions regulated by the Federal Reserve
Board whether or not applicable to any Lender, in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on LIBOR Rate Principal is
determined), whether or not any Lender has any Eurocurrency liabilities. The
LIBOR Rate shall be adjusted automatically as of the effective date of each
change in the LIBOR Reserve Percentage.
     “Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent Advances” has the meaning set forth in Section 1.16
of this Agreement.
     “Administrative Agent’s Office” means Administrative Agent’s address and,
as appropriate, account as set forth on the Schedule of Lenders, or such other
address or account as Administrative Agent hereafter may from time to time
notify Borrower and Lenders.
     “Administrative Agent’s Time” means the time of day observed in the city
where Administrative Agent’s Office is located.
     “Advance Termination Date” means that date which is thirty (30) days prior
to the Maturity Date (or Extended Maturity Date, if applicable).
     “Affiliate” means any person directly or indirectly through one or more
intermediaries controlling, controlled by, or under direct or indirect common
control with, such person. A person shall be deemed to be “controlled by” any
other person if such other person possesses, directly or indirectly, power
(a) to vote 10% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general partners
or the equivalent; or (b) to direct or cause the direction of the management and
policies of such person whether by contract or otherwise.
     “Agent-Related Persons” means Administrative Agent, together with its
Affiliates (including Arranger), and the officers, directors, employees, agents
and attorneys-in-fact of such persons and Affiliates.
EXHIBIT B, PAGE 1

 



--------------------------------------------------------------------------------



 



     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Aggregate Cost” has the meaning set forth in Section 1.4 of this
Agreement.
     “Agreement” has the meaning set forth in the introductory paragraph of this
Agreement, and includes all exhibits attached hereto and referenced in
Section 1.1.
     “Appraised Value” means Ninety Five Million and No/100 Dollars
($95,000,000.00).
     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit “L”.
     “Base Rate” means, on any day, a simple rate per annum equal to the sum of
the Prime Rate for that day plus the Base Rate Margin. Without notice to
Borrower or anyone else, the Base Rate shall automatically fluctuate upward and
downward as and in the amount by which the Prime Rate fluctuates.
     “Base Rate Margin” means two and three quarters percent (2.75%) per annum.
     “Base Rate Principal” means, at any time, the Principal Debt minus the
portion, if any, of such Principal Debt which is LIBOR Rate Principal and
Letters of Credit which have not been drawn.
     “Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.
     “Borrower’s Deposit” has the meaning set forth in Section 1.5 of this
Agreement.
     “Budget” means the budget and cost itemization for the Project attached as
Exhibit “D”.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located.
     “Cash Collateralize” has the meaning set forth in Section 7 of Exhibit “K”.
     “City” means the City of Moreno Valley, California.
     “Closing Checklist” means that certain Closing Requirements and Checklist
setting forth the conditions for closing the Loan and recording the Mortgage.
     “Code” has the meaning set forth in Section 2.15 of this Agreement.
     “Commitment” means, as to each Lender, its obligation to advance (a) its
Pro Rata Share of the Loan and (b) purchase participations in L/C Obligations in
an aggregate principal amount not exceeding the amount set forth opposite such
Lender’s name on the Schedule of Lenders at any one time outstanding, as such
amount may be adjusted from time to time in accordance with this Agreement.
     “Completion Date” means the earlier of (a) the date of completion of tenant
improvements pursuant to the terms and provisions of the Lease or (b) twenty
(20) months after the date of this Agreement.
     “Construction Commencement Date” means thirty (30) days after the date of
this Agreement.
     “Construction Consultant” means the construction consultant, if any,
engaged by Administrative Agent with respect to the Project.
EXHIBIT B, PAGE 2

 



--------------------------------------------------------------------------------



 



     “Debtor Relief Laws” means the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” has the meaning set forth in Section 4.1 of this Agreement.
     “Defaulting Lender” means a Lender that fails to pay its Pro Rata Share of
a Payment Amount within five (5) Business Days after notice from Administrative
Agent, until such Lender cures such failure as permitted in this Agreement.
     “Defaulting Lender Amount” means the Defaulting Lender’s Pro Rata Share of
a Payment Amount.
     “Defaulting Lender Payment Amounts” means a Defaulting Lender Amount plus
interest from the date such Defaulting Lender Amount was funded by
Administrative Agent and/or an Electing Lender, as applicable, to the date such
amount is repaid to Administrative Agent and/or such Electing Lender, as
applicable, at the rate per annum applicable to such Defaulting Lender Amount
under the Loan or otherwise at the Base Rate.
     “Deferred Up-Front Equity Cash” means that portion of the Up-Front Equity
consisting of the sum of NINE HUNDRED FORTY ONE THOUSAND TWO HUNDRED THIRTY
SEVEN AND NO/100 DOLLARS ($941,237.00) in cash which shall be deposited into the
Up-Front Equity Account in accordance with the terms and conditions of this
Agreement.
     “Dispute” means any controversy, claim or dispute between or among the
parties to this Agreement, including any such controversy, claim or dispute
arising out of or relating to (a) this Agreement, (b) any other Loan Document,
(c) any related agreements or instruments, or (d) the transaction contemplated
herein or therein (including any claim based on or arising from an alleged
personal injury or business tort).
     “Draw Request” has the meaning set forth in Section 1 of Exhibit “F”.
     “Eligible Assignee” has the meaning set forth in Section 6.5 of this
Agreement.
     “Environmental Agreement” means the Environmental Indemnification and
Release Agreement of even date herewith by and among Borrower, Guarantors and
Administrative Agent for the benefit of Lenders.
     “Excusable Delay” means a delay, not to exceed a total of sixty (60) days,
caused by unusually adverse weather conditions which have not been taken into
account in the construction schedule, fire, earthquake or other acts of God,
strikes, lockouts, acts of public enemy, riots or insurrections or any other
unforeseen circumstances or events beyond the control of Borrower (except
financial circumstances or events or matters which may be resolved by the
payment of money), and as to which Borrower notifies Administrative Agent in
writing within ten (10) days after such occurrence; provided, however, no
Excusable Delay shall extend the Completion Date or suspend or abate any
obligation of Borrower or any Guarantor or any other person to pay any money.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upwards
to the next higher 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by Administrative Agent.
     “Financial Statements” means (i) for each reporting party other than an
individual, a balance sheet, income statement, a reconciliation of changes in
equity and liquidity verification, annual statements of cash flow and amounts
and sources of contingent liabilities, and unless Administrative Agent otherwise
consents, consolidated and consolidating statements if the reporting party is a
holding company or a parent of a subsidiary entity; and (ii) for each
EXHIBIT B, PAGE 3

 



--------------------------------------------------------------------------------



 



reporting party who is an individual, a balance sheet, statements of amount and
sources of contingent liabilities, sources and uses of cash and liquidity
verification and, unless Administrative Agent otherwise consents, Financial
Statements for each entity owned or jointly owned by the reporting party. For
purposes of this definition and any covenant requiring the delivery of Financial
Statements, each party for whom Financial Statements are required is a
“reporting party” and a specified period to which the required Financial
Statements relate is a “reporting period”.
     “Funding Date” means the date on which an advance of Loan Proceeds,
Up-Front Equity Cash or Borrower’s Deposit shall occur.
     “Guarantors” means collectively TG Development, Trans LP Holdings, LLC, a
Delaware limited liability company, Boca Ocean Holdings, LLC, a Delaware limited
liability company, T/CAL Holdings, LLC, a Delaware limited liability company,
and Island Boulevard Holdings, LLC, a Delaware limited liability company,
jointly and severally (and each of the foregoing is referred to herein as a
“Guarantor”).
     “Improvements” means all on-site and off-site improvements to the Land for
industrial warehouse, office and retail use, to be constructed on the Land and
expected to be Leadership in Energy and Environmental Design certified, together
with all fixtures, tenant improvements, and appurtenances now or later to be
located on the Land and/or in such improvements.
     “Indebtedness” means any and all indebtedness to Administrative Agent, or
Lenders evidenced, governed or secured by, or arising under, any of the Loan
Documents, including the Loan.
     “Indemnified Liabilities” has the meaning set forth in Section 6.1.
     “Initial Advance” means the first advance of Up-Front Equity Cash in an
amount requested by Borrower and approved by Administrative Agent in accordance
with the terms and conditions of this Agreement.
     “Initial Advance of Loan Proceeds” means the first advance of any of the
Loan Proceeds which shall be made in accordance with the terms and conditions of
this Agreement.
     “Initial Up-Front Equity Cash” means that portion of the Up-Front Equity
consisting of the sum of TWENTY FOUR MILLION FIVE HUNDRED THOUSAND DOLLARS
($24,500,000.00) in cash which shall be deposited on the date hereof into the
Up-Front Equity Account pursuant to the terms and conditions of this Agreement.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Loan advance.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.
     “L/C Issuer” means Bank of America, N.A. in its capacity as issuer of
Letters of Credit hereunder or any successor issuer of Letter of Credit
hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all L/C Borrowings.
     “Land” means the real property described in Exhibit “A”.
     “Laws” means all constitutions, treaties, statutes, laws, ordinances,
regulations, rules, orders, writs, injunctions, or decrees of the United States
of America, any state or commonwealth, any municipality, any foreign country,
any territory or possession, or any Tribunal.
     “Lease” means, collectively, that certain Lease Agreement dated
September 24, 2007 by and between HF Logistics I, LLC, a Delaware limited
liability company (the “Original Landlord”), as landlord, and Skechers, as
tenant, for the lease of the Improvements to be constructed by Borrower in
accordance with the terms and provisions of this Agreement, as modified by that
certain Amendment to Lease Agreement dated December 18, 2009 by and between
EXHIBIT B, PAGE 4

 



--------------------------------------------------------------------------------



 



Original Landlord and Skechers, as assigned to Borrower pursuant to that certain
Assignment of Lease (Skechers Lease) dated April 12, 2010 executed by and
between Original Landlord and Borrower, and as further modified by that certain
Second Amendment to Lease Agreement dated April 12, 2010 executed by and between
Borrower and Skechers.
     “Lender” means each lender from time to time party to this Agreement and
L/C Issuer.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such on the Schedule of Lenders, or such other office or
offices as such Lender may from time to time notify Borrower and Administrative
Agent.
     “Letter of Credit” means any letter of credit issued hereunder.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
     “Letter of Credit Sublimit” means an amount equal to NINETEEN MILLION
DOLLARS ($19,000,000.00). The Letter of Credit Sublimit is a part of, and not in
addition to, the combined Commitments.
     “LIBOR Business Day” means a Business Day which is also a London Banking
Day.
     “LIBOR Margin” means four and one half percent (4.5%) per annum.
     “LIBOR Rate” means for any applicable Interest Period for any LIBOR Rate
Principal, a simple rate per annum equal to the sum of the LIBOR Margin plus the
Adjusted LIBOR Rate.
     “LIBOR Rate Principal” means any portion of the Principal Debt which bears
interest at an applicable LIBOR Rate at the time in question.
     “Loan” means the loan and Letters of Credit by Lenders to Borrower, in the
amount of lesser of (i) $55,000,000.00; (ii) 58% of the Appraised Value;
(iii) the payment of 55% of the costs incident to the Project as specified in
the Budget; (iv) 1.40 times the coverage ratio using stress tests of 8% rate,
30-year amortization and first year NOI as per the approved appraisal. In the
event the aggregate amount of the actual costs incident to the Project are less
than the aggregate amount specified in the Budget, the maximum amount described
above shall be reduced by the difference between the aggregate amount specified
in the Budget and the aggregate amount of such actual costs.
     “Loan Documents” means this Agreement (including all exhibits), the
Mortgage, any Note, the Environmental Agreement, any guaranty, financing
statements, the Budget, each Draw Request, any and all documents, instruments or
agreements executed and delivered to evidence, secure or in connection with all
Letters of Credit, and such other documents evidencing, securing or pertaining
to the Loan as shall, from time to time, be executed and/or delivered by
Borrower, each of the Guarantors, or any other party to Administrative Agent or
any Lender pursuant to this Agreement, as they may be amended, modified,
restated, replaced and supplemented from time to time.
     “London Banking Day” means a day on which dealings in dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the Project, or the operations, business,
properties, liabilities (actual or contingent), condition (financial or
otherwise) of the Borrower or the Borrower and its Subsidiaries taken as a
whole; (b) a material impairment of the ability of any party to the Loan
Documents to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any party to the Loan Documents of any Loan
Document to which it is a party.
EXHIBIT B, PAGE 5

 



--------------------------------------------------------------------------------



 



     “Material Contract” means any contract for the performance of any work or
the supplying of any labor, materials or services which exceeds FIVE HUNDRED
THOUSAND DOLLARS ($500,000.00) in total price.
     “Maturity Date” means twenty four (24) months from the date of this
Agreement, as it may be earlier terminated or extended in accordance with the
terms hereof.
     “Mortgage” means the Construction Deed of Trust, Assignment of Rents and
Security Agreement and Fixture Filing dated of even date herewith, from Borrower
to Administrative Agent, securing repayment of the Indebtedness and Borrower’s
performance of its other obligations to Administrative Agent and Lenders under
the Loan Documents, as amended, modified, supplemented, restated and replaced
from time to time.
     “Notes” means the Promissory Notes each dated of even date herewith
executed by Borrower and payable to the order of each Lender in the amount of
each Lender’s Commitment and collectively in the maximum principal amount of the
Loan, substantially in the form of Exhibit “M” as amended, modified, replaced,
restated, extended or renewed from time to time.
     “Obligations” means all liabilities, obligations, covenants and duties of,
any party to a Loan Document arising under or otherwise with respect to any Loan
Document, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any party to a Loan Document or any Affiliate thereof of any proceeding under
any Debtor Relief Laws naming such person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceedings.
     “Payment Amount” means an advance of the Loan, an unreimbursed
Administrative Agent Advance, an unreimbursed Indemnified Liability, a
reimbursement to L/C Issuer for an unreimbursed drawing under a Letter of Credit
or any other amount that a Lender is required to fund under this Agreement.
     “Permitted Changes” means changes to the Plans or Improvements, including
so-called “field changes”, provided that the cost of any single change or extra
does not exceed FIFTY THOUSAND DOLLARS ($50,000.00) and the aggregate amount of
all such changes and extras (whether positive or negative) does not exceed FIVE
HUNDRED THOUSAND DOLLARS ($500,000.00).
     “Plans” means the plans and specifications listed in Exhibit “E” and all
modifications thereof and additions thereto that are included as part of the
Plans as the same shall be approved by Administrative Agent in the exercise of
its sole discretion in accordance with the terms of this Agreement.
     “Potential Default” means any condition or event which with the giving of
notice or lapse of time or both would, unless cured or waived, become a Default.
     “Prime Rate” means, on any day, the rate of interest per annum then most
recently established by Administrative Agent as its “prime rate,” it being
understood and agreed that such rate is set by Administrative Agent as a general
reference rate of interest, taking into account such factors as Administrative
Agent may deem appropriate, that it is not necessarily the lowest or best rate
actually charged to any customer or a favored rate, that it may not correspond
with future increases or decreases in interest rates charged by other lenders or
market rates in general, and that Administrative Agent may make various business
or other loans at rates of interest having no relationship to such rate. If
Administrative Agent (including any subsequent Administrative Agent) ceases to
exist or to establish or publish a prime rate from which the Prime Rate is then
determined, the applicable variable rate from which the Prime Rate is determined
thereafter shall be instead the prime rate reported in The Wall Street Journal
(or the average prime rate if a high and a low prime rate are therein reported),
and the Prime Rate shall change without notice with each change in such prime
rate as of the date such change is reported.
     “Principal Debt” means the aggregate unpaid principal balance of this Loan
at the time in question.
     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
expressed as a percentage, the numerator of which is the amount of the
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Commitments at such time or, if the Aggregate
Commitments have been terminated, a
EXHIBIT B, PAGE 6

 



--------------------------------------------------------------------------------



 



fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the total outstanding amount of all Indebtedness held
by such Lender at such time (taking into account funded participations in L/C
Obligations) and the denominator of which is the total outstanding amount of all
Indebtedness at such time. The initial Pro Rata Share of each Lender named on
the signature pages hereto is set forth opposite the name of that Lender on the
Schedule of Lenders.
     “Project” means the acquisition of the Land, the construction of the
Improvements, and if applicable, the leasing and operation of the Improvements.
     “Property” means the Land, the Improvements and all other property
constituting the “Mortgaged Property,” as described in the Mortgage, or subject
to a right, lien or security interest to secure the Loan pursuant to any other
Loan Document.
     “Required Lenders” means as of any date of determination at least two
Lenders having at least 66-2/3% of the Aggregate Commitments or, if the
Aggregate Commitments have been terminated, at least two Lenders holding in the
aggregate at least 66-2/3% of the total outstanding amount of all Indebtedness
(taking into account funded participations in L/C Obligations); provided that
the Commitment of, and the portion of the total outstanding amount of all
Indebtedness (taking into account funded participations in L/C Obligations) held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Schedule of Lenders” means the schedule of Lenders party to this Agreement
as set forth on Exhibit “N”, as it may be modified from time to time in
accordance with this Agreement.
     “Skechers” means Skechers U.S.A., Inc., a Delaware corporation.
     “Stored Materials Advance Limit” means THREE MILLION DOLLARS
($3,000,000.00).
     “Subsidiary” means a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries.
     “Survey” means a survey prepared in accordance with Exhibit “G” or as
otherwise approved by Administrative Agent in its sole discretion.
     “Swap Contract” has the meaning set forth in the Mortgage.
     “Swap Transaction” has the meaning set forth in the Mortgage.
     “Taxes” has the meaning set forth in Section 1.11 of this Agreement.
     “TG Development” means TG Development Corp., a Delaware corporation.
     “Title Company” means First American Title Insurance Company.
     “Title Insurance” means the loan policy or policies of title insurance
issued to Administrative Agent for the benefit of Lenders by the Title Company,
in an amount equal to the maximum principal amount of the Loan, insuring the
validity and priority of the Mortgage encumbering the Land and Improvements for
the benefit of Administrative Agent and Lenders.
     “Tribunal” means any state, commonwealth, federal, foreign, territorial or
other court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority.
EXHIBIT B, PAGE 7

 



--------------------------------------------------------------------------------



 



     “Up-Front Equity Account” means that certain deposit account number
1499708217 in the name of Borrower established with Administrative Agent and
under the control of Administrative Agent into which the Up-Front Equity Cash
has been deposited and which will be utilized by Borrower to fund the Total
Costs through the advance procedures set forth in Exhibit “F”.
     “Up-Front Equity Cash” means collectively, the Initial Up-Front Equity Cash
and the Deferred Up-Front Equity Cash.
2. FINANCIAL STATEMENTS:
     Borrower shall provide or cause to be provided to Administrative Agent with
a copy for each Lender all of the following:
(a) Financial Statements of Borrower (i) for each fiscal year as soon as
reasonably practicable and in any event within ninety (90) days after the close
of each fiscal year. Financial Statements of Borrower shall be certified by the
manager (or managing member as applicable) of the Borrower.
(b) Financial Statements of TG Development certified by the chief financial
officer of TG Development (i) for each fiscal year as soon as reasonably
practicable and in any event within ninety (90) days after the close of each
fiscal year; (ii) for each calendar quarter as soon as reasonably practicable
and in any event within forty-five (45) days after the end of each calendar
quarter; provided that annual statements of cash flow and amounts and sources of
contingent liabilities shall only be provided annually.
(c) Financial Statements of TG Development which are consolidated and
consolidating and which include each of the other Guarantors certified by the
chief financial officer of TG Development (i) for each fiscal year as soon as
reasonably practicable and in any event within ninety (90) days after the close
of each fiscal year; and (iv) for each calendar quarter as soon as reasonably
practicable and in any event within forty-five (45) days after the end of each
calendar quarter; provided that annual statements of cash flow and amounts and
sources of contingent liabilities shall only be provided annually.
(d) Prior to commencement of operations of the Improvements, a capital and
operating budget for the Property for its first fiscal year (or portion thereof)
of operations; and after commencement of operations in the Improvements:
(i) prior to the beginning of each fiscal year of Borrower, a capital and
operating budget for the Property; and (ii) for each month (and for the fiscal
year through the end of that month) (A) a statement of all income and expenses
in connection with the Property, and (B) if requested by Administrative Agent, a
current leasing status report (including tenants’ names, occupied tenant space,
lease terms, rents, vacant space and proposed rents), including in each case a
comparison to the budget, as soon as reasonably practicable but in any event
within fifteen (15) days after the end of each such month, certified in writing
as true and correct by a representative of Borrower satisfactory to
Administrative Agent. Items provided under this paragraph shall be in form and
detail satisfactory to Administrative Agent.
(e) Copies of filed federal and state income tax returns of Borrower and TG
Development for each taxable year, within twenty (20) days after filing but in
any event not later than one hundred twenty (120) days after the close of each
such taxable year. Notwithstanding the foregoing, in the event Borrower or TG
Development timely files for an extension for the filing of a federal or state
income tax return and provides Administrative Agent with a copy of the extension
filing within five (5) days of filing same, a copy of the return shall be
provided to Administrative Agent five (5) days after the filing of such return
but in any event not later than the expiration of the applicable extension
period.
(f) From time to time promptly after Administrative Agent’s request, such
additional information, reports and statements respecting the Property and the
Improvements, or the business operations and financial condition of each
reporting party, as Administrative Agent may reasonably request.
All Financial Statements shall be in form and detail satisfactory to
Administrative Agent and shall contain or be attached to the signed and dated
written certification as required above in form specified by Administrative
Agent to
EXHIBIT B, PAGE 8

 



--------------------------------------------------------------------------------



 



certify that the Financial Statements are furnished to Administrative Agent in
connection with the extension of credit by Lenders and constitute a true and
correct statement of the reporting party’s financial position.
EXHIBIT B, PAGE 9

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
CONDITIONS PRECEDENT TO THE INITIAL ADVANCE
     As conditions precedent to the Initial Advance, if and to the extent
required by Administrative Agent, Administrative Agent shall have received and
approved the following:
     1. Fees and Expenses. Any and all required commitment and other fees, and
evidence satisfactory to Administrative Agent that Borrower has paid all other
fees, costs and expenses (including the fees and costs of Administrative Agent’s
counsel) then required to be paid pursuant to this Agreement and all other Loan
Documents, including, without limitation, all fees, costs and expenses that
Borrower is required to pay pursuant to any loan application or commitment.
     2. Financial Statements. The Financial Statements of Borrower and TG
Development or any other party required by any loan application or commitment or
otherwise required by Administrative Agent.
     3. Appraisal. A market value appraisal of the Property made within one
hundred eighty (180) days prior to the date of this Agreement, which appraises
the Property on a “completed value” basis at not less than the Appraised Value.
The appraiser and appraisal must be satisfactory to Administrative Agent
(including satisfaction of applicable regulatory requirements) and the appraiser
must be engaged directly by Administrative Agent.
     4. Draw Schedule and Budget. Borrower’s proposed cash flow, draw schedule,
and construction schedule for the Project, and Administrative Agent shall be
satisfied, in its sole discretion, that the Improvements may be completed in
accordance with the construction schedule and for costs not exceeding those set
forth in the Budget.
     5. Authorization. Evidence Administrative Agent requires of the existence,
good standing, authority and capacity of Borrower, Guarantors, and their
respective constituent partners, members, managers and owners (however remote)
to execute, deliver and perform their respective obligations to Administrative
Agent and Lenders under the Loan Documents, including:
     (a) For each partnership (including a joint venture or limited
partnership): (i) a true and complete copy of an executed partnership agreement
or limited partnership agreement, and all amendments thereto; (ii) for each
limited partnership, a copy of the certificate of limited partnership and all
amendments thereto accompanied by a certificate issued by the appropriate
governmental official of the jurisdiction of formation that the copy is true and
complete, and evidence Administrative Agent requires of registration or
qualification to do business in the state where Borrower’s principal place of
business is located and the state where the Project is located, and (iii) a
partnership affidavit certifying who will be authorized to execute or attest any
of the Loan Documents, and a true and complete copy of the partnership
resolutions approving the Loan Documents and authorizing the transactions
contemplated in this Agreement and the other Loan Documents.
     (b) For each corporation: (i) a true and complete copy of its articles of
incorporation and by-laws, and all amendments thereto, a certificate of
incumbency of all of its officers who are authorized to execute or attest to any
of the Loan Documents, and a true and complete copy of resolutions approving the
Loan Documents and authorizing the transactions contemplated in this Agreement
and the other Loan Documents; and (ii) certificates of existence, good standing
and qualification to do business issued by the appropriate governmental
officials in the state of its formation and, if different, the state in which
the Project is located.
     (c) For each limited liability company or limited liability partnership:
(i) a true and complete copy of the articles of organization and operating
agreement, and all amendments thereto, a certificate of incumbency of all of its
members who are authorized to execute or attest to any of the Loan Documents,
and a true and complete copy of resolutions approving the Loan Documents and
authorizing the transactions contemplated in this Agreement and the other Loan
Documents; and (ii) certificates of existence, good standing and qualification
to do business issued by appropriate governmental officials in the state of its
formation and, if different, the state in which the Property is located.
EXHIBIT C, PAGE 1

 



--------------------------------------------------------------------------------



 



     (d) For each entity or organization that is not a corporation, partnership,
limited partnership, joint venture, limited liability company or limited
liability partnership, a copy of each document creating it or governing the
existence, operation, power or authority of it or its representatives.
     (e) All certificates, resolutions, and consents required by Administrative
Agent applicable to the foregoing.
     6. Loan Documents. From Borrower, Guarantors and each other person required
by Administrative Agent, duly executed, acknowledged and/or sworn to as
required, and delivered to Administrative Agent (with a copy for each Lender)
all Loan Documents then required by Administrative Agent, dated the date of this
Agreement, each in form and content satisfactory to Administrative Agent, and
evidence Administrative Agent requires that the Mortgage has been recorded in
the official records of the city or county in which the Property is located and
UCC-1 financing statements have been filed in all filing offices that
Administrative Agent may require.
     7. Opinions. The written opinion of counsel satisfactory to Administrative
Agent for the Borrower, Guarantors, and any other persons or entities addressed
to Administrative Agent for the benefit of Lenders, dated the date of this
Agreement.
     8. Survey; No Special Flood Hazard. (a) two (2) prints of an original
survey (with a copy for each Lender) of the Land and improvements thereon dated
not more than sixty (60) days prior to the date of this Agreement (or dated such
earlier date, if any, as is satisfactory to the Title Company, but in any event
not more than one hundred eighty (180) days prior to the date of this Agreement)
satisfactory to Administrative Agent and the Title Company and otherwise, to the
extent required by Administrative Agent, complying with Exhibit “G”, and (b) a
flood insurance policy (with a copy for each Lender) in an amount equal to the
lesser of the maximum Loan amount or the maximum amount of flood insurance
available under the Flood Disaster Protection Act of 1973, as amended, and
otherwise in compliance with the requirements of the Loan Documents, or evidence
satisfactory to Administrative Agent that none of the Land is located in a flood
hazard area.
     9. Title Insurance. An ALTA title insurance policy (or a title insurance
commitment marked through the Loan closing date with all Schedule B-1
requirements and standard exceptions deleted), issued by the Title Company
(which shall be approved by the Administrative Agent) in the maximum amount of
the Loan plus any other amount secured by the Mortgage, insuring that the
Mortgage constitutes a valid lien covering the Land and all Improvements
thereon, having the priority required by Administrative Agent and subject only
to those exceptions and encumbrances (regardless of rank or priority)
Administrative Agent approves, in a form acceptable to Administrative Agent, and
with all “standard” exceptions which can be deleted, including the exception for
matters which a current survey would show, deleted to the fullest extent
authorized under applicable title insurance rules, and Borrower shall satisfy
all requirements therefor permitted; containing no exception for standby fees or
real estate taxes or assessments other than those for the year in which the
closing occurs to the extent the same are not then due and payable and endorsed
“not yet due and payable” and no exception for subsequent assessments for prior
years (other than any lien of supplemental taxes assessed pursuant to California
Revenue and Taxation Code Section 75, et sq.); providing full coverage against
mechanics’ and materialmens’ liens to the extent authorized under applicable
title insurance rules, and Borrower shall satisfy all requirements therefor;
insuring that no restrictive covenants shown in the Title Insurance have been
violated, and that no violation of the restrictions will result in a reversion
or forfeiture of title; insuring all appurtenant easements; insuring that fee
simple indefeasible or marketable (as coverage is available) fee simple title to
the Land and Improvements is vested in Borrower; containing such affirmative
coverage and endorsements as Administrative Agent may require and are available
under applicable title insurance rules, and Borrower shall satisfy all
requirements therefor; insuring any easements, leasehold estates or other
matters appurtenant to or benefiting the Land and/or the Improvements as part of
the insured estate; insuring the right of access to the Land to the extent
authorized under applicable title insurance rules, and Borrower shall satisfy
all requirements therefor; and containing provisions acceptable to
Administrative Agent regarding advances and/or readvances of Loan funds after
closing. Borrower and Borrower’s counsel shall not have any interest, direct or
indirect, in the Title Company (or its agent) or any portion of the premium paid
for the Title Insurance.
     10. Plans. Two (2) true and correct copies of all existing Plans (including
the site plan), together with evidence satisfactory to Administrative Agent that
all applicable governmental authorities, Borrower, Borrower’s architect,
engineer, and contractors and Construction Consultant have approved the same.
EXHIBIT C, PAGE 2

 



--------------------------------------------------------------------------------



 



     11. Contracts. If requested by Administrative Agent (a) a list containing
the names and addresses of all existing material contractors, architects,
engineers, and other suppliers of services and materials for the Project under
any Material Contract, their respective contract amounts, and a copy of their
contracts; and (b) duly executed, acknowledged and delivered originals from each
contractor, architect, engineer, subcontractor, or supplier of services or
materials as may be required by Administrative Agent under any Material
Contract, of (i) consents or other agreements satisfactory to Administrative
Agent and (ii) agreements satisfactory to Administrative Agent subordinating all
rights, liens, claims and charges they may have or acquire against Borrower or
the Property to the rights, liens and security interests of Lenders.
     12. Insurance Policies. The insurance policies initially required by
Administrative Agent, pursuant to the Loan Documents, together with evidence
satisfactory to Administrative Agent that all premiums therefor have been paid
for a period of not less than one (1) year from the date of this Agreement and
that the policies are in full force and effect.
     13. Leases. If Exhibit “I” is attached hereto, (i) true and correct copies
of all leases and subleases, and guarantees thereof; (ii) estoppel certificates
and subordination non-disturbance and attornment agreements, dated within thirty
(30) days prior to this Agreement in form and content satisfactory to
Administrative Agent, from the tenants and subtenants as Administrative Agent
requires; (iii) evidence satisfactory to Administrative Agent of Borrower’s
compliance with the leases; and (iv) evidence satisfactory to Administrative
Agent of the tenants’ approval of all matters requiring their approval.
     14. Environmental Compliance/Report. Evidence satisfactory to
Administrative Agent that no portion of the Land is “wetlands” under any
applicable Law and that the Land does not contain and is not within or near any
area designated as a hazardous waste site by any Tribunal, that neither the
Property nor any adjoining property contains or has ever contained any substance
classified as hazardous or toxic (or otherwise regulated, such as, without
limitation, asbestos, radon and/or petroleum products) under any Law or
governmental requirement pertaining to health or the environment, and that
neither the Property nor any use or activity thereon violates or is or could be
subject to any response, remediation, clean-up or other obligation under any Law
or governmental requirement pertaining to health or the environment including
without limitation, a written report of an environmental assessment of the
Property, made within twelve (12) months prior to the date of this Agreement, by
an engineering firm, and of a scope and in form and content satisfactory to
Administrative Agent, complying with Administrative Agent’s established
guidelines, showing that there is no evidence of any such substance which has
been generated, treated, stored, released or disposed of in the Property, and
such additional evidence as may be required by Administrative Agent. All
reports, drafts of reports, and recommendations, whether written or oral, from
such engineering firm shall be made available and communicated to Administrative
Agent.
     15. Soil Reports. A soil composition and test boring report and a
foundation report satisfactory to Administrative Agent regarding the Land, made
within three (3) years prior to the date of this Agreement, by a licensed
professional engineer satisfactory to Lenders.
     16. Access, Utilities, and Laws. (a) evidence satisfactory to
Administrative Agent that the Property abuts and has fully adequate direct and
free access to one or more public streets, dedicated to public use, fully
installed and accepted by the appropriate Tribunal, that all fees, costs and
expenses of the installation and acceptance thereof have been paid in full, and
that there are no restrictions on the use and enjoyment of such streets which
would adversely affect the Project; (b) letters from the applicable utility
companies or governmental authorities confirming that all utilities necessary
for the Improvements are available at the Land in sufficient capacity, together
with evidence satisfactory to Administrative Agent of paid impact fees, utility
reservation deposits, and connection fees required to assure the availability of
such services; (c) evidence satisfactory to Administrative Agent that all
applicable zoning ordinances, restrictive covenants and governmental
requirements affecting the Property permit the use for which the Property is
intended and have been or will be complied with without the existence of any
variance, non-complying use, nonconforming use or other special exception; (d)
evidence satisfactory to Administrative Agent that the Land and Improvements
comply and will comply with all Laws and governmental requirements regarding
subdivision and platting and would so comply if the Land and the Improvements
thereon were conveyed as a separate parcel; (e) evidence satisfactory to
Administrative Agent of compliance by Borrower and the Property, and the
proposed construction, use and occupancy of the Improvements, with such other
applicable Laws and governmental requirements
EXHIBIT C, PAGE 3

 



--------------------------------------------------------------------------------



 



as Administrative Agent may request, including all Laws and governmental
requirements regarding access and facilities for handicapped or disabled persons
including, without limitation and to the extent applicable; any other applicable
state of California requirements; The Federal Architectural Barriers Act (42
U.S.C. § 4151 et seq.); The Fair Housing Amendments Act of 1988 (42 U.S.C. §
3601 et seq.); The Americans With Disabilities Act of 1990 (42 U.S.C. § 12101 et
seq.); The Rehabilitation Act of 1973 (29 U.S.C. § 794) and any other state or
local requirements; and (f) written evidence satisfactory to Administrative
Agent that construction of the Improvements on the Land is permissible under all
federal, state and local statutes, regulations and rulings protecting tidal and
non-tidal wetlands and other environmentally protected areas.
     17. Priority. (a) evidence satisfactory to Administrative Agent that prior
to and as of the time the Mortgage was filed for record (i) no activity or
circumstance was visible on or near the Land which would constitute inception of
a mechanic’s or materialman’s lien against the Property; (ii) no contract, or
memorandum thereof, for construction, design, surveying, or any other service
relating to the Project has been filed for record in the county where the
Property is located; and (iii) no mechanic’s or materialman’s lien claim or
notice, lis pendens, judgment, or other claim or encumbrance against the
Property has been filed for record in the county where the Property is located
or in any other public record which by Law provides notice of claims or
encumbrances regarding the Property; (b) a certificate or certificates of a
reporting service acceptable to Administrative Agent, reflecting the results of
searches made not earlier than ten (10) days prior to the date of this
Agreement, (i) of the central and local Uniform Commercial Code records, showing
no filings against any of the collateral for the Loan or against Borrower
otherwise except as consented to by Administrative Agent; and (ii) if required
by Administrative Agent, of the appropriate judgment and tax lien records,
showing no outstanding judgment or tax lien against Borrower or any Guarantor.
     18. Bonds. (a) a performance bond for the general contractor in amount,
form and content satisfactory to Administrative Agent and (b) a payment bond for
the general contractor, in form and content satisfactory to Administrative
Agent, and if required by Administrative Agent duly recorded before any
construction is commenced. Each bond shall be issued by a corporate surety
acceptable to Administrative Agent and authorized and admitted to do business
and to execute bonds in the state where the Project is located and contain a
dual obligee rider with power of attorney in favor of Administrative Agent in
form and content satisfactory to Administrative Agent.
     19. Taxes and Impact Fees. Evidence satisfactory to Administrative Agent
(a) of the identity of all taxing authorities and utility districts (or similar
authorities) having jurisdiction over the Property or any portion thereof;
(b) that to the extent they have been assessed, all taxes, impact fees, water
and sewer connection charges and any other similar charges have been paid,
including copies of receipts or statements marked “paid” by the appropriate
authority; and (c) that the Land is a separate tax lot or lots with separate
assessment or assessments of the Land and Improvements, independent of any other
land or improvements and that the Land is a separate legally subdivided parcel.
     20. Intentionally Omitted.
     21. Other Documents. Such other documents and certificates as
Administrative Agent may reasonably request from Borrower, any Guarantor, and
any other person or entity, in form and content satisfactory to Administrative
Agent.
     22. Intentionally Omitted.
     23. Intentionally Omitted.
     24. Up-Front Equity. Evidence satisfactory to Administrative Agent that all
components of the Up-Front Equity has been fully paid and funded except for the
Deferred Up-Front Equity Cash (it being acknowledged and agreed to that prior to
first Advance of Loan Proceeds, the Deferred Up-Front Equity Cash shall be
deposited by Borrower into the Up-Front Equity Account).
     25. Borrower Identification Due Diligence. Administrative Agent and each
Lender shall have received all due diligence materials they deem necessary with
respect to verifying the Borrower’s identity and background information in a
manner satisfactory to each of them.
EXHIBIT C, PAGE 4

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
BUDGET
EXHIBIT D, PAGE 1

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”

BUDGET — HF Logistics-SKX T1, LLC

                                              $ Per Sq. Ft.   % of   $ Per Sq.
Ft.         LINE ITEMS   of Land Area   Total Costs   of Bldg Area   $ Per Unit
  Total Costs
LAND
                                       
Land Acquisition (Cost)
    5.00       14.4 %     9.40       0       17,120,000.00  
 
            0.0 %     —       0          
 
            0.0 %     —       0          
 
                                       
SUB-TOTAL LAND
    5.00       14.4 %     9.40       —       17,120,000.00    
HARD COSTS
                                       
GC Contract (Prime Contract)
            [*] %     [*]       0       [*]  
GC Contract (Eucalyptus St. Costs)
            [*] %     [*]       0       [*]  
Pre-Purchased Items (paid by Borrower equity)
            1.2 %     0.78       0       1,413,114.00  
Borrower’s General Conditions
            0.2 %     0.13       0       233,000.00  
Previous Site Prep (already paid by Borrower)
            0.4 %     0.24       0       429,149.00  
 
            0.0 %     —       0          
 
            0.0 %     —       0          
 
            0.0 %     —       0          
 
            0.0 %     —       0          
 
            0.0 %     —       0          
 
            0.0 %     —       0          
 
            0.0 %     —       0          
 
            0.0 %     —       0          
 
            0.0 %     —       0          
Hard Costs Contingency
    [*] %     [*] %     [*]       0       [*]  
 
                                       
SUB-TOTAL HARD COSTS
            [*] %     [*]       —       [*]    
SOFT COSTS
                                       
Architectural, Engineering and Other Consultants
            [*] %     [*]       0       [*]  
Government Fees
            2.6 %     1.68       0       3,058,000.00  
Construction Sureties
            0.3 %     0.19       0       337,000.00  
Impact Fees
            [*] %     [*]       0       [*]  
Insurance and Taxes
            1.0 %     0.65       0       1,184,000.00  
Leasing Commissions
            1.9 %     1.24       0       2,250,000.00  
Skecher’s Alternative Site Rental
            0.8 %     0.55       0       1,000,000.00  
Entitlements
            2.1 %     1.39       0       2,537,000.00  
Development Management Fee
            0.6 %     0.42       0       761,924.00  
Project and Construction Management
            2.4 %     1.56       0       2,843,000.00  
Solar Facility
            [*] %     [*]       0       [*]  
Closing/legal Costs
            0.2 %     0.12       0       227,052.00  
Site Grading and Other Cash Sureties
            1.3 %     0.84       0       1,535,076.00  
Additional Cash Collateral (CD)
            4.6 %     3.02       0       5,500,000.00  
 
            0.0 %     —       0          
 
            0.0 %     —       0          
 
            0.0 %     —       0          
 
            0.0 %     —       0          
 
            0.0 %     —       0          
 
            0.0 %     —       0          
 
            0.0 %     —       0          
 
            0.0 %     —       0          
 
            0.0 %     —       0          
 
            0.0 %     —       0          
 
            0.0 %     —       0          
Fees
            0.6 %     0.41       0       737,500.00  
Developer’s Fee
            0.0 %     —       0          
Interest Reserve
            1.7 %     1.10       0       2,000,000.00  
Operating Deficit
            0.0 %     —       0          
Soft Cost Contingency
    0.0 %     0.0 %     —       0          
 
                                       
SUB-TOTAL SOFT COSTS
            [*] %     [*]       0       [*]    
TOTAL BUDGET
            [*] %     [*]       0       [*]    
EQUITY / OTHER SOURCES OF FUNDS
  TIMING                                
Upfront Equity
  Upfront     [*] %     [*]       0       [*]  
Upfront Equity (contribution from HF Logistics SKX T2)
  Upfront     0.1 %     0.08       0       150,000.00  
Additional Cash Collateral (CD)
  Not Equity     4.6 %     3.02       0       5,500,000.00  
Deferred Equity (Covered by Grant subject to Exhibit F
  Deferred     0.8 %     0.55       0       1,000,000.00  
Section 2.(f) of the Loan Agreement)
            0.0 %     —       0          
 
                                       
SUB-TOTAL EQUITY/OTHER SOURCES OF FUNDS
            [*] %     [*]       0       [*]    
LOAN PROCEEDS
            46.1 %     30.21       0       55,000,000.00    

 

*   Confidential Portions Omitted and Filed Separately with the Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT “E”
PLANS
EXHIBIT E, PAGE 1

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor
EXHIBIT “E”
DRAWING LOG
SKECHERS DISTRIBUTION CENTER
29800 Eucalyptus Avenue, Rancho Belago, California 92555

              ARCHITECTURAL

A0.1
  Highland Fairview Corporate Park Title Sheet — ASI #2   11/11/2008   Delta 2
A0.2
  Highland Fairview Corporate Park General Sheet   5/21/2008    
A0.3.1
  Disability Access Notes   5/21/2008    
A0.3.2
  Disability Access Notes   5/21/2008    
A0.3.3
  Disability Access Notes   5/21/2008    
A1.1
  Overall Site Plan   5/21/2008    
A1.2
  Enlarged Site Plan   5/21/2008    
A1.3
  Enlarged Site Plan   5/21/2008    
A1.4
  Enlarged Site Plan   12/4/2008   Delta 4
A1.5
  Enlarged Site Plan   12/4/2008   Delta 5
A1.6
  Enlarged Site Plan   12/4/2008   Delta 6
A1.7
  Pump House Plans   5/21/2008    
A1.8
  Enlarged Site Plan   12/4/2008   Delta 4
A2.1
  Overall Floor Plan   5/21/2008    
A2.2
  Enlarged Floor Plan — ASI #4   1/28/2009   Delta 6
A2.3
  Enlarged Mezzanine Plan — ASI #2   11/11/2008   Delta 2
A2.4
  Enlarged Floor Plan   5/21/2008    
A2.5
  Enlarged Floor Plan   5/21/2008    
A2.6
  Enlarged Floor Plan   5/21/2008    
A2.7
  Enlarged Floor Plan — ASI #2   11/11/2008   Delta 3
A2.8
  Enlarged Restroom Plan   5/21/2008    
A2.9
  Enlarged Restroom Plan — ASI #4   1/28/2009   Delta 6
A2.10
  Enlarged Stair Plan   5/21/2008    
A2.11
  Reflected Ceiling Plan — ASI #4   1/28/2009   Delta 6
A2.12
  Reflected Ceiling Plan — ASI #2   11/11/2008   Delta 2
A2.13
  Reflected Ceiling Plan — ASI #4   1/28/2009   Delta 6
A2.14
  Floor Plan — ASI #2   11/11/2008   Delta 2
A2.15
  Enlarged Floor Plan   5/21/2008    
A2.16
  Enlarged Roof Plan   5/21/2008    
A3.1
  Elevations   5/21/2008    
A3.2
  Elevations   5/21/2008    
A3.3
  Elevations   5/21/2008    
A3.4
  Elevations   5/21/2008    
A3.5
  Elevations — ASI #2   11/11/2008   Delta 2
A4.1
  Wall Section   5/21/2008    
A4.2
  Wall Section — ASI #2   11/11/2008   Delta 2
A4.3
  Wall Section   5/21/2008    
A4.4
  Wall Section   5/21/2008    
A4.5
  Wall Section   5/21/2008    

 



--------------------------------------------------------------------------------



 



Contract# MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              ARCHITECTURAL CONTINUATION

A4.6
  Wall Section   5/21/2008    
A4.7
  Wall Section   5/21/2008    
A5.1
  Room Finish Schedule — ASI #2   11/11/2008   Delta 3
A5.1A
  Door Hardware Schedule   5/21/2008    
A5.2
  Door Schedule   11/11/2008   Delta 2
A5.3
  Room Finish Legend — ASI #2   11/11/2008   Delta 2
A5.4
  First Floor Office Finish Plan — ASI #2   11/11/2008   Delta 2
A5.5
  Mezzanine Finish Plan — ASI #2   11/11/2008   Delta 2
A5.6
  Finish Plan @ Warehouse   5/21/2008    
A6.1
  Interior Elevations — ASI #2   11/11/2008   Delta 2
A6.2
  Interior Elevations — ASI #3   11/11/2008   Delta 3
A6.3
  Interior Elevations — ASI #4   11/11/2008   Delta 4
A6.4
  Interior Elevations   5/21/2008    
A6.5
  Interior Elevations   5/21/2008    
A6.6
  Interior Elevations — ASI #2   11/11/2008   Delta 2
A6.7
  Not Used        
A6.8
  Interior Elevations   5/21/2008    
A6.9
  Interior Elevations   5/21/2008    
A6.10
  Interior Elevations   5/21/2008    
AD.1
  Details   5/21/2008    
AD.1A
  Site Details for ADA Access   12/4/2009   Delta 4
AD.2
  Details   5/21/2008    
AD.3
  Details — ASI #1   9/15/2008   Delta 1
AD.3A
  Details — ASI #3   12/30/2008   Delta 5
AD.4
  Details   5/21/2008    
AD.5
  Details   5/21/2008    
AD.6
  Details   5/21/2008    
AD.7
  Details   5/21/2008    
AD.8
  Details   5/21/2008    
AD.9
  Details   5/21/2008    
AD.10
  Details — ASI #2   11/11/2008   Delta 2
AD.11
  Details — ASI #2   11/11/2008   Delta 2 EGRESS PLAN

T01
  Title Layout Egress Plan West Section   12/10/2008   Rev. 05
T02
  Title Layout Egress Plan Center Section Mezzanine Level   12/10/2008   Rev. 05
T03
  Title Layout Egress Plan Center Section Floor Level   12/10/2008   Rev. 05
T04
  Title Layout Egress Plan East Section   12/10/2008   Rev. 05
 
  Floor Level Restrooms / Mezzanine Level Restrooms   12/10/2008     STRUCTURAL

S1
  Foundation Plan — ASI #4   1/28/2009   (Delta 6)
S2
  Foundation Plan — ASI #4   1/28/2009   (Delta 6)
S3
  Foundation Plan — ASI #4   1/28/2009   (Delta 6)
S4
  Partial Enlarged Foundation Plan — ASI #4   1/28/2009   (Delta 6)
S5
  Partial Enlarged Foundation Plan   7/25/2008    
S6
  Partial Enlarged Foundation Plan   7/25/2008    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              STRUCTURAL CONTINUATION

S7
  Partial Enlarged Foundation Plan — ASI #2   11/11/2008   Delta 2
S8
  Mezzanine Floor Framing Plan — ASI #2   11/11/2008   Delta 3
S9
  Partial Roof Framing Plan — ASI #4   1/28/2009   Delta 6
S10
  Partial Roof Framing Plan — ASI #4   1/28/2009   Delta 6
S11
  Partial Roof Framing Plan — ASI #4   1/28/2009   Delta 6
S12
  Roof Information   7/25/2008    
S13
  Partial Enlarged Roof Framing Plan — ASI #4   1/28/2009   Delta 6
S14
  Partial Enlarged Roof Framing Plan — ASI #1   9/15/2008   Delta 1
S15
  Partial Enlarged Roof Framing Plan — ASI #4   1/28/2009   Delta 6
S15A
  Curtain Wall Framing Plan   7/25/2008    
S16
  Partial Enlarged Roof Framing Plan — ASI #2   11/11/2008   Delta 2
S17
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S18
  Panel Elevation — ASI #1   9/16/2008   Delta 1
S19
  Panel Elevation — ASI #1   9/17/2008   Delta 1
S20
  Panel Elevation — ASI #2   11/11/2008   Delta 3
S21
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S22
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S23
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S24
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S25
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S26
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S27
  Panel Elevation — ASI #2   11/11/2008   Delta 2
S28
  Panel Elevation — ASI #2   11/11/2008   Delta 2
S29
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S30
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S31
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S32
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S33
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S34
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S35
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S36
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S37
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S38
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S39
  Panel Elevation   7/25/2008    
S40
  Panel Elevation — ASI #2   11/11/2008   Delta 2
S41
  Panel Elevation — ASI #2   11/11/2008   Delta 2
SD1
  General Notes   7/25/2008    
SD1A
  Special Inspections   7/25/2008    
SD2
  Construction Details — ASI #2   11/11/2008   Delta 2
SD3
  Construction Details   7/25/2008    
SD4
  Construction Details   7/25/2008    
SD5
  Construction Details — ASI #1   9/15/2008   Delta 1
SD6
  Construction Details   7/25/2008    
SD7
  Construction Details — ASI #2   11/11/2008   Detail 2
SD8
  Construction Details — ASI #4   1/28/2009   Detail 6

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              STRUCTURAL CONTINUATION

SD9
  Construction Details   7/25/2008    
SD10
  Construction Details — ASI #1   9/15/2008   Delta 1
SD11
  Construction Details — ASI #1   9/15/2008   Delta 1
SD12
  Construction Details — ASI #2   11/11/2008   Detail 2
SD13
  Construction Details — ASI #2   11/11/2008   Detail 2
SD14
  Construction Details — ASI #2   11/11/2008   Detail 2
SD15
  Construction Details — ASI #1   9/15/2008   Delta 1
SD16
  Construction Details — ASI #1   9/15/2008   Delta 1
SD17
  Construction Details — ASI #2   11/11/2008   Detail 2
SD18
  Construction Details — ASI #2   11/11/2008   Detail 2
SD19
  Construction Details   7/25/2008    
SD20
  Construction Details — ASI #1   9/15/2008   Delta 1
SD21
  Construction Details   7/25/2008    
SD22
  Construction Details — ASI #1   9/15/2008   Delta 1
SD23
  Construction Details — ASI #2   11/11/2008   Delta 2
SD24
  Construction Details — ASI #3   12/30/2008   Delta 5
SPH1
  Construction Details   7/25/2008    
SPH2
  Construction Details   7/25/2008    
SPH3
  General Notes   7/25/2008     MECHANICAL

M-0.0
  Title Sheet   11/14/2008    
M-0.1
  Title 24   11/14/2008    
M-1
  Schedules & Notes   11/14/2008   Delta 2
M-1.1
  Schedules — ASI #4   1/21/2009   Delta 6
M-2
  Partial Roof Plan   11/14/2008   Delta 2
M-3
  Partial Roof Plan   11/14/2008   Delta 2
M-4
  Partial Floor Plan — ASI #4   1/21/2009   Delta 6
M-5
  Mezzanine Floor Plan — ASI #2   11/13/2008   Delta 3
M-6
  Partial Floor Plan — ASI #4   1/21/2009   Delta 6
M-7
  Partial Roof Plan   11/14/2008   Delta 2
M-8
  Partial Roof Plan — ASI #4   1/21/2009   Delta 6
M-9
  Details   11/14/2008   Delta 2
M-10
  Controls — ASI #4   1/21/2009   Delta 6 PLUMBING

P-1
  Specifications & Calculations — ASI #4   1/28/2009   Delta 6
P-2
  Overall Site Plan ASI #4   1/28/2009   Delta 6
P-2.1
  Partial Site Plan — ASI #4   1/28/2009   Delta 6
P-2.2
  Partial Site Plan — ASI #4   1/28/2009   Delta 6
P-3
  Partial Floor, Roof Plan — ASI #4   1/28/2009   Delta 6
P-4
  Partial Floor, Roof Plan — ASI #4   1/28/2009   Delta 6
P-5
  Partial Floor, Roof Plan   11/14/2008   Delta 2
P-6
  Restroom Details ASI #4   1/28/2009   Delta 6
P-7
  Restroom Details   11/11/2008   Delta 2
P-8
  Restroom Details   11/11/2008   Delta 2
P-9
  Restroom Details   11/11/2008   Delta 2

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              PLUMBING CONTINUATION

P-10
  Restroom Details   11/11/2008   Delta 2
P-11
  Restroom Details   11/11/2008   Delta 2
P-12
  Restroom Details   11/11/2008   Delta 2
P-13
  Restroom Details   11/11/2008   Delta 2
P-14
  Restroom Details   11/11/2008   Delta 2
P-15
  Waste & Vent Isometrics   11/11/2008   Delta 2
P-16
  Hot & Cold Water Isometrics   11/11/2008   Delta 2
P-17
  Plumbing Details — ASI #4   1/28/2009   Delta 6 ELECTRICAL

EO.1
  Specifications, Symbols & Abbreviations   11/14/2008    
EO.2
  Outdoor Title 24 — ASI #4   1/28/2009   Delta 6
EO.3
  Indoor Title 24 — ASI #4   1/28/2009   Delta 6
E1.1A
  Partial Site Electrical Plan — ASI #4   1/28/2009   Delta 6
E1.1B
  Partial Site Electrical Plan — ASI #4   1/28/2009   Delta 6
E1.2A
  Partial Site Lighting Plan   11/14/2008    
E1.2B
  Partial Site Lighting Plan   11/14/2008    
E1.2C
  Partial Site Photometric Plan   11/14/2008    
E1.2D
  Partial Site Photometric Plan   11/14/2008    
E2.1
  Single Line Diagram — ASI #2   11/11/2008   Delta 2
E2.2
  Single Line Diagram — ASI #4   1/28/2009   Delta 6
E2.3
  Single Line Diagram — ASI #4   1/28/2009   Delta 6
E2.4
  Single Line Diagram — ASI #2   11/11/2008   Delta 2
E2.5
  Single Line Diagram — ASI #4   1/28/2009   Delta 6
E2.6
  Single Line Diagram — ASI #2   11/11/2008   Delta 2
E2.7
  Single Line Diagram — ASI #4   1/28/2009   Delta 6
E3.1
  Warehouse Electrical Plan — ASI #4   1/28/2009   Delta 6
E3.2
  Warehouse Underground Conduit Plan   11/14/2008    
E3.3
  Partial Warehouse Lighting Plan — ASI #2   11/11/2008   Delta 2
E3.4
  Partial Warehouse Lighting Plan — ASI #2   11/11/2008   Delta 2
E3.5
  Partial Warehouse Lighting Plan — ASI #2   11/11/2008   Delta 2
E3.6
  Partial Warehouse Lighting Plan — ASI #2   11/11/2008   Delta 2
E3.7
  Partial Warehouse Lighting Plan — ASI #2   11/11/2008   Delta 2
E3.8
  Partial Warehouse Lighting Plan — ASI #2   11/11/2008   Delta 2
E4
  Warehouse Electrical Roof Plan   11/14/2008    
E5.1
  Enlarged Main Office Ground Floor Lighting Plan — ASI #4   1/28/2009   Delta 6
E5.2
  Enlarged Main Office Second Floor Lighting Plan — ASI #2   11/11/2008   Delta
2
E5.3
  Enlarged Warehouse Office Lighting Plan — ASI #4   1/28/2009   Delta 6
E6.1
  Enlarged Main Office Ground Floor Plan — ASI #2   11/11/2008   Delta 2
E6.2
  Enlarged Main Office Second Floor Plan — ASI #2   11/11/2008   Delta 2
E6.3
  Enlarged Main Office Roof Plan — ASI #2   11/11/2008   Delta 2
E6.4
  Enlarged Warehouse Office Power Plan — ASI #4   1/28/2009   Delta 6
E6.5
  Enlarged Dock Door Power Plans — ASI #2   11/11/2008   Delta 2
E7
  Details — ASI #2   11/11/2008   Delta 2
E8.1
  Wiring Diagram — ASI #2   11/11/2008   Delta 2
E8.2
  Wiring Diagram & Fixture Schedule — ASI #2   11/11/2008   Delta 2

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              ELECTRICAL CONTINUED

E8.3
  Wiring Diagrams — ASI #2   11/11/2008   Delta 2
E8.4
  Wiring Diagrams — ASI #2   11/11/2008   Delta 2
E9
  Schedules — ASI #4   1/28/2009   Delta 6
E10
  Schedules — ASI #4   1/28/2009   Delta 6
E11
  Schedules — ASI #4   1/28/2009   Delta 6
E12
  Schedules — ASI #4   1/28/2009   Delta 6
E13
  Schedules — ASI #4   1/28/2009   Delta 6
E14
  Schedules — ASI #4   1/28/2009   Delta 6
EFP1
  Fire Pump House Plan   11/14/2008     FIRE PROTECTION PARCEL 1 / SKECHERS

HFCP
  Cover Page        
FP 1
  Underground Fire Master Plan   7/29/2008    
FP 2
  Enlarged Underground Fire Piping Part I   7/29/2008    
FP 3
  Enlarged Underground Fire Piping Part II   7/29/2008    
FP 4
  Underground Fire Notes / Details   7/29/2008    
FP 5
  Diesel Fire Pump Plans & Details   7/29/2008    
FP 6
  Overhead Master Plan Area “A” (reference only)   7/29/2008    
FP 7
  Overhead Master Plan Area “B” (reference only)   7/29/2008    
FP 8
  Overhead Master Plan Area “C” (reference only)   7/29/2008    
FP 9
  System 1 — 4 Overhead Piping Plan   2/12/2009    
FP 10
  System 5 — 9 Overhead Piping Plan   2/12/2009    
FP 11
  System 10 — 14 Overhead Piping Plan   2/12/2009    
FP 12
  System 15 — 19 Overhead Piping Plan   2/12/2009    
FP 13
  System 20 — 24 Overhead Piping Plan   2/12/2009    
FP 14
  System 25 — 29 Overhead Piping Plan   2/12/2009    
FP 15
  System 30 — 34 Overhead Piping Plan   2/12/2009    
FP 16
  System 35 — 39 Overhead Piping Plan   2/12/2009    
FP 17
  System 40 — 44 Overhead Piping Plan   2/12/2009    
FP 18
  System 45 — 48 Overhead Piping Plan   2/12/2009    
FP 19
  Building Section & Maximum Storage Heights   2/12/2009    
FP 20
  Overhead Sprinkler Layout Notes   2/12/2009    
FP 21
  1st Floor Room Coverage Plan   2/12/2009    
FP 22
  Mezzanine Piping Plan & Details   2/12/2009    
FP 23
  2 Second Floor Room Coverage Plan   2/12/2009    
FP 24
  2 Second Floor Piping Enlarged   2/12/2009    
FP 25
  Warehouse Office Room Coverage Plans & Piping Enlargements   2/12/2009     SR
60 CONSTRUCTION STAGING PLAN

SC 1
  Stage Construction   4/9/2010    
TH 01
  Traffic Handling / Construction area Sign Plan   4/9/2010    
TH 02
  Traffic Handling / Construction area Sign Plan   4/9/2010    
TH 03
  Traffic Handling / Construction area Sign Plan   4/9/2010    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              REDLANDS BLVD. TRAFFIC CONTROL PLAN

TCP 1
  Traffic Control Plan — Title Sheet   2/18/2009    
TCP 2
  Traffic Control Plan — Phase I & II   2/18/2009    
TCP 3
  Traffic Control Plan — Phase I   2/18/2009    
TCP 4
  Traffic Control Plan — Phase II   2/18/2009    
TCP 5
  Traffic Control Plan — Phase I   2/18/2009    
TCP 6
  Traffic Control Plan — Phase II   2/18/2009     ROUGH GRADING

RGP 1
  Rough Grading Plan — Title Sheet   4/9/2010    
RGP 2
  Rough Grading Plan — Detail Sheet   4/9/2010    
RGP 3
  Rough Grading Plan — Detail Sheet   4/9/2010    
RGP 4
  Rough Grading Plan — Detail Sheet   4/9/2010    
RGP 5
  Rough Grading Plan — Storm Drain Profiles   4/9/2010    
RGP 6
  Rough Grading Plan   4/9/2010    
RGP 7
  Rough Grading Plan   4/9/2010    
RGP 8
  Rough Grading Plan   4/9/2010    
RGP 9
  Rough Grading Plan   4/9/2010    
RGP 10
  Rough Grading Plan   4/9/2010    
RGP 11
  Rough Grading Plan   4/9/2010    
RGP 12
  Rough Grading Plan   4/9/2010    
RGP 13
  Rough Grading Plan   4/9/2010    
RGP 14
  Rough Grading Plan   4/9/2010    
RGP 15
  Rough Grading Plan — Erosion Control   4/9/2010    
RGP 16
  Rough Grading Plan — Erosion Control   4/9/2010    
RGP 17
  Rough Grading Plan — Noise Reduction Compliance Plan   4/9/2010    
RGP 18
  Rough Grading Plan — Conditions of Approval   4/9/2010    
RGP 19
  Rough Grading Plan — Conditions of Approval   4/9/2010     PRECISE GRADING

PG 1
  Precise Grading — Title Sheet   4/12/2010    
PG 2
  Precise Grading — Detail Sheet   4/12/2010    
PG 3
  Precise Grading — Detail Sheet   4/12/2010    
PG 4
  Precise Grading Plan   4/12/2010    
PG 5
  Precise Grading Plan   4/12/2010    
PG 6
  Precise Grading Plan   4/12/2010    
PG 7
  Precise Grading Plan   4/12/2010    
PG 8
  Precise Grading Plan   4/12/2010    
PG 9
  Precise Grading Plan   4/12/2010    
PG 10
  Precise Grading Plan   4/12/2010    
PG 11
  Precise Grading Plan   4/12/2010    
PG 12
  Precise Grading Plan   4/12/2010    
PG 13
  Precise Grading Plan   4/12/2010    
PG 14
  Precise Grading Plan   4/12/2010    
PG 15
  Precise Grading Plan   4/12/2010    
PG 16
  Precise Grading Plan   4/12/2010    
PG 17
  Erosion Control Plan   4/12/2010    
PG 18
  Erosion Control Plan   4/12/2010    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              PRECISE GRADING CONTINUED

PG 19
  Erosion Control Plan   4/12/2010    
PG 20
  Erosion Control Plan   4/12/2010    
PG 21
  Erosion Control Plan   4/12/2010    
PG 22
  Erosion Control Plan   4/12/2010    
PG 23
  Conditions of Approval   4/12/2010    
PG 24
  Conditions of Approval   4/12/2010     ENCROACHMENT PERMIT PLAN ROUGH GRADING

EPP 1
  Encroachment Permit Plan — Title Sheet   4/9/2010    
EPP 2
  Encroachment Permit Plan — Rough Grading Sheet   4/9/2010    
EPP 3
  Encroachment Permit Plan — Rough Grading Sheet   4/9/2010    
EPP 4
  Encroachment Permit Plan — Rough Grading Sheet   4/9/2010    
EPP 5
  Encroachment Permit Plan — Rough Grading Sheet   4/9/2010     ROUGH GRADING —
REDLANDS SEWER

RGP 1
  Rough grading Plan — Redlands Sewer — Title Sheet   4/9/2010    
RGP 2
  Rough grading Plan — Redlands Sewer — Drainage   4/9/2010    
RGP 3
  Rough grading Plan — Redlands Sewer — Drainage   4/9/2010    
RGP 4
  Rough grading Plan — Redlands Sewer — Drainage   4/9/2010    
RGP 5
  Rough grading Plan — Redlands Sewer — Erosion Control   4/9/2010    
RGP 6
  Rough grading Plan — Redlands Sewer — Condtions of Aproval   4/9/2010    
RGP 7
  Rough grading Plan — Redlands Sewer — Condtions of Aproval   4/9/2010    
RGP 8
  Rough grading Plan — Redlands Sewer — Condtions of Aproval   4/9/2010    
RGP 9
  Rough grading Plan — Redlands Sewer — Condtions of Aproval   4/9/2010    
RGP 10
  Rough grading Plan — Redlands Sewer — Condtions of Aproval   4/9/2010    
RGP 11
  Rough grading Plan — Redlands Sewer — Condtions of Aproval   4/9/2010    
RGP 12
  Rough grading Plan — Redlands Sewer — Condtions of Aproval   4/9/2010    
RGP 13
  Rough grading Plan — Redlands Sewer — Condtions of Aproval   4/9/2010    
CALTRANS EROSION CONTROL PLAN

EC 5
  EROSION CONTROL WPCD   2/18/2009     TEMPORARY STORM DRAIN SYSTEM PHASE 1

TDD 1
  Phase 1 Temporary Drainage Ditch   2/18/2009     GRADING CROSS SECTIONS

GCS 1
  Grading Cross Sections   2/18/2009    
GCS 2
  Grading Cross Sections   2/18/2009     SITE FIRE ACCESS PLAN

FPS 1
  Site Fire Access Plan (During Construction)   7/29/2008    
FPS 2
  Site Fire Access Plan (Job Completion)   7/29/2008     PARCEL 1 WALL & FENCE —
TILT-UP WALL

LCS-0
  HFCP — Parcel 1 — Wall & Fence — Cover Sheet   3/30/2010    
LR-01
  HFCP — Parcel 1 — Wall & Fence — Reference Plan   3/30/2010    
LW-01
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    
LW-02
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    
LW-03
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    
LW-04
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    
LW-05
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    
LW-06
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    
LW-07
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              PARCEL 1 WALL & FENCE — TILT-UP WALL CONTINUED

LW-08
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    
LW-09
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    
LW-10
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    
LW-11
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    
LW-12
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    
LWD-01
  HFCP — Parcel 1 — Wall & Fence — Construction Notes   3/30/2010    
LWD-02
  HFCP — Parcel 1 — Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-03
  HFCP — Parcel 1 — Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-04
  HFCP — Parcel 1 — Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-05
  HFCP — Parcel 1 — Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-06
  HFCP — Parcel 1 — Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-07
  HFCP — Parcel 1 — Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-08
  HFCP — Parcel 1 — Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-09
  HFCP — Parcel 1 — Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-10
  HFCP — Parcel 1 — Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-11
  HFCP — Parcel 1 — Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-12
  HFCP — Parcel 1 — Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-13
  HFCP — Parcel 1 — Wall & Fence — Construction Details   2/18/2009    
LWD-14
  HFCP — Parcel 1 — Wall & Fence — Construction Details   3/30/2010    
LWD-15
  HFCP — Parcel 1 — Wall & Fence — Construction Details   3/30/2010    
LWD-16
  HFCP — Parcel 1 — Wall & Fence — Construction Details   3/30/2010    
LWD-17
  HFCP — Parcel 1 — Wall & Fence — Construction Details   3/30/2010    
LWD-18
  HFCP — Parcel 1 — Wall & Fence — Construction Details   3/30/2010    
LWD-19
  HFCP — Parcel 1 — Wall & Fence — Construction Details   3/30/2010    
LWD-20
  HFCP — Parcel 1 — Wall & Fence — Construction Details   3/30/2010    
LWN-01
  HFCP — Parcel 1 — Wall & Fence — Construction Specifications   3/30/2010    
LINE “F” STORM DRAIN SYSTEM

SHT 1
  Moreno MDP Line — F — Title Sheet   4/9/2010    
SHT 2
  Moreno MDP Line — F — Notes & Details   4/9/2010    
SHT 3
  Moreno MDP Line — F — Station 95+20 to 97+00   4/9/2010    
SHT 4
  Moreno MDP Line — F — Station 97+-00 to 103+00   4/9/2010    
SHT 5
  Moreno MDP Line — F — Station 103+00 to 110+00   4/9/2010    
SHT 6
  Moreno MDP Line — F — Station 110+00 to 118+05   4/9/2010    
SHT 7
  Moreno MDP Line — F — Station 118+05 to 122+56.73   4/9/2010    
SHT 8
  Moreno MDP Line — F — Station 122+56.73 to 124+42.37   4/9/2010    
SHT 9
  Moreno MDP Line — F — Lat F-2 10+00 to 11+49.18   4/9/2010    
SHT 10
  Moreno MDP Line — F — Lat F-2-A 10+00 to 11+41.56   4/9/2010    
SHT 11
  Moreno MDP Line — F — Lat D-5 10+00 to 11+52.91   4/9/2010    
SHT 12
  Moreno MDP Line — F — Lat D-6 10+00 to 14+68.98   4/9/2010    
SHT 13
  Moreno MDP Line — F — Lat F-8 0+25.13 to 8+00   4/9/2010    
SHT 14
  Moreno MDP Line — F — Lat F-8 8+00 to 16+00   4/9/2010    
SHT 15
  Moreno MDP Line — F — Lat F-8 16+00 to 24+00   4/9/2010    
SHT 16
  Moreno MDP Line — F — Lat F-8 24+00 to 31+50   4/9/2010    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              LINE “F” STORM DRAIN SYSTEM CONTINUED

SHT 17
  Moreno MDP Line — F — Lat F-8 10+00 to 12+00.25   4/9/2010    
SHT 18
  Moreno MDP Line — F — Lat F-9 11+02.55 to 18+00   4/9/2010    
SHT 19
  Moreno MDP Line — F — Lat F-9 18+00 to 25+65.60   4/9/2010    
SHT 20
  Moreno MDP Line — F — Profiles   4/9/2010    
SHT 21
  Moreno MDP Line — F — Profiles   4/9/2010    
SHT 22
  Moreno MDP Line — F — Profiles   4/9/2010    
SHT 23
  Moreno MDP Line — F — Outlet, Access Raod & Basin   4/9/2010    
SHT 24
  Moreno MDP Line — F — General Notes & typ Details   4/9/2010    
SHT 25
  Moreno MDP Line — F — Typ Details   4/9/2010    
SHT 26
  Moreno MDP Line — F — Lateral & Sections   4/9/2010    
SHT 27
  Moreno MDP Line —F — Lateral   4/9/2010    
SHT 28
  Moreno MDP Line — F Access Opening Sections & typ Details   4/9/2010    
SHT 29
  Moreno MDP Line — F — typ Sections & Details   4/9/2010     REDLANDS SANITARY
SEWER

SWP 1
  Redlands Blvd Sanitary Sewer Plan — Title Sheet   4/9/2010    
SWP 2
  Redlands Blvd Sanitary Sewer Plan — Index & Legends   4/9/2010    
SWP 3
  Redlands Blvd Sanitary Sewer Plan & Profile   4/9/2010    
SWP 4
  Redlands Blvd Sanitary Sewer Plan & Profile   4/9/2010    
SWP 5
  Redlands Blvd Sanitary Sewer Plan & Profile   4/9/2010    
SWP 6
  Redlands Blvd Sanitary Sewer Plan & Profile   4/9/2010    
SWP 7
  Redlands Blvd Sanitary Sewer Plan & Profile   4/9/2010    
SWP 8
  Redlands Blvd Sanitary Sewer Plan & Profile   4/9/2010     EUCALYPTUS SANITARY
SEWER PLAN

SSIP 1
  Eucalyptus Avenue — Sanitary Sewer Plan — Title Sheet   4/9/2010    
SSIP 2
  Eucalyptus Avenue — Sanitary Sewer Plan — Index & Legend   4/9/2010    
SSIP 3
  Eucalyptus Avenue — Sanitary Sewer Plan — Plan Profile   4/9/2010    
SSIP 4
  Eucalyptus Avenue — Sanitary Sewer Plan — Plan Profile   4/9/2010    
SSIP 5
  Eucalyptus Avenue — Sanitary Sewer Plan — Plan Profile   4/9/2010    
SSIP 6
  Eucalyptus Avenue — Sanitary Sewer Plan — Plan Profile   4/9/2010    
SSIP 7
  Eucalyptus Avenue — Sanitary Sewer Plan — Plan Profile   4/9/2010     LOGISTIC
BUILDING SEWER AND WATER

SSIP 1
  Logistics Bldg Sewer & Water Plan — Title Sheet   4/9/2010    
SSIP 2
  Logistics Bldg Sewer & Water Plan — Notes & Quantities   4/9/2010    
SSIP 3
  Logistics Bldg Sewer & Water Plan   4/9/2010    
SSIP 4
  Logistics Bldg Sewer & Water Plan   4/9/2010    
SSIP 5
  Logistics Bldg Sewer & Water Plan   4/9/2010    
SSIP 6
  Logistics Bldg Sewer & Water Plan   4/9/2010    
SSIP 7
  Logistics Bldg Sewer & Water Plan   4/9/2010    
SSIP 8
  Logistics Bldg Sewer & Water Plan   4/9/2010     EUCALPTUS RECYCLED WATER
IMPROVEMENT PLAN

RWIP 1
  Title Sheet   4/9/2010    
RWIP 2
  Plan   4/9/2010    
RWIP 3
  Plan & Profile   4/9/2010    
RWIP 4
  Plan & Profile   4/9/2010    
RWIP 5
  Plan & Profile   4/9/2010    
RWIP 6
  Plan & Profile   4/9/2010    
RWIP 7
  Plan & Profile   4/9/2010    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              EUCALYPTUS WATER IMPROVEMENT PLAN

DW 1
  Title Sheet   4/9/2010    
DW 2
  Index Map & Legend   4/9/2010    
DW 3
  Plan Profile   4/9/2010    
DW 4
  Plan Profile   4/9/2010    
DW 5
  Plan Profile   4/9/2010    
DW 6
  Plan Profile   4/9/2010    
DW 7
  Plan Profile   4/9/2010    
DW 8
  Line ‘A’ thru ‘D’ profile   4/9/2010     Off-Site (Sinclair) DOMESTIC WATER
IMPROVEMENT PLAN

DWIP 1
  Domestic Water Plans — title Sheet   4/9/2010    
DWIP 2
  Domestic Water Plans — Index Map & Legends   4/9/2010    
DWIP 3
  Domestic Water Plans & Profile   4/9/2010    
DWIP 4
  Domestic Water Plans & Profile   4/9/2010    
DWIP 5
  Domestic Water Plans & Profile   4/9/2010    
DWIP 6
  Domestic Water Plans & Profile   4/9/2010    
DWIP 7
  Domestic Water Plans & Profile   4/9/2010    
DWIP 8
  Domestic Water Plans & Profile   4/9/2010    
DWIP 9
  Domestic Water Plans & Profile   4/9/2010    
DWIP 10
  Domestic Water Plans & Profile   4/9/2010     REDLANDS WATER IMPROVEMENT PLAN

DWIP 1
  Title Sheet   4/9/2010    
DWIP 2
  Index Map   4/9/2010    
DWIP 3
  Plan & Profile   4/9/2010    
DWIP 4
  Plan & Profile   4/9/2010     EUCALYPTUS ELECTRICAL DISTRIBUTION PLAN

SHT 1
  Eucalyptus Avenue Utility Design — BUTSKO   3/4/2010    
SHT 2
  Eucalyptus Avenue Utility Design — BUTSKO   3/4/2010    
SHT 3
  Eucalyptus Avenue Utility Design — BUTSKO   3/4/2010    
SHT 4
  Eucalyptus Avenue Utility Design — BUTSKO   3/4/2010     REDLANDS ELECTRICAL
DISTRIBUTION PLAN

SHT 1
  Electrical Distribution Plan — BUTSKO   3/4/2010    
SHT 2
  Electrical Distribution Plan — BUTSKO   3/4/2010    
SHT 3
  Electrical Distribution Plan — BUTSKO   3/4/2010    
SHT 4
  Electrical Distribution Plan — BUTSKO   3/4/2010    
SHT 5
  Electrical Distribution Plan — BUTSKO   3/4/2010     SKECHERS ONSITE ELECTRIC

SWP 1
  TPM 35629 Onsite Utilities — Butsko   3/4/2010    
SWP 2
  TPM 35629 Onsite Utilities — Butsko   3/4/2010    
SWP 3
  TPM 35629 Onsite Utilities — Butsko   3/4/2010    
SWP 4
  TPM 35629 Onsite Utilities — Butsko   3/4/2010     EUCALYPTUS STREET
IMPROVEMENT PLAN

STIP 1
  Eucalyptus Avenue Street Improvement Plan — Title Sheet   4/9/2010    
STIP 2
  Eucalyptus Avenue Street Improvement Plan — Notes & Index Map   4/9/2010    
STIP 3
  Eucalyptus Avenue Street Improvement Plan — Details & Sections   4/9/2010    
STIP 4
  Eucalyptus Avenue Street Improvement Plan   4/9/2010    
STIP 5
  Eucalyptus Avenue Street Improvement Plan   4/9/2010    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              EUCALYPTUS STREET IMPROVEMENT PLAN CONTINUED

STIP 6
  Eucalyptus Avenue Street Improvement Plan   4/9/2010    
STIP 7
  Eucalyptus Avenue Street Improvement Plan   4/9/2010    
STIP 8
  Eucalyptus Avenue Street Improvement Plan   4/9/2010    
STIP 9
  Eucalyptus Avenue Street Improvement Plan   4/9/2010    
STIP 10
  Eucalyptus Avenue Street Improvement Plan   4/9/2010    
STIP 11
  Eucalyptus Avenue — Signing & Striping Title Sheet   4/9/2010    
STIP 12
  Eucalyptus Avenue — Signing & Striping Title Sheet   4/9/2010    
STIP 13
  Eucalyptus Avenue — Conditions of Approval   4/9/2010    
STIP 14
  Eucalyptus Avenue — Conditions of Approval   4/9/2010     SCE EXHIBIT - JACK &
BORE SCE CONDUIT

SCE-J&B
  Jack & Bore Exhibit — SE Conduit Under SR60   8/25/2009    
SCE-Pole
  Cross Section B-B (SCE Pole No. 4001945E)   8/25/2009    
SCE-Pole
  Cross Section A-A (SCE Pole No. 214347/T2964   8/25/2009     MEDIAN EXHIBIT

E-1
  Exhibit — Sections Eucalyptus Street Median   7/22/2009     TOLERANCE EXHIBIT

TE
  Tolerance Exhibit   2/18/2009     THEODORE STREET IMPROVEMENT PLAN (THEODORE
RAMP IMPROVEMENT PLANS)

STIP 1
  Theodore Street — Title Sheet   4/9/2010    
STIP 2
  Theodore Street — Notes & Index Map Typical Sections   4/9/2010    
STIP 3
  Theodore Street — Improvement Plans   4/9/2010    
STIP 4
  Theodore Street — Construction Details   4/9/2010    
STIP 5
  Theodore Street — Construction Details   4/9/2010    
STIP 6
  Theodore Street — Grading-Drainage-Utility Plan   4/9/2010    
STIP 7
  Theodore Street — W.P.C.P   4/9/2010    
STIP 8
  Theodore Street — Signing and Striping Plan   4/9/2010    
STIP 9
  Theodore Street — Traffic Handling Details   4/9/2010    
STIP 10
  Theodore Street — Traffic Handling   4/9/2010    
STIP 11
  Theodore Street — Traffic Handling   4/9/2010    
STIP 12
  Theodore Street — Traffic Handling   4/9/2010    
STIP 13
  Theodore Street — Detour Plan   4/9/2010     TRAFFIC SIGNAL INTERCONNECT

421
  Traffic Signal Interconnect Detail   1/1/2008    
EVTSI
  Emergency Vehicle & Traffic Signal Interconnect   10/22/2009     THEODORE
STREET IMPROVEMENT PLAN

STIP 1
  Theodore Street Phase 1 — Title Sheet   4/9/2010    
STIP 2
  Theodore Street Phase 1 — Construction Notes   4/9/2010    
STIP 3
  Theodore Street Phase 1 Typical Street Sections   4/9/2010    
STIP 4
  Theodore Street Phase 1 — Plan & Profile   4/9/2010    
STIP 5
  Theodore Street Phase 1 Plan & Profile   4/9/2010    
STIP 6
  Theodore Street Phase 1 Signing and Striping   4/9/2010    
STIP 7
  Theodore Street Phase 1 Conditions of Approval   4/9/2010    
STIP 8
  Theodore Street Phase 1 — Conditions of Approval   4/9/2010    
STIP 9
  Theodore Street Phase 1 — Conditions of Approval   4/9/2010     EUCALYPTUS
STREET LANDSCAPE & IRRIGATION

SHT 1
  Eucalyptus Street — Cover Sheet   2/18/2009    
SHT 2
  Eucalyptus Street — Construction Plan   2/18/2009    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              EUCALYPTUS STREET LANDSCAPE & IRRIGATION CONTINUED

SHT 3
  Eucalyptus Street — Construction Plan   2/18/2009    
SHT 4
  Eucalyptus Street — Construction Plan   2/18/2009    
SHT 5
  Eucalyptus Street — Construction Plan   2/18/2009    
SHT 6
  Eucalyptus Street — Construction Plan   2/18/2009    
SHT 7
  Eucalyptus Street — Construction Plan   2/18/2009    
SHT 8
  Eucalyptus Street — Construction Details   2/18/2009    
SHT 9
  Eucalyptus Street — Construction Details   2/18/2009    
SHT 10
  Eucalyptus Street — Construction Details   2/18/2009    
SHT 11
  Eucalyptus Street — Construction Specifications   2/18/2009    
SHT 12
  Eucalyptus Street — Irrigation Plan   2/18/2009    
SHT 13
  Eucalyptus Street — Irrigation Plan   2/18/2009    
SHT 14
  Eucalyptus Street — Irrigation Plan   2/18/2009    
SHT 15
  Eucalyptus Street — Irrigation Plan   2/18/2009    
SHT 16
  Eucalyptus Street — Irrigation Plan   2/18/2009    
SHT 17
  Eucalyptus Street — Irrigation Plan   2/18/2009    
SHT 18
  Eucalyptus Street — Irrigation Details   2/18/2009    
SHT 19
  Eucalyptus Street — Irrigation Details   2/18/2009    
SHT 20
  Eucalyptus Street — Irrigation Notes   2/18/2009    
SHT 21
  Eucalyptus Street — Irrigation Specifications   2/18/2009    
SHT 22
  Eucalyptus Street — Irrigation Specifications   2/18/2009    
SHT 23
  Eucalyptus Street — Planting Plan   2/18/2009    
SHT 24
  Eucalyptus Street — Planting Plan   2/18/2009    
SHT 25
  Eucalyptus Street — Planting Plan   2/18/2009    
SHT 26
  Eucalyptus Street — Planting Plan   2/18/2009    
SHT 27
  Eucalyptus Street — Planting Plan   2/18/2009    
SHT 28
  Eucalyptus Street — Planting Plan   2/18/2009    
SHT 29
  Eucalyptus Street — Planting Details   2/18/2009    
SHT 30
  Eucalyptus Street — Planting Details   2/18/2009    
SHT 31
  Eucalyptus Street — Planting Specifications   2/18/2009    
SHT 32
  Eucalyptus Street — Planting Specifications   2/18/2009     HFCP ASSOCIATION
LANDSCAPE & IRRIGATION

LCS-0
  HFCP Association — Cover Sheet   3/22/2010    
LI-01
  HFCP Association — Irrigation Plan   3/22/2010    
LI-02
  HFCP Association — Irrigation Plan   3/22/2010    
LI-03
  HFCP Association — Irrigation Plan   3/22/2010    
LI-04
  HFCP Association — Irrigation Plan   3/22/2010    
LI-05
  HFCP Association — Irrigation Plan   3/22/2010    
LI-06
  HFCP Association — Irrigation Plan   3/22/2010    
LI-07
  HFCP Association — Irrigation Plan   3/22/2010    
LI-08
  HFCP Association — Irrigation Plan   3/22/2010    
LI-09
  HFCP Association — Irrigation Plan   3/22/2010    
LI-10
  HFCP Association — Irrigation Plan   3/22/2010    
LI-11
  HFCP Association — Irrigation Plan   3/22/2010    
LI-12
  HFCP Association — Irrigation Plan   3/22/2010    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              HFCP ASSOCIATION LANDSCAPE & IRRIGATION CONTINUED

LI-13
  HFCP Association — Irrigation Plan   3/22/2010    
LI-14
  HFCP Association — Irrigation Plan   3/22/2010    
LI-15
  HFCP Association — Irrigation Plan   3/22/2010    
LI-16
  HFCP Association — Irrigation Plan   3/22/2010    
LI-17
  HFCP Association — Irrigation Plan   3/22/2010    
LID-1
  HFCP Association — Irrigation Details   3/22/2010    
LID-2
  HFCP Association — Irrigation Details   3/22/2010    
LIN-1
  HFCP Association — Irrigation Notes   3/22/2010    
LIN-2
  HFCP Association — Irrigation Specifications   3/22/2010    
LIN-3
  HFCP Association — Irrigation Specifications   3/22/2010    
LP-01
  HFCP Association — Construction and Planting Plan   3/22/2010    
LP-02
  HFCP Association — Construction and Planting Plan   3/22/2010    
LP-03
  HFCP Association — Construction and Planting Plan   3/22/2010    
LP-04
  HFCP Association — Construction and Planting Plan   3/22/2010    
LP-05
  HFCP Association — Construction and Planting Plan   3/22/2010    
LP-06
  HFCP Association - Construction and Planting Plan   3/22/2010    
LP-07
  HFCP Association — Construction and Planting Plan   3/22/2010    
LP-08
  HFCP Association — Construction and Planting Plan   3/22/2010    
LP-09
  HFCP Association — Construction and Planting Plan   3/22/2010    
LP-10
  HFCP Association — Construction and Planting Plan   3/22/2010    
LP-11
  HFCP Association — Construction and Planting Plan   3/22/2010    
LP-12
  HFCP Association — Construction and Planting Plan   3/22/2010    
LP-13
  HFCP Association — Construction and Planting Plan   3/22/2010    
LP-14
  HFCP Association — Construction and Planting Plan   3/22/2010    
LP-15
  HFCP Association — Construction and Planting Plan   3/22/2010    
LP-16
  HFCP Association — Construction and Planting Plan   3/22/2010    
LP-17
  HFCP Association — Construction and Planting Plan   3/22/2010    
LPD-01
  HFCP Association — Planting Details   3/22/2010    
LPD-02
  HFCP Association — Planting Details   3/22/2010    
LCD-01
  HFCP Association — Construction Specification   3/22/2010    
LCD-02
  HFCP Association — Construction Details   3/22/2010     PARCEL 1 LANDSCAPE &
IRRIGATION

LCS-0
  HFCP — Parcel 1 — Cover Sheet   2/18/2009    
LC-O1
  HFCP — Parcel 1 — Construction Plan   2/18/2009    
LC-O2
  HFCP — Parcel 1 — Construction Plan   2/18/2009    
LC-O3
  HFCP — Parcel 1 — Construction Plan   2/18/2009    
LC-O4
  HFCP — Parcel 1 — Construction Plan   2/18/2009    
LC-O5
  HFCP — Parcel 1 — Construction Plan   2/18/2009    
LC-O6
  HFCP — Parcel 1 — Construction Plan   2/18/2009    
LC-O7
  HFCP — Parcel 1 — Construction Plan   2/18/2009    
LC-O8
  HFCP — Parcel 1 — Construction Plan   2/18/2009    
LC-O9
  HFCP — Parcel 1 — Construction Plan   2/18/2009    
LC-O10
  HFCP — Parcel 1 — Construction Plan   2/18/2009    
LC-O11
  HFCP — Parcel 1 — Construction Plan Enlargements   2/18/2009    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              PARCEL 1 LANDSCAPE & IRRIGATION CONTINUATION

LCD-01
  HFCP — Parcel 1 — Construction Notes   2/18/2009    
LCD-02
  HFCP — Parcel 1 — Construction Details   2/18/2009    
LCD-03
  HFCP — Parcel 1 — Construction Details   2/18/2009    
LCD-04
  HFCP — Parcel 1 — Construction Details   2/18/2009    
LCD-05
  HFCP — Parcel 1 — Construction Details   2/18/2009    
LCD-06
  HFCP — Parcel 1 — Construction Details   2/18/2009    
LCN-01
  HFCP — Parcel 1 — Construction Specifications   2/18/2009    
LI-01
  HFCP — Parcel 1 — Irrigation Plan   2/18/2009    
LI-02
  HFCP — Parcel 1 — Irrigation Plan   2/18/2009    
LI-03
  HFCP — Parcel 1 — Irrigation Plan   2/18/2009    
LI-04
  HFCP — Parcel 1 — Irrigation Plan   2/18/2009    
LI-05
  HFCP — Parcel 1 — Irrigation Plan   2/18/2009    
LI-06
  HFCP — Parcel 1 — Irrigation Plan   2/18/2009    
LI-07
  HFCP — Parcel 1 — Irrigation Plan   2/18/2009    
LI-08
  HFCP — Parcel 1 — Irrigation Plan   2/18/2009    
LI-09
  HFCP — Parcel 1 — Irrigation Plan   2/18/2009    
LI-10
  HFCP — Parcel 1 — Irrigation Plan   2/18/2009    
LID-1
  HFCP — Parcel 1 — Irrigation Details   2/18/2009    
LID-2
  HFCP — Parcel 1 — Irrigation Details   2/18/2009    
LIN-01
  HFCP — Parcel 1 — Irrigation Notes   2/18/2009    
LIN-02
  HFCP — Parcel 1 — Irrigation Notes   2/18/2009    
LIN-03
  HFCP — Parcel 1 — Irrigation Notes   2/18/2009    
LP-01
  HFCP — Parcel 1 — Planting Plan   2/18/2009    
LP-02
  HFCP — Parcel 1 — Planting Plan   2/18/2009    
LP-03
  HFCP — Parcel 1 — Planting Plan   2/18/2009    
LP-04
  HFCP — Parcel 1 — Planting Plan   2/18/2009    
LP-05
  HFCP — Parcel 1 — Planting Plan   2/18/2009    
LP-06
  HFCP — Parcel 1 — Planting Plan   2/18/2009    
LP-07
  HFCP — Parcel 1 — Planting Plan   2/18/2009    
LP-08
  HFCP — Parcel 1 — Planting Plan   2/18/2009    
LP-09
  HFCP — Parcel 1 — Planting Plan   2/18/2009    
LP-10
  HFCP — Parcel 1 — Planting Plan   2/18/2009    
LPD-01
  HFCP — Parcel 1 — Planting Details   2/18/2009    
LPD-02
  HFCP — Parcel 1 — Planting Details   2/18/2009    
LPN-01
  HFCP — Parcel 1 — Planting Notes   2/18/2009     WEI WEST WAREHOUSE EQUIPMENT,
INC.

SA00
  Structure Layout VAS Platform Overall Plan View   12/10/2008   Rev. 05
SA01
  Structure Layout VAS Platform Enlarged Foundation Plan   12/10/2008   Rev. 05
SA02
  Structure Layout   12/10/2008   Rev. 05
SA03
  Structure Layout VAS Platform Enlarged Foundation Plan   12/10/2008   Rev. 05
SA04
  Structure Layout VAS Platform Enlarged Foundation Plan   12/10/2008   Rev. 05
SA05
  Structure Layout VAS Platform Enlarged Foundation Plan   12/10/2008   Rev. 05
SA06
  Structure Layout VAS Platform Enlarged Foundation Plan   12/10/2008   Rev. 05
SA07
  Structure Layout VAS Platform Enlarged Foundation Plan   12/10/2008   Rev. 05

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              WEI WEST WAREHOUSE EQUIPMENT, INC. CONTINUED

SA08
  Structure Layout VAS Platform Enlarged Foundation Plan   12/10/2008   Rev. 05
SA09
  Structure Layout VAS Platform Footing Details   12/10/2008   Rev. 05
SB00
  Structure Layout Shipping Platform Overall Plan View   12/10/2008   Rev. 05
SB01
  Structure Layout Shipping Platform Overall Enlarged Foundation Plan  
12/10/2008   Rev. 05
SB02
  Structure Layout Shipping Platform Overall Enlarged Foundation Plan  
12/10/2008   Rev. 05
SB03
  Structure Layout Shipping Platform Footing Detail   12/10/2008   Rev. 05
SG01
  Structure Layout Extendable Conveyor Foundation Plans   12/10/2008   Rev. 05
SG02
  Structure Layout Extendable Conveyor Foundation Plans   12/10/2008   Rev. 05
SG03
  Structure Layout Extendable Footings Foundation Plans   12/10/2008   Rev. 05
SG04
  Structure Layout Extendable Footings Foundation Plans   12/10/2008   Rev. 05
SG05
  Structure Layout Extendable Footings Foundation Plans   12/10/2008   Rev. 05
SG06
  Structure Layout Extendable Tracks Footing Cross Sections   12/10/2008   Rev.
05 HIGHLAND FAIRVIEW CORPORATE PARK PROJECT MANUAL

Div 00
  Procurement and Contracting requirements   7/24/2008    
Div 01
  General requirements   7/24/2008    
Div 02
  Sitrework   7/24/2008    
Div 03
  Concrete   7/24/2008    
Div 04
  Masonry   7/24/2008    
Div 05
  Metals   7/24/2008    
Div 06
  Wood and Plastics   7/24/2008    
Div 07
  Thermal and Moisture Control   7/24/2008    
Div 08
  Doors and Windows   7/24/2008    
Div 09
  Finishes   7/24/2008    
Div 10
  Specialties   7/24/2008    
Div 11
  Equipment   7/24/2008    
Div 12
  Furnishings   7/24/2008    
Div 13
  Special Construction   7/24/2008    
Div 14
  Conveyor Systems   7/24/2008    
Div 15
  Mechanical   7/24/2008    
Div 16
  Electrical   7/24/2008     PRELIMINARY GEOTECHNICAL REPORT LEIGHTON & ASSOC.

1.0
  Introduction   6/15/2007    
2.0
  Geotechnical Investigation & Lab   6/15/2007    
3.0
  Summary   6/15/2007    
4.0
  Faulting & Seismicity   6/15/2007    
5.0
  Conclusions   6/15/2007    
6.0
  Preliminary Recommendations   6/15/2007    
7.0
  Geotechnical Review   6/15/2007    
8.0
  Limitations   6/15/2007    
map
  Geotechnical Map / Boring Log   6/15/2007     UPDATED PRELIMINARY GEOTECHNICAL
REPORT LEIGHTON & ASSOC.

1.0
  Introduction   4/30/2008    
2.0
  Geotechnical Investigation & Lab   4/30/2008    
3.0
  Summary   4/30/2008    
4.0
  Faulting & Seismicity   4/30/2008    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              UPDATED PRELIMINARY GEOTECHNICAL REPORT LEIGHTON & ASSOC.
CONTINUED

5.0
  Conclusions   4/30/2008    
6.0
  Preliminary Recommendations   4/30/2008    
7.0
  Geotechnical Review   4/30/2008    
8.0
  Limitations   4/30/2008    
map
  Geotechnical Map / Boring Log   4/30/2008     OTHER SOILS REPORTS

 
  Update Seismic Design Parameters   11/30/2007    
 
  Preliminary Geotechnical Evaluation, SR-60 Widening   7/30/2008    
 
  Clarifications to Soils, Highland Fairview Corporate Park   8/15/2008    
 
  response to City of M.V. Review Comments & Map   11/5/2008    
 
  geotechnical Recommendations for Temporary Fire Access Road   1/5/2009    
 
  Clarifications #2 to Soils Report, Highland Fairview Corporate Park  
1/14/2009    
 
  Response to City of M.V. Review Comments, Public Works Depart.   1/16/2009    
 
  Geotechnical Review of Improvements & rough Grade for Sanitary Sewer  
1/21/2009    
 
  Clarifications #3 to Soils report, Highland Fairview Corporate Park  
1/29/2009    
 
  Rough Grading Anticipated Keyway Locations   1/29/2009    
 
  recommended Sup drain Locations   2/6/2009    
 
  Infiltration Characteristics of onsite soils   6/23/2008    
 
  Supplemental Remedial Grading Rec. Skechers VAS Platform   2/6/2009    
STRUCTURAL CALCULATIONS

 
  Structural Calculations by David Kramer   2/2/2009     TITLE 24 REPORT

 
  title 24 Report by Alan Poydock — Thermalair, Inc.   1/30/2009     CIVIL MISC
EXHIBITS & REPORTS

 
  Drainage Bypass for Redlands Sewer Work Area   2/18/2009    
 
  Grading Balance Area   2/18/2009    
 
  Highland SWPPP   2/18/2009    
 
  Set Back for Restricted Hours of Work   2/18/2009    
 
  Existing Stockpile Locations   2/18/2009    
 
  Mitigation Monitoring Program by Michael Brandman Assoc.   12/23/2008    
 
  Septic Exhibit   1/7/2009    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor
EXHIBIT “E”
DRAWING LOG -EUCALYPTUS STREET
SKECHERS DISTRIBUTION CENTER
29800 Eucalyptus Avenue, Rancho Belago, California 92555

              ARCHITECTURAL

A0.1
  Highland Fairview Corporate Park Title Sheet — ASI #2   11/11/2008   Delta 2
A0.2
  Highland Fairview Corporate Park General Sheet   5/21/2008    
A0.3.1
  Disability Access Notes   5/21/2008    
A0.3.2
  Disability Access Notes   5/21/2008    
A0.3.3
  Disability Access Notes   5/21/2008    
A1.1
  Overall Site Plan   5/21/2008    
AD.1
  Details   5/21/2008    
AD.1A
  Site Details for ADA Access   12/4/2009   Delta 4
AD.2
  Details   5/21/2008    
AD.3
  Details — ASI #1   9/15/2008   Delta 1
AD.3A
  Details — ASI #3   12/30/2008   (Delta 5)
AD.4
  Details   5/21/2008    
AD.5
  Details   5/21/2008    
AD.6
  Details   5/21/2008    
AD.7
  Details   5/21/2008    
AD.8
  Details   5/21/2008    
AD.9
  Details   5/21/2008    
AD.10
  Details — ASI #2   11/11/2008   Delta 2
AD.11
  Details — ASI #2   11/11/2008   Delta 2 FIRE PROTECTION PARCEL 1 / SKECHERS

HFCP
  Cover Page        
FP 1
  Underground Fire Master Plan   7/29/2008    
FP 2
  Enlarged Underground Fire Piping Part I   7/29/2008    
FP 3
  Enlarged Underground Fire Piping Part II   7/29/2008    
FP 4
  Underground Fire Notes / Details   7/29/2008     CONSTRUCTION STAGING PLAN

SC 1
  Stage Construction   1/9/2009    
SC 2
  Traffic Handling / Construction area Sign Plan   1/9/2009    
SC 3
  Traffic Handling / Construction area Sign Plan   1/9/2009    
SC 4
  Traffic Handling / Construction area Sign Plan   1/9/2009     TRAFFIC CONTROL
PLAN

TCP 1
  Traffic Control Plan — Title Sheet   2/18/2009    
TCP 2
  Traffic Control Plan — Phase I & II   2/18/2009    
TCP 3
  Traffic Control Plan — Phase I   2/18/2009    
TCP 4
  Traffic Control Plan — Phase II   2/18/2009    
TCP 5
  Traffic Control Plan — Phase I   2/18/2009    
TCP 6
  Traffic Control Plan — Phase II   2/18/2009    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              PRECISE GRADING

PG 1
  Precise Grading — Title Sheet   2/18/2009    
PG 2
  Precise Grading — Detail Sheet   2/18/2009    
PG 3
  Precise Grading Plan   2/18/2009    
PG 4
  Precise Grading Plan   2/18/2009    
PG 5
  Precise Grading Plan   2/18/2009    
PG 6
  Precise Grading Plan   2/18/2009    
PG 7
  Precise Grading Plan   2/18/2009    
PG 8
  Precise Grading Plan   2/18/2009    
PG 9
  Precise Grading Plan   2/18/2009    
PG 10
  Precise Grading Plan   2/18/2009    
PG 11
  Precise Grading Plan   2/18/2009    
PG 12
  Precise Grading Plan   2/18/2009    
PG 13
  Precise Grading Plan   2/18/2009    
PG 14
  Precise Grading Plan   2/18/2009    
PG 15
  Precise Grading Plan   2/18/2009     LINE “F” STORM DRAIN SYSTEM

SHT 1
  Moreno MDP Line — F — Title Sheet   1/9/2009    
SHT 2
  Moreno MDP Line — F — Notes & Details   1/9/2009    
SHT 3
  Moreno MDP Line — F — Station   1/9/2009    
SHT 4
  Moreno MDP Line — F — Station   1/9/2009    
SHT 5
  Moreno MDP Line — F — Station   1/9/2009    
SHT 6
  Moreno MDP Line — F — Station   1/9/2009    
SHT 7
  Moreno MDP Line — F — Station   1/9/2009    
SHT 8
  Moreno MDP Line — F — Station   1/9/2009    
SHT 9
  Moreno MDP Line — F — Lat F-2   1/9/2009    
SHT 10
  Moreno MDP Line — F — Lat F-2-A   1/9/2009    
SHT 11
  Moreno MDP Line — F — Lat D-5   1/9/2009    
SHT 12
  Moreno MDP Line — F — Lat D-6   1/9/2009    
SHT 13
  Moreno MDP Line — F — Lat F-8   1/9/2009    
SHT 14
  Moreno MDP Line — F — Lat F-8   1/9/2009    
SHT 15
  Moreno MDP Line — F — Lat F-8   1/9/2009    
SHT 16
  Moreno MDP Line — F — Lat F-8   1/9/2009    
SHT 17
  Moreno MDP Line — F — Lat F-8   1/9/2009    
SHT 18
  Moreno MDP Line — F — Lat F-9   1/9/2009    
SHT 19
  Moreno MDP Line — F — Lat F-9   1/9/2009    
SHT 20
  Moreno MDP Line — F — Profiles   1/9/2009    
SHT 21
  Moreno MDP Line — F — Profiles   1/9/2009    
SHT 22
  Moreno MDP Line — F — Profiles   1/9/2009    
SHT 23
  Moreno MDP Line — F — Gen Notes & Details   1/9/2009    
SHT 24
  Moreno MDP Line — F — Details   1/9/2009    
SHT 25
  Moreno MDP Line — F — Lateral Plan Sections   1/9/2009    
SHT 26
  Moreno MDP Line — F — Lateral   1/9/2009    
SHT 27
  Moreno MDP Line — F — Sections   1/9/2009    
SHT 28
  Moreno MDP Line — F — Access Openings & Details   1/9/2009    
 
  new spec and area of 6,00 psi concrete        

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              EUCALYPTUS SANITARY SEWER PLAN

SSIP 1
  Eucalyptus Avenue — Sanitary Sewer Plan — Title Sheet   1/9/2009    
SSIP 2
  Eucalyptus Avenue — Sanitary Sewer Plan — Index & Legend   1/9/2009    
SSIP 3
  Eucalyptus Avenue — Sanitary Sewer Plan — Plan Profile   1/9/2009    
SSIP 4
  Eucalyptus Avenue — Sanitary Sewer Plan — Plan Profile   1/9/2009    
SSIP 5
  Eucalyptus Avenue — Sanitary Sewer Plan — Plan Profile   1/9/2009    
SSIP 6
  Eucalyptus Avenue — Sanitary Sewer Plan — Plan Profile   1/9/2009    
SSIP 7
  Eucalyptus Avenue — Sanitary Sewer Plan — Plan Profile   1/9/2009     RECYCLED
WATER IMPROVEMENT PLAN

RWIP 1
  EUCALYPTUS   2/20/2009    
RWIP 2
  EUCALYPTUS   2/20/2009    
RWIP 3
  EUCALYPTUS   2/20/2009    
RWIP 4
  EUCALYPTUS   2/20/2009    
RWIP 5
  EUCALYPTUS   2/20/2009    
RWIP 6
  EUCALYPTUS   2/20/2009     WATER IMPROVEMENT PLAN

RWIP 7
  EUCALYPTUS   2/20/2009    
WIP 1
  EUCALYPTUS   2/20/2009    
WIP 2
  EUCALYPTUS   2/20/2009    
WIP 3
  EUCALYPTUS   2/20/2009    
WIP 4
  EUCALYPTUS   2/20/2009    
WIP 5
  EUCALYPTUS   2/20/2009    
WIP 6
  EUCALYPTUS   2/20/2009    
WIP 7
  EUCALYPTUS   2/20/2009     EUCALYPTUS SITE UTILITIES

SHT 1
  Eucalyptus Avenue Utility Design — BUTSKO   1/9/2009    
SHT 2
  Eucalyptus Avenue Utility Design — BUTSKO   1/9/2009    
SHT 3
  Eucalyptus Avenue Utility Design — BUTSKO   1/9/2009    
SHT 4
  Eucalyptus Avenue Utility Design — BUTSKO   1/9/2009    
SHT 5
  Eucalyptus Avenue Utility Design — BUTSKO   1/9/2009    
SHT 1
  Eucalyptus Avenue Temporary Transformer — BUTSKO   1/9/2009     ELECTRICAL
DISTRIBUTION PLAN

SHT 1
  Electrical Distribution Plan   2/18/2009    
SHT 2
  Electrical Distribution Plan   2/18/2009    
SHT 3
  Electrical Distribution Plan   2/18/2009    
SHT 4
  Electrical Distribution Plan   2/18/2009     FIRE PROTECTION SITE

FP 1 UG
  Underground Fire Master Plan   11/12/2008    
FP 2 UG
  Enlarged Underground Fire Piping Part I   3/3/2009    
FP 3 UG
  Enlarged Underground Fire Piping Part II   3/3/2009    
FP 1
  Site Fire Access Plan (During Construction)   3/3/2009    
FP 2
  Site Fire Access Plan (Job Completion)   3/3/2009     EUCALYPTUS STREET
IMPROVEMENT PLAN

STIP 1
  Eucalyptus Avenue Street Improvement Plan — Title Sheet   1/9/2009    
STIP 2
  Eucalyptus Avenue Street Improvement Plan — Notes & Index Map   1/9/2009    
STIP 3
  Eucalyptus Avenue Street Improvement Plan — Details & Sections   1/9/2009    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              EUCALYPTUS STREET IMPROVEMENT PLAN CONTINUATION

STIP 4
  Eucalyptus Avenue Street Improvement Plan — Phase 1   1/9/2009    
STIP 5
  Eucalyptus Avenue Street Improvement Plan — Phase 2   1/9/2009    
STIP 6
  Eucalyptus Avenue Street Improvement Plan — Phase 3   1/9/2009    
STIP 7
  Eucalyptus Avenue Street Improvement Plan — Phase 4   1/9/2009    
STIP 8
  Eucalyptus Avenue Street Improvement Plan — Phase 5   1/9/2009    
STIP 9
  Eucalyptus Avenue Street Improvement Plan — Phase 6   1/9/2009    
STIP 10
  Eucalyptus Avenue Street Improvement Plan — Phase 7   1/9/2009    
STIP 11
  Eucalyptus Avenue — Signing & Striping Title Sheet   1/9/2009    
STIP 12
  Eucalyptus Avenue — Signing & Striping   1/9/2009    
STIP 13
  Eucalyptus Avenue — Signing & Striping   1/9/2009     PAVING SECTION

PS
  PAVING SECTION EXHIBIT   2/18/2009     MEDIAN EXHIBIT

E-1
  Exhibit — Sections Eucalyptus Street Median   7/22/2009    
110
  Emergency Vehicle Median Access   1/1/2005     TOLERANCE EXHIBIT

TE
  Tolerance Exhibit   2/18/2009     THEODORE STREET IMPROVEMENT PLAN

TSE
  Theodore Street Exhibit   2/18/2009     TRAFFIC SIGNAL INTERCONNECT

421
  Traffic Signal Interconnect Detail   1/1/2008    
EVTSI
  Emergency Vehicle & Traffic Signal Interconnect   10/22/2009     THEODORE
STREET IMPROVEMENT PLAN

 
  Theodore Street / HWY 60 Ramp Widening Exhibit         EUCALYPTUS STREET
LANDSCAPE & IRRIGATION

SHT 1
  Eucalyptus Street — Cover Sheet   2/18/2009    
SHT 2
  Eucalyptus Street — Construction Plan   2/18/2009    
SHT 3
  Eucalyptus Street — Construction Plan   2/18/2009    
SHT 4
  Eucalyptus Street — Construction Plan   2/18/2009    
SHT 5
  Eucalyptus Street — Construction Plan   2/18/2009    
SHT 6
  Eucalyptus Street — Construction Plan   2/18/2009    
SHT 7
  Eucalyptus Street — Construction Plan   2/18/2009    
SHT 8
  Eucalyptus Street — Construction Details   2/18/2009    
SHT 9
  Eucalyptus Street — Construction Details   2/18/2009    
SHT 10
  Eucalyptus Street — Construction Details   2/18/2009    
SHT 11
  Eucalyptus Street — Construction Specifications   2/18/2009    
SHT 12
  Eucalyptus Street — Irrigation Plan   2/18/2009    
SHT 13
  Eucalyptus Street — Irrigation Plan   2/18/2009    
SHT 14
  Eucalyptus Street — Irrigation Plan   2/18/2009    
SHT 15
  Eucalyptus Street — Irrigation Plan   2/18/2009    
SHT 16
  Eucalyptus Street — Irrigation Plan   2/18/2009    
SHT 17
  Eucalyptus Street — Irrigation Plan   2/18/2009    
SHT 18
  Eucalyptus Street — Irrigation Details   2/18/2009    
SHT 19
  Eucalyptus Street — Irrigation Details   2/18/2009    
SHT 20
  Eucalyptus Street — Irrigation Notes   2/18/2009    
SHT 21
  Eucalyptus Street — Irrigation Specifications   2/18/2009    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              EUCALYPTUS STREET LANDSCAPE & IRRIGATION CONTINUATION

SHT 22
  Eucalyptus Street — Irrigation Specifications   2/18/2009    
SHT 23
  Eucalyptus Street — Planting Plan   2/18/2009    
SHT 24
  Eucalyptus Street — Planting Plan   2/18/2009    
SHT 25
  Eucalyptus Street — Planting Plan   2/18/2009    
SHT 26
  Eucalyptus Street — Planting Plan   2/18/2009    
SHT 27
  Eucalyptus Street — Planting Plan   2/18/2009    
SHT 28
  Eucalyptus Street — Planting Plan   2/18/2009    
SHT 29
  Eucalyptus Street — Planting Details   2/18/2009    
SHT 30
  Eucalyptus Street — Planting Details   2/18/2009    
SHT 31
  Eucalyptus Street — Planting Specifications   2/18/2009    
SHT 32
  Eucalyptus Street — Planting Specifications   2/18/2009     HIGHLAND FAIRVIEW
CORPORATE PARK — PROJECT MANUAL

Div 00
  Procurement and Contracting requirements   7/24/2008    
Div 01
  General requirements   7/24/2008    
Div 02
  Sitrework   7/24/2008    
Div 03
  Concrete   7/24/2008    
Div 04
  Masonry   7/24/2008    
Div 05
  Metals   7/24/2008    
Div 06
  Wood and Plastics   7/24/2008    
Div 07
  Thermal and Moisture Control   7/24/2008    
Div 08
  Doors and Windows   7/24/2008    
Div 09
  Finishes   7/24/2008    
Div 10
  Specialties   7/24/2008    
Div 11
  Equipment   7/24/2008    
Div 12
  Furnishings   7/24/2008    
Div 13
  Special Construction   7/24/2008    
Div 14
  Conveyor Systems   7/24/2008    
Div 15
  Mechanical   7/24/2008    
Div 16
  Electrical   7/24/2008     PRELIMINARY GEOTECHNICAL REPORT LEIGHTON & ASSOC.

1.0
  Introduction   6/15/2007    
2.0
  Geotechnical Investigation & Lab   6/15/2007    
3.0
  Summary   6/15/2007    
4.0
  Faulting & Seismicity   6/15/2007    
5.0
  Conclusions   6/15/2007    
6.0
  Preliminary Recommendations   6/15/2007    
7.0
  Geotechnical Review   6/15/2007    
8.0
  Limitations   6/15/2007    
map
  Geotechnical Map / Boring Log   6/15/2007    
1.0
  Introduction   4/30/2008    
2.0
  Geotechnical Investigation & Lab   4/30/2008    
3.0
  Summary   4/30/2008    
4.0
  Faulting & Seismicity   4/30/2008    
5.0
  Conclusions   4/30/2008    
6.0
  Preliminary Recommendations   4/30/2008    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              PRELIMINARY GEOTECHNICAL REPORT LEIGHTON & ASSOC. CONTINUATION

7.0
  Geotechnical Review   4/30/2008    
8.0
  Limitations   4/30/2008    
map
  Geotechnical Map / Boring Log   4/30/2008    
 
  Update Seismic Design Parameters   11/30/2007    
 
  Update Geotechnical Report   4/30/2008    
 
  Preliminary Geotechnical Evaluation, SR-60 Widening   7/30/2008    
 
  Clarifications to Soils, Highland Fairview Corporate Park   8/15/2008    
 
  response to City of M.V. Review Comments & Map   11/5/2008    
 
  geotechnical Recommendations for Temporary Fire Access Road   1/5/2009    
 
  Clarifications #2 to Soils Report, Highland Fairview Corporate Park  
1/14/2009    
 
  Response to City of M.V. Review Comments, Public Works Depart.   1/16/2009    
 
  Geotechnical Review of Improvements & rough Grade for Sanitary Sewer  
1/21/2009    
 
  Clarifications #3 to Soils report, Highland Fairview Corporate Park  
1/29/2009    
 
  Rough Grading Anticipated Keyway Locations   1/29/2009    
 
  recommended Sub drain Locations   2/6/2009     CIVIL MISC EXHIBITS & REPORTS

 
  Drainage Bypass for Redlands Sewer Work Area   2/18/2009    
 
  Grading Balance Area   2/18/2009    
 
  Highland SWPPP   2/18/2009    
 
  Offsite Rubble Disposal   2/18/2009    
 
  Set Back for Restricted Hours of Work   2/18/2009    
 
  Supplemental SWPPP   2/18/2009    
 
  Water Pick-Up   2/18/2009    
 
  Mitigation Monitoring Program by Michael Brandman Assoc.   12/23/2008    

 



--------------------------------------------------------------------------------



 



EXHIBIT “E”
PROJECT MANUALS & REPORT
SKECHERS DISTRIBUTION WAREHOUSE
29800 Eucalyptus Avenue, Moreno Valley, California 92555

              GEOTECHNICAL
   
6/15/2007
  Preliminary Geotechnical Report   Section 1.0 — Introduction    
 
  Leighton and Associates, Inc.   Section 2.0 — Geotechnical Investigation & Lab
   
 
      Section 3.0 — Summary    
 
      Section 4.0 — Faulting & Seismicity    
 
      Section 5.0 — Conclusions    
 
      Section 6.0 — Preliminary Recommendations    
 
      Section 7.0 — Geotechnical review    
 
      Section 8.0 — Limitations    
 
      Geotechnical Map / Boring Log    
 
           
4/30/2008
  Update Geotechnical report   Section 1.0 — Introduction    
 
  Leighton and Associates, Inc.   Section 2.0 — Geotechnical Investigation & Lab
   
 
      Section 3.0 — Summary    
 
      Section 4.0 — Faulting & Seismicity    
 
      Section 5.0 — Conclusions    
 
      Section 6.0 — Preliminary Recommendations    
 
      Section 7.0 — Geotechnical review    
 
      Section 8.0 — Limitations    
 
      Geotechnical Map / Boring Log    
 
            11/30/2007   Update Seismic Design Parameters 4/30/2008   Update
Geotechnical Report 7/30/2008   Preliminary Geotechnical Evaluation, SR-60
Widening between Theodore & Redlands Blvd. 8/15/2008   Clarifications to Soils
Report, Highland Fairview Corporate Park 11/5/2008   Response to City of Moreno
Valley Review Comments & Map 1/5/2009   Geotechnical recommendations for
Temporary “All-Weather” Fire Access 1/14/2009   Clarifications #2 to Soils
Report, Highland Fairview Corporate Park 1/16/2009   Response to City of Moreno
Valley Review Comments, Public Works Department 1/21/2009   Geotechnical review
of Improvement & rough Grading Plans for Sanitary Sewer — Redlands Blvd.
1/29/2009   Clarifications #3 to Soils Report, Highland Fairview Corporate Park
1/29/2009   Rough Grading Anticipated Keyway Locations 2/6/2009   Recommended
Subdrain Locations
 
            PROJECT MANUAL
   
7/24/2008
  Highland Corporate Park   Project Requirements & Specifications    
 
  HPA, Inc. Architects   Division 00 — Procurement & Contracting    
 
      Division 01 — General Requirements    
 
      Division 02 — Sitework    
 
      Division 03 — Concrete    
 
      Division 04 — Masonry    
 
      Division 05 — Metals    
 
      Division 06 — Wood & Plastics    
 
      Division 07 — Thermal & Moisture Control    
 
      Division 08 — Doors & Windows    
 
      Division 09 — Finishes    
 
      Division 10 — Specialties    
 
      Division 11 — Equipment    
 
      Division 12 — Furnishings    
 
      Division 13 — Special Construction    
 
      Division 14 — Conveying Systems    
 
      Division 15 — Design build    
 
      Division 16 — Design Build       STRUCTURAL CALCULATIONS
   
2/2/2009
  Structural Clculations by David Robert Kramer           TITLE 24 REPORT
   
1/30/2009
  title 24 Report by Alan Poydock — termalair, Inc.           CIVIL MISC.
EXHIBITS & REPORTS
   
2/18/2009
  Drainage Bypass for Redlands Sewer Work Area        
 
  Grading Balance Area        
 
  Highland SWPPP        
 
  Offsite Rubble Disposal        
 
  Set Back for Restricted Hours of Work        
 
  Existing Stockpile Locations        
 
  Supplemental SWPPP        
 
  Water Pick-Up         12/23/2008   Mitigation Monitoring Program by Michael
Brandman Associates
1/7/2009
  Septic Exhibit        
 
  Final Fire Access Plan        
 
  Temporary Fire Access Plan        

 



--------------------------------------------------------------------------------



 



EXHIBIT “F”
ADVANCES
     1. Draw Request. A “Draw Request” means a properly completed and executed
written application by Borrower to Administrative Agent in the form of Exhibit
“F-1” (or in another form satisfactory to Administrative Agent) setting forth
the amount of Up-Front Equity Cash and/or Loan Proceeds desired, together with
the related AIA Document G-702 and G-703 and such schedules, affidavits,
releases, waivers, statements, invoices, bills, and other documents,
certificates and information satisfactory to Administrative Agent. At least ten
(10) Business Days before the requested date of each advance made under the
Budget from the Up-Front Equity Cash or the Loan, Borrower shall deliver a Draw
Request to Administrative Agent. Borrower shall be entitled to an advance only
in an amount approved by Administrative Agent in accordance with the terms of
this Agreement and the Loan Documents. Except as expressly set forth below in
this Section 1, Lenders shall not be required to make advances more frequently
than once each calendar month. Lenders shall, only upon the satisfaction, as
determined by Administrative Agent in its sole discretion, of all applicable
conditions of this Agreement and the Loan Documents, be required to make the
requested advance to Borrower on a Funding Date which is a Business Day within
ten (10) Business Days after such satisfaction. Each Draw Request, and
Borrower’s acceptance of any advance, shall be deemed to ratify and confirm, as
of the date of the Draw Request and the advance, respectively, that, except as
specified in the Draw Request, (a) all representations and warranties in the
Loan Documents remain true and correct, and all covenants and agreements in the
Loan Documents remain satisfied, (b) there is no uncured Default or Event of
Default existing under the Loan Documents, (c) all conditions to the advance,
whether or not evidence thereof is required by Administrative Agent, are
satisfied, (d) the AIA Document G-702 and G-703 forms executed by each
contractor and approved by Borrower’s architect, together with all schedules,
affidavits, releases, waivers, statements, invoices, bills, and other documents,
certificates and information submitted for the Draw Request are complete and
correct, and in all respects what they purport and appear to be for the amount
and period applicable to the Draw Request, (e) all advances previously made to
Borrower were disbursed, and the proceeds of the advance requested in the Draw
Request will immediately be disbursed, for payments of the costs and expenses
specified in the Budget for which the advances were made, and for no other
purpose, (f) after the advance, all obligations for work and other costs
heretofore incurred by Borrower in connection with the Project and which are due
and payable will be fully paid and satisfied and (g) any unadvanced portion of
the Loan to which Borrower is entitled, plus the portions of the Aggregate Cost
that are to be paid by Borrower from other funds that, to Administrative Agent’s
satisfaction, are available, set aside and committed, is or will be sufficient
to pay the actual unpaid Aggregate Cost. Notwithstanding anything to the
contrary contained in the foregoing: (1) in the event that during any calendar
month in which Borrower has already requested and received an advance, Borrower
submits to Administrative Agent a Draw Request for an additional advance (each
an “Additional Monthly Advance”) and such Additional Monthly Advance is solely
for the payment of costs and expenses associated with the construction of the
roof of the Improvements, Lenders shall make such Additional Monthly Advance
provided that (i) Administrative Agent, in its sole and absolute discretion, has
approved of such Additional Monthly Advance; and (ii) Borrower has satisfied all
conditions in this Agreement for the making of an advance with respect to such
Additional Monthly Advance; and (2) Lenders shall be required to make one
Additional Monthly Advance within thirty (30) days of the making of the Initial
Advance (it being acknowledged that the making of the Initial Advance shall
occur on the date hereof) provided that Borrower has satisfied all conditions in
this Agreement for the making of such Additional Monthly Advance.
     2. Advances. Borrower shall disburse all advances made to Borrower, for
payments of the costs and expenses specified in the Budget for which the
advances were made, and for no other purpose. Following receipt and approval of
a Draw Request, all supporting documentation and information required by
Administrative Agent, and receipt and approval of a written report from
Construction Consultant satisfactory to Administrative Agent, Administrative
Agent will determine the amount of the advance Lenders shall make in accordance
with this Agreement, the Loan Documents, the Budget, and if and to the extent
required by the Administrative Agent, to Administrative Agent’s satisfaction,
the following standards:
     a. An initial advance in the amount of the Initial Advance in accordance
with the Budget.
     b. For construction work other than tenant improvement work, advances on
the basis of ninety percent (90%) of the costs shown on the application for
payment from the contractor reviewed and approved by Administrative Agent of the
work or material in place on the Improvements that comply with the terms of the
Loan Documents, minus
EXHIBIT F, PAGE 1

 



--------------------------------------------------------------------------------



 



all previous advances and all amounts required to be paid by Borrower, as
described in the Budget. Following the completion of fifty percent (50%) of the
Improvements as determined by the Construction Consultant, the ninety percent
(90%) limitation set forth above shall be increased to ninety five percent
(95%). Notwithstanding the foregoing, at the sole and absolute discretion of
Administrative Agent, advances relating to certain line items in the Budget may
be made without any retainage withheld or early release of retainage.
     c. For tenant improvement work, advances on the basis of one hundred
percent (100%) of the costs shown for each lease in the application for payment
from the contractor reviewed and approved by Administrative Agent for the work
or material in place that complies with the terms of the Loan Documents,
provided that if required by Administrative Agent (i) an application for payment
may be submitted only after all applicable tenant improvements have been
completed, (ii) the amount of the requested advance does not exceed the per
square foot allowance provided in the Budget, (iii) all provisions of the Loan
Documents, including, without limitation, Sections 3, 4, and 5 of this Exhibit
“F”, have been satisfied, (iv) the term of the applicable lease has commenced,
(v) Administrative Agent has received from the applicable tenant a tenant
estoppel certificate, and a subordination and attornment agreement in the
respective forms attached as exhibits to the Closing Checklist, or otherwise in
form and content satisfactory to Administrative Agent, (vi) Administrative Agent
has received two (2) sets of as-built plans for the applicable tenant
improvements, and (vii) Administrative Agent has received evidence of
satisfaction of all applicable legal requirements, including but not limited to
applicable certificates of occupancy and evidence that the plans comply with all
legal requirements regarding access and facilities for handicapped or disabled
persons.
     d. No advances for building materials or furnishings that are not yet
incorporated into the Improvements (“stored materials”) unless (i) Borrower has
good title to the stored materials and the stored materials are components in a
form ready for incorporation into the Improvements and will be so incorporated
within a period of one hundred twenty (120) days, (ii) the stored materials are
in Borrower’s possession and satisfactorily stored on the Land or such materials
are satisfactorily stored at such other site as Administrative Agent may
approve, (iii) the stored materials are protected and insured against theft and
damage in a manner and amount satisfactory to Administrative Agent, (iv) the
stored materials have been paid for in full or will be paid for with the funds
to be advanced and all lien rights and claims of the supplier have been released
or will be released upon payment with the advanced funds, and (v) Administrative
Agent for the benefit of Lenders has or will have upon payment with the advanced
funds a perfected, first priority security interest in the stored materials.
Notwithstanding the foregoing, the aggregate amount of advances for stored
materials that have not yet been incorporated into the Improvements shall not
exceed the Stored Materials Advance Limit. Any Draw Request which includes an
advance for the cost of stored materials shall be accompanied by copies of
invoices for such stored materials in form and content satisfactory to
Administrative Agent. All advances for the cost of stored materials shall be on
the basis of ninety percent (90%) of the invoiced amount.
     e. Intentionally Omitted.
     f. Borrower has advised Administrative Agent and Lenders that the City has
been awarded grant money in the amount of ONE MILLION DOLLARS ($1,000,000.00)
(the “Grant Money”) from the State of California under the State of California’s
Proposition 1B State Local Partnership Competitive Grant Program which Grant is
for the “Eucalyptus Street Improvements Project”. Borrower has advised
Administrative Agent and Lenders that the construction of Phase 1 of Eucalyptus
Street, which shall replace the right of way of Fir Avenue currently abutting
the Property to the south, (the “Street Project”) is a requirement imposed by
the City in connection with the construction of the Improvements and that the
Grant shall ultimately be available to the Borrower (via disbursement from the
City to the Borrower) for reimbursement of costs incurred by the Borrower in
constructing Phase 1 of Eucalyptus Street. Advances for the construction of the
future Eucalyptus Street (each such advance a “Street Project Advance”) shall be
made in accordance with the following procedures:

  (1)   In the event Borrower submits a Draw Request to Administrative Agent
containing a Street Project Advance at any time from the date hereof until that
date which is six (6) months from the date hereof (such period being referred to
herein as the “Initial Six Months”), Borrower shall, within five (5) business
days of receiving such Street Project Advance, (A) pay such Street Project
Advance to Borrower’s contractor; (B) submit a request to the City for a portion
of the Grant Money in an amount equal to the amount of the Street Project
Advance contained in its Draw Request and paid to Borrower’s contractor; and
(C) provide Administrative Agent

EXHIBIT F, PAGE 2

 



--------------------------------------------------------------------------------



 



      with written evidence acceptable to Administrative Agent of its
satisfaction of the requirements set forth in (A) and (B) above;     (2)  
Following Borrower’s receipt from the City of a portion of the Grant Money in
response to its request for same (a “Grant Advance”), Borrower shall provide
written notice of its receipt of such Grant Advance to Administrative Agent and
confirm, with evidence acceptable to Administrative Agent, the amount of such
Grant Advance;     (3)   In its first Draw Request following the receipt of a
Grant Advance, Borrower shall include a line item for the amount of such Grant
Advance which amount shall be subtracted from (i) the total amount of such Draw
Request; and (ii) the line item in the Budget used for Street Project Advances.
For illustration purposes only, if Borrower submits a Draw Request for
$1,000,000 of Loan Proceeds which contains a Street Project Advance of $250,000,
Borrower shall simultaneously submit a request for Grant Money in the amount of
$250,000 to the City and provide Administrative Agent with copies of such
request for Grant Money together with its Draw Request for $1,000,000 of Loan
Proceeds. Should Borrower receive Grant Money from the City in response to its
request for same, Borrower shall provide Administrative Agent with written
notice of same together with evidence thereof and in its next following Draw
Request, Borrower will include the amount of such Grant Advance as an amount to
be subtracted from the total amount of Loan Proceeds requested in such following
Draw Request and from the line item in the Budget used for Street Project
Advances.     (4)   In the event that Borrower does not receive the entire
amount of Grant Money during the Initial Six Months, within two (2) business
days of the expiration of the Initial Six Months, Borrower shall deposit into
the Upfront Equity Account an amount equal to ONE MILLION DOLLARS
($1,000,000.00) less the total sum of all Grant Advances which have been
received by Borrower and deducted from subsequent Draw Requests pursuant to the
procedure set forth in subsection (3) above.     (5)   Notwithstanding anything
to the contrary contained in this Agreement, One Million Dollars ($1,000,000.00)
of Loan Proceeds will be held back and remain undisbursed within the line item
in the Budget used for Street Project Advances until the earlier to occur of
(i) the disbursement to Borrower of all of the Grant Money and confirmation by
Administrative Agent that an amount equal to all of the Grant Money (i.e.,
$1,000,000) has been deducted from Draw Requests in the manner described above
in this Section f; and (ii) the expiration of the Initial Six Months but only
provided that Borrower has complied with the requirements of subsection
(4) above.     (6)   During the Initial Six Months, Borrower shall not request
an advance of Grant Money from the City (or any other governmental authority)
without first having submitted to Administrative Agent a Draw Request containing
a Street Project Advance in the same amount as the amount of Grant Money
requested as set forth in subsection (1) above. At any time following the
expiration of the Initial Six Months, and provided that Borrower has complied
with the requirements of subsection (4) above, Borrower may submit requests to
the City (or any other governmental authority) for Grant Money and if received
apply such funds in whatever manner Borrower elects.

     g. Advances of “Hard Cost Contingency” (or any other similarly described
item in the Budget) shall be made available to Borrower as construction
progresses but only (i) for hard costs; (ii) in proportion to the percentage of
completion of the Improvements at the time of advance as determined by the
Construction Consultant; and (iii) if shown as expended with all supporting
documentation and information and as shown in the report of the Construction
Consultant submitted in connection with such advance.
     h. Administrative Agent shall make periodic advances of soft costs, each in
the amount requested in the applicable Draw Request, without retainage provided
that such request shall be supported by a payables listing in
EXHIBIT F, PAGE 3

 



--------------------------------------------------------------------------------



 



form and content satisfactory to Administrative Agent and for any soft cost
greater than or equal to Twenty Five Thousand and No/100 Dollars ($25,000.00),
such request shall also be supported by an invoice and other back up materials
in form and content satisfactory the Administrative Agent.
     i. Advances of “Development Management Fee” (as set forth in the Budget)
shall be made available to Borrower as construction progresses provided however
that in no event shall the ratio of funded Development Management Fee to the
total budgeted Development Management Fee expressed as a percentage exceed by
more than ten (10) percentage points the ratio of funded hard costs to the total
budgeted hard costs expressed as a percentage. By way of example only, if a Draw
Request that includes a request for a portion of the Development Management Fee
is made and at such time fifty percent (50%) of total hard costs have been
funded, Borrower shall only be entitled to an Advance for Development Management
Fee in an amount that, when added to the Advances of Development Management Fee
already funded, does not exceed sixty percent (60%) of the total budgeted
Development Management Fee.
     j. Borrower has advised Administrative Agent and the Lenders that in
connection with site grading to be performed on the Property, the City has
required that Borrower place with the City cash security in the amount of ONE
MILLION FIVE HUNDRED THIRTY FIVE THOUSAND SEVENTY SIX AND NO/100 DOLLARS
($1,535,076.00) to secure Borrower’s obligation to complete such site grading.
Accordingly, the Budget contains a line item entitled “Site Grading and Other
Cash Sureties” in that amount. In the event that the City returns to the
Borrower the Site Grading and Other Cash Sureties or any portion thereof (such
amount returned the “Returned Amount”), Borrower shall, within two (2) business
days of receipt thereof, deposit the Returned Amount into the Up-Front Equity
Account Once such funds are received into the Up-Front Equity Account, the
Budget shall be amended by reallocating the line items for each of “Site Grading
and Other Cash Sureties” (decrease) and “Development Management Fee”
(increase) by an amount equal to the Returned Amount.
     3. Conditions to the Initial Advance. As conditions precedent to the
Initial Advance hereunder, if and to the extent required by Administrative
Agent, to Administrative Agent’s satisfaction, Borrower must have satisfied the
conditions required under this Agreement, including all of those conditions set
forth in Exhibit “C” and Section 4 below.
     4. Conditions to All Advances. As conditions precedent to each advance made
pursuant to a Draw Request, in addition to all other requirements contained in
this Agreement, if and to the extent required by Administrative Agent:
     a. the Advance Termination Date shall not have passed; and
     b. Administrative Agent shall have received and approved the following:
     i. Evidence satisfactory to Administrative Agent of the continued
satisfaction of all conditions to the Initial Advance (except to the extent that
any of such conditions were waived in writing by Administrative Agent).
     ii. A Draw Request.
     iii. Evidence satisfactory to Administrative Agent that no Default or any
event which, with the giving of notice or the lapse of time, or both, could
become a Default, exists.
     iv. Evidence satisfactory to Administrative Agent that the representations
and warranties made in the Loan Documents must be true and correct on and as of
the date of each advance and no event shall have occurred or condition or
circumstance shall exist which, if known to Borrower, would render any such
representation or warranty incorrect or misleading.
     v. Each subcontract or other contract for labor, materials, services and/or
other work included in a Draw Request duly executed and delivered by all parties
thereto and effective, and to the extent required under this Agreement, a true
and complete copy of a fully executed copy of each such subcontract or other
EXHIBIT F, PAGE 4

 



--------------------------------------------------------------------------------



 



contract as Administrative Agent may have requested, together with performance
and payment bonds securing such contracts and subcontracts, to the extent
required by Administrative Agent, in form and substance satisfactory to
Administrative Agent.
     vi. Evidence satisfactory to Administrative Agent that no mechanic’s or
materialmen’s lien or other encumbrance has been filed and remains in effect
against the Property, including releases or waivers of mechanics’ liens and
receipted bills showing payment of all amounts due to all parties who have
furnished materials or services or performed labor of any kind in connection
with the Property.
     vii. Evidence satisfactory to Administrative Agent that the Title Insurance
has been endorsed and brought to date in a manner satisfactory to Administrative
Agent to increase the coverage by the amount of each advance through the date of
each such advance with no additional title change or exception not approved by
Administrative Agent.
     viii. Certification by Construction Consultant, and if required by
Administrative Agent by Borrower’s architect, that to the best of such party’s
knowledge, information, and belief, construction is in accordance with the
Plans, the quality of the work for which the advance is requested is in
accordance with the applicable contract, the amount of the advance requested
represents work in place based on on-site observations and the data comprising
the Draw Request, the work has progressed in accordance with the construction
contract and schedule, and the applicable contractor is entitled to payment of
the amount certified.
     ix. (1) a foundation survey made immediately after, but in no event later
than ten (10) days after, the laying of the foundation of each building or
structure of the Improvements satisfactory to Administrative Agent and to the
extent required by Administrative Agent complying with Exhibit “G”, (2) a
certificate of Borrower’s architect stating that based on personal inspection
the foundations have been completed in accordance with the Plans and are
satisfactory in all respects, and (3) a bearing capacity test report with
respect to the excavated footings and foundations, reviewed and approved by the
Construction Consultant and Borrower’s architect.
     x. Within ten (10) days after the pouring of concrete for any Improvements,
a report satisfactory to Construction Consultant of the results of concrete
tests made at the time the concrete is poured.
     xi. Within ten (10) days after the compaction of any soil for construction,
a report satisfactory to Construction Consultant of the results of soil tests.
     xii. Evidence satisfactory to Administrative Agent that as of the date of
making such advance, no event shall have occurred, nor shall any condition
exist, that could have a Material Adverse Effect on the enforceability of the
Loan Documents, a Material Adverse Effect to the financial condition of Borrower
or any Guarantor, impair the ability of Borrower or any Guarantor to fulfill its
material obligations under the Loan Documents, or otherwise have a Material
Adverse Effect whatsoever on the Property.
     xiii. Intentionally Omitted.
     xiv. Evidence satisfactory to Administrative Agent that the Improvements
shall not have been damaged in any material respect and not repaired (or in the
process of being repaired) and shall not be the subject of any pending or
threatened condemnation or adverse zoning proceeding.
     xv. Evidence satisfactory to Administrative Agent that Borrower has paid
all amounts then required to be paid by Borrower under the Budget.
     xvi. The Borrower’s Deposit if required by Section 1.5 of this Agreement.
     xvii. With respect to any advance to pay a contractor, original
applications for payments in form approved by Administrative Agent, containing a
breakdown by trade and/or other categories acceptable to
EXHIBIT F, PAGE 5

 



--------------------------------------------------------------------------------



 



Administrative Agent, executed and certified by each contractor and Borrower’s
architect, accompanied by invoices, and approved by Construction Consultant.
     xviii. Copies of California statutory form lien waivers and advances
executed by each contractor and each appropriate subcontractor, supplier and
materialman, including, without limitation, from all parties sending statutory
notices to contractors, notices to owners, or notices of nonpayment. Each Draw
Request shall be accompanied by (a) California statutory form conditional lien
waivers and releases for all contractors, subcontractors, suppliers and
materialman rendering services or providing materials which are the subject of
such Draw Request, and (b) California statutory form of final and unconditional
lien waivers and releases from all contractors, subcontractors, suppliers and
materialmen who were paid from the immediately preceding Draw Request with
respect to the services or materials covered thereby.
     xix. Such other information, documents and supplemental legal opinions as
may be required by Administrative Agent.
     5. Final Advance for Improvements. If and to the extent required by the
Administrative Agent, to Administrative Agent’s satisfaction, the final advance
for the Improvements (including retainage) shall not be made until thirty
(30) days after the later of (i) the date on which the Improvements have been
“completed,” as evidenced by the issuance of a final and unconditional
certificate of occupancy (or the local equivalent thereof), and (ii) if required
by Administrative Agent, the date on which a notice of completion has been
recorded. In the case of each such Draw Request, if and to the extent required
by Administrative Agent, Administrative Agent shall have received the following
as additional conditions precedent to the requested advance:
     a. Certificates from Borrower’s architect, engineer, contractor and, if
required by Administrative Agent, from the Construction Consultant, certifying
that the Improvements (including any off-site improvements) have been completed
in accordance with, and as completed comply with, the Plans and all Laws and
governmental requirements; and Administrative Agent shall have received two
(2) sets of detailed “as built” Plans approved in writing by Borrower,
Borrower’s architect, and each contractor.
     b. Final affidavits (in a form approved by Administrative Agent) from
Borrower’s architect, engineer, and each contractor certifying that each of them
and their subcontractors, laborers, and materialmen has been paid in full for
all labor and materials for construction of the Improvements; and California
statutory form unconditional final lien releases or waivers by Borrower’s
architect, engineer, contractor, and all subcontractors, materialmen, and other
parties who have supplied labor, materials, or services for the construction of
the Improvements, or who otherwise might be entitled to claim a contractual,
statutory or constitutional lien against the Property.
     c. The Title Insurance shall be endorsed to remove any exception for
mechanics’ or materialmen’s liens or pending disbursements, with no additional
title change or exception objectionable to Administrative Agent, and with such
other endorsements required by Administrative Agent.
     d. Evidence satisfactory to Administrative Agent that all Laws and
governmental requirements have been satisfied, including receipt by Borrower of
all necessary governmental licenses, certificates and permits (including
certificates of occupancy) with respect to the completion, use, occupancy and
operation of the Improvements, together with evidence satisfactory to
Administrative Agent that all such licenses, certificates, and permits are in
full force and effect and have not been revoked, canceled or modified.
     e. Three (3) copies of a final as-built survey satisfactory to
Administrative Agent and to the extent required by Administrative Agent
complying with Exhibit “G”.
     f. Intentionally Omitted.
     g. If applicable, an estoppel certificate and a subordination agreement, in
the form approved by Administrative Agent, from Skechers, and written
confirmation by Skechers that Skechers has approved the completed Improvements.
EXHIBIT F, PAGE 6

 



--------------------------------------------------------------------------------



 



     6. Direct Advances. Borrower hereby irrevocably authorizes Administrative
Agent on behalf of Lenders (but Administrative Agent shall have no obligation
unless otherwise noted) to (i) advance Loan funds directly to Lenders to pay
interest due on the Loan, and (ii) advance and directly apply the proceeds of
any advance to the satisfaction of any of Borrower’s obligations under any of
the Loan Documents, even though Borrower did not include that amount in a Draw
Request and/or no Default exists. Each such direct advance (except for
application of a Borrower’s Deposit) shall be added to the outstanding principal
balance of the Loan and shall be secured by the Loan Documents. Notwithstanding
the foregoing, unless Borrower pays such interest from other resources, and
provided further that no Default exists nor has any event occurred which with
the passing of time or giving of notice would become a Default, Administrative
Agent may advance Loan funds pursuant to this Section for interest payments as
and when due to the extent of any interest reserve created for such purposes.
Nothing contained in this Agreement shall be construed to permit Borrower to
defer payment of interest on the Loan beyond the date(s) due. The allocation of
Loan funds in the Budget for interest shall not affect Borrower’s absolute
obligation to pay the same in accordance with the Loan Documents. Administrative
Agent may hold, use, disburse and apply the Loan and the Borrower’s Deposit for
payment of any obligation of Borrower under the Loan Documents. Borrower hereby
assigns and pledges the Loan Proceeds and any Borrower’s Deposit to
Administrative Agent for itself and for the benefit of Lenders for such
purposes. Administrative Agent on behalf of Lenders may advance and incur such
expenses as Administrative Agent deems necessary for the completion of the
Improvements and to preserve the Property, and any other security for the Loan,
and such expenses, even though in excess of the amount of the Loan, shall be
secured by the Loan Documents and shall be payable to Administrative Agent on
behalf of Lenders on demand. Administrative Agent on behalf of Lenders may
disburse any portion of any advance at any time, and from time to time, to
persons other than Borrower for the purposes specified in this Section and the
amount of advances to which Borrower shall thereafter be entitled shall be
correspondingly reduced.
     7. Conditions and Waivers. All conditions precedent to the obligation of
Lenders to make any advance are imposed hereby solely for the benefit of
Administrative Agent and Lenders, and no other party may require satisfaction of
any such condition precedent or be entitled to assume that Lenders will refuse
to make any advance in the absence of strict compliance with such conditions
precedent. Administrative Agent shall have the right to approve and verify the
periodic progress of, costs incurred by Borrower for, and the estimated costs
remaining to be incurred for the construction of the Improvements, after
consultation with the Construction Consultant. No advance shall constitute an
approval or acceptance by Administrative Agent of any construction work, or a
waiver of any condition precedent to any further advance, or preclude
Administrative Agent from thereafter declaring the failure of Borrower to
satisfy such condition precedent to be a Default. No waiver by Administrative
Agent of any condition precedent or obligation shall preclude Administrative
Agent from requiring such condition or obligation to be met prior to making any
other advance or from thereafter declaring the failure to satisfy such condition
or obligation to be a Default.
     8. Funding. Borrower shall establish and maintain a special account with
Administrative Agent into which advances funded directly to Borrower (but no
other funds except as provided herein), and excluding direct disbursements made
to or by Administrative Agent on behalf of Lenders pursuant to this Agreement,
shall be deposited by Borrower, and against which checks shall be drawn only for
the payment of costs specified in the Budget, but which special account shall
not be used for any other purpose. Borrower hereby irrevocably authorizes
Administrative Agent to deposit each advance requested by Borrower to the credit
of Borrower in that account, by wire transfer or other deposit. Advances may
also be made, in addition to other methods contemplated herein, at
Administrative Agent’s option, by direct or joint check payment to any or all
persons entitled to payment for work or services performed or material furnished
in connection with the Project or the Loan (but such direct payments or joint
check payment shall only be used with borrower’s consent unless a Default has
occurred), or by having the proceeds thereof made available to the Title Company
(or its agent) for disbursement. Neither Administrative Agent nor any Lender
shall not be required to, and has no responsibility to, supervise the proper
application or distribution of funds to third parties. Provided no Default
exists, Administrative Agent shall also cause interest earned on the Certificate
of Deposit (as such term is defined in Section 2.16 of this Agreement) to be
credited from time to time to the special account established by Borrower
pursuant to this Section 8.
     9. Up-Front Equity Account. Borrower, Administrative Agent and Lenders
acknowledge that (i) Borrower has established the Up-Front Equity Account with,
and under the control of, Administrative Agent; (ii) has deposited the Initial
Up-Front Equity Cash into same for the purposes of funding the Total Costs; and
(iii) shall, prior to the Initial Advance of Loan Proceeds, deposit the Deferred
Up-Front Equity Cash into same for the purposes of funding the Total Costs. No
advances of Loan Proceeds, including the Initial Advance of Loan Proceeds, shall
be made unless
EXHIBIT F, PAGE 7

 



--------------------------------------------------------------------------------



 



and until the Up-Front Equity Cash has been advanced from the Up-Front Equity
Account towards Total Costs and at any time funds exist in the Up-Front Equity
Account, such funds shall be utilized for advances prior to the advancing of any
Loan Proceeds. All advances of Up-Front Equity Cash from the Up-Front Equity
Account shall be made pursuant to Draw Requests submitted by Borrower pursuant
to this Agreement and this Exhibit “F” and shall be subject to all of the terms
and conditions of this Agreement and this Exhibit “F”. Pursuant to a Collateral
Assignment and Pledge of Account of even date herewith, Borrower has pledged and
granted a security interest in the Up-Front Equity Account to Administrative
Agent and Lenders to secure Borrower’s obligations to Administrative Agent and
Lenders under the Loan Documents.
     10. Reallocation of Hard Cost Contingency. Upon written notice to
Administrative Agent, Borrower shall be entitled to reallocate the sum of FIVE
HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00) from the “Hard Cost
Contingency” line item in the Budget to the “Development Management Fee” line
item in the Budget one time during the term of the Loan provided that Borrower
has satisfied of all of the following conditions: (a) no Default exists at the
time of Borrower’s request for such reallocation, nor has any event occurred
which upon the giving of notice or passage of time would become a Default;
(b) the Project is at least ninety percent (90%) complete as certified in
writing by the Construction Consultant; (c) at the time of Borrower’s request
for such reallocation, the Borrower is in strict compliance with Section 1.5 of
this Agreement; (d) all Letters of Credit issued hereunder have either been
cancelled and returned to Administrative Agent or Cash Collateralized as
required under this Agreement; and (e) all Grant Money has either been paid to
Borrower or Borrower has made the deposit of funds into the Up-Front Equity
Account as required in Section 2.f of this Exhibit “F”.
EXHIBIT F, PAGE 8

 



--------------------------------------------------------------------------------



 



EXHIBIT “F-1”
DRAW REQUEST
[BORROWER’S LETTERHEAD]
DRAW REQUEST NO.                   
TO: BANK OF AMERICA, N.A. (“Administrative Agent”)

                     
LOAN NO.
          DATE                          
PROJECT
                             
LOCATION
                             
 
                   
BORROWER
                             
 
                             
 
                             
 
                    FOR PERIOD ENDING                              

In accordance with the Construction Loan Agreement in the amount of
$                     dated                     , among Borrower, Administrative
Agent and the Lenders as defined therein, Borrower requests that
$                     be advanced from Loan Proceeds [, $                     be
advanced from Borrower’s Deposit and $                     be advanced from
Up-Front Equity Cash]. The proceeds should be credited to the account of
                                                             Account No.
                    , at                                         .

         
1. CURRENT DRAW REQUEST FOR HARD COSTS
  $                       
2. CURRENT DRAW REQUEST FOR SOFT COSTS
  $                       
3. TOTAL DRAW REQUEST
  $                       

AUTHORIZED SIGNER:

             
 
      Dated:    
 
           

EXHIBIT F-1, PAGE 1

 



--------------------------------------------------------------------------------



 



EXHIBIT “G”
SURVEY REQUIREMENTS
     1. Requirements. The Survey shall be made in accordance with, and meet the
requirements of, the certification below by a registered professional engineer
or registered professional land surveyor. The description shall be a single
metes and bounds perimeter description of the entire Land, and a separate metes
and bounds description of the perimeter of each constituent tract or parcel out
of the Land. The total acreage and square footage of the Land and each
constituent tract or parcel of the Land shall be certified. If the Land has been
recorded on a map or plat as part of an abstract or subdivision, all survey
lines must be shown, and all lot and block lines (with distances and bearings)
and numbers, must be shown. The date of any revisions subsequent to the initial
survey prepared pursuant to these requirements must also be shown.
     2. Certification. The certification for the property description and the
map or plat shall be addressed to Administrative Agent for the Lenders, Borrower
and the Title Company, signed by the surveyor (a registered professional land
surveyor or registered professional engineer), bearing current date,
registration number, and seal, and shall be in the following form or its
substantial equivalent:
This is to certify to Bank of America, N.A., as Administrative Agent for certain
Lenders, HF Logistics-SKX T1, LLC, as Borrower and,                     , as the
Title Company that this map or plat and the survey on which it is based were
made in accordance with the “Minimum Standard Detail Requirements for ALTA/ACSM
Land Title Surveys” jointly established and adopted by ALTA and NSPS in 2005,
and include optional items 1, 2, 4 (in square feet or acres), 6, 8, 10, 11(b),
16, 17, 18, and if buildings are located on the land, optional items 7(a),
7(b)(1), 7(b)(2) and 9 of Table A thereof. Pursuant to the Accuracy Standards as
adopted by ALTA and NSPS and in effect on the date of this certification, the
undersigned further certifies that in my professional opinion, as a land
surveyor registered in the State of California, the maximum Relative Positional
Accuracy resulting from the measurements made on the survey does not exceed the
Allowable Relative Positional Accuracy for Measurements Controlling Land
Boundaries on ALTA/ACSM Land Title Surveys (0.07 feet or 20 mm + 50 ppm). The
undersigned additionally certifies that (a) this survey was made on the ground
under my supervision; (b) I have received and examined a copy of the Title
Insurance Commitment No.                      issued by the Title Company as
well as a copy of each instrument listed therein, and the subject land and each
tract or parcel thereof described in this survey is the same land as described
in the Title Commitment; (c) if the subject land consists of two or more tracts
or parcels having common boundaries, those tracts and parcels are contiguous
along the common boundaries; (d) the subject land and each tract or parcel
thereof has a tax map designation separate and distinct from that of any other
land and the subject land and each tract or parcel thereof is a separate,
legally subdivided parcel; (e) this survey correctly shows all matters of
record, (and to the extent they can be located, their location and dimensions)
of which I have been advised affecting the subject land according to the legal
description in such matters (with instrument, book, and page number indicated);
(f) except as shown on this survey, no part of the subject land is located in a
100-year Flood Plain or in an identified “flood prone area,” as defined pursuant
to the Flood Disaster Protection Act of 1973, as amended, as reflected by Flood
Insurance Rate Map Panel # dated                     , which such map panel
covers the area in which the Property is situated and this survey correctly
indicates the zone designation of any area as being in the 100-year Flood Plain
or “flood prone area”; (g) to the best of my knowledge, this survey shows the
relation of and distance of all substantial, visible buildings, sidewalks and
other improvements to easements and setback lines; and (h) to the best of my
knowledge, except as shown on this survey, neither the subject land nor any
tract or parcel thereof serves any adjoining land for drainage, utilities, or
ingress or egress.
EXHIBIT G, PAGE 1

 



--------------------------------------------------------------------------------



 



EXHIBIT “H”
INTENTIONALLY OMITTED
EXHIBIT H, PAGE 1

 



--------------------------------------------------------------------------------



 



EXHIBIT “I”
LEASING AND TENANT MATTERS
     Borrower and Lenders agree as follows:
     1. Approved Leases. Borrower shall not enter into any tenant lease of space
in the Improvements unless satisfactory to or deemed satisfactory to
Administrative Agent prior to execution. Borrower’s standard form of tenant
lease, and any revisions thereto, must have the prior written approval of
Administrative Agent Any tenant lease shall be “deemed” satisfactory to
Administrative Agent that (a) is on the standard form lease approved by
Administrative Agent, with no deviations except as satisfactory to
Administrative Agent; (b) is entered into in the ordinary course of business
with a bona fide unrelated third party tenant, and Borrower, acting in good
faith and exercising due diligence, has determined that the tenant is
financially capable of performing its obligations under the lease; (c) is
received by Administrative Agent (together with each guarantee thereof (if any)
and financial information regarding the tenant and each guarantor (if any)
received by Borrower) within fifteen (15) days after execution; (d) reflects an
arms-length transaction at then current market rate for comparable space;
(e) contains no right to purchase the Property, or any present or future
interest therein; (f) does not require Borrower to provide funds for tenant
improvements in excess of the per square foot allowance provided in the Budget;
(g) does not cover in excess of twenty-five percent (25%) of the aggregate net
rentable area of the Improvements; and (h) is expressly subordinate to the
Mortgage. Borrower shall provide to Administrative Agent a correct and complete
copy of each tenant lease, including any exhibits, and each guarantee thereof
(if any), prior to execution unless the lease in question is satisfactory to
Administrative Agent under the foregoing requirements. Borrower shall,
throughout the term of this Agreement, pay all reasonable costs incurred by
Administrative Agent in connection with Administrative Agent’s review and
approval of tenant leases and each guarantee thereof (if any), including
reasonable attorneys’ fees and costs.
     2. Effect of Lease Approval. No approval of any lease by Administrative
Agent shall be for any purpose other than to protect Lenders’ security, and to
preserve Lenders’ rights under the Loan Documents. No approval by Administrative
Agent shall result in a waiver of any default of Borrower. In no event shall any
approval by Administrative Agent of a lease be a representation of any kind,
with regard to the lease or its adequacy or enforceability, or the financial
capacity of any tenant or guarantor.
     3. Representations Concerning Leases. Borrower represents and warrants to
Administrative Agent and Lenders that Borrower has delivered to Administrative
Agent a true and correct copy of all tenant leases and each guarantee thereof
(if any), affecting any part of the Improvements, together with an accurate and
complete rent roll for the Project, and no such lease or guarantee contains any
option to purchase all or any portion of the Property or any interest therein or
contains any right of first refusal relating to any sale of the Property or any
portion thereof or interest therein.
     4. Delivery of Leasing Information and Documents. Borrower shall promptly
(a) deliver to Administrative Agent such monthly rent rolls, leasing schedules
and reports, operating statements, financial statements for tenants other than
residential tenants with a lease term for less than one year and other
information regarding tenants and prospective tenants or other leasing
information as Administrative Agent from time to time may request, and
(b) obtain and deliver to Administrative Agent such estoppel certificates and
subordination and attornment agreements executed by such tenants (and
guarantors, if any) in the respective forms attached as exhibits to the Closing
Checklist, or otherwise in such forms as Administrative Agent from time to time
may require.
     5. Income from the Property. Borrower shall first apply all income from
leases, and all other income derived from the Property, to pay costs and
expenses associated with the ownership, maintenance, development, operating, and
marketing of the Land and Improvements, including all amounts then required to
be paid under the Loan Documents, before using or applying such income for any
other purpose.
     6. Compliance and Default. As additional conditions to Lenders’ obligations
under this Agreement, all tenants having the right to do so must approve all
Plans and all changes thereto, the construction of the Improvements, and all
other aspects of the Project requiring tenants’ approval. A default by Borrower
under or any failure by Borrower to satisfy any of the conditions of a lease
shall constitute a Default under this Agreement. Borrower shall promptly notify
Administrative Agent in writing of any failure by any party to perform any
material obligation under
EXHIBIT I, PAGE 1

 



--------------------------------------------------------------------------------



 



any lease, any event or condition which would permit a tenant to terminate or
cancel a lease, or any notice given by a tenant with respect to the foregoing,
specifying in each case the action Borrower has taken or will take with respect
thereto.
     7. Skechers Lease. Notwithstanding anything to the contrary contained
herein, Administrative Agent and Borrower hereby acknowledge that the Lease with
Skechers previously delivered to Administrative Agent by Borrower is acceptable
to Administrative Agent and Borrower shall comply with the requirements of this
Exhibit “I” with respect to the Lease. Further, Borrower shall not modify any
terms or provisions of the Lease without prior written consent of Administrative
Agent, which consent shall be in Administrative Agent’s sole discretion.
EXHIBIT I, PAGE 2

 



--------------------------------------------------------------------------------



 



EXHIBIT “J”
LIST OF REQUIRED BONDS

  (a)   Performance Bond for the general contractor in amount, form and content
satisfactory to Administrative Agent; and     (b)   Payment Bond for the general
contractor, in form and content satisfactory to Administrative Agent.

Each bond shall be issued by a corporate surety acceptable to Administrative
Agent and authorized and admitted to do business and to execute bonds in the
state where the Project is located and contain a dual obligee rider with power
of attorney in favor of Administrative Agent in form and content satisfactory to
Administrative Agent.
EXHIBIT J, PAGE 1

 



--------------------------------------------------------------------------------



 



EXHIBIT “K”
LETTERS OF CREDIT
     1. The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Exhibit “K”, (1) from time to time on any Business Day during the period
from the date of this Agreement until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower, and to amend or renew
Letters of Credit previously issued by it, in accordance with Section 2 below,
and (2) to honor drafts under the Letters of Credit; and (B) the Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower; provided that the L/C Issuer shall not be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Lender shall
be obligated to participate in, any Letter of Credit if as of the date of such
L/C Credit Extension, (x) the outstanding amount of all L/C Obligations and all
Loan advances would exceed the combined Commitments, or (y) the outstanding
amount of the L/C Obligations would exceed the Letter of Credit Sublimit. Within
the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
     (ii) The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Tribunal or arbitrator shall by
its terms purport to enjoin or restrain the L/C Issuer from issuing such Letter
of Credit, or any Law applicable to the L/C Issuer or any request or directive
(whether or not having the force of Law) from any Tribunal with jurisdiction
over the L/C Issuer shall prohibit, or request that the L/C Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the L/C Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the L/C Issuer
is not otherwise compensated hereunder) not in effect on the date of this
Agreement, or shall impose upon the L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the date of this Agreement and which the L/C
Issuer in good faith deems material to it;
     (B) the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance or last renewal, unless the
Required Lenders have approved such expiry date;
     (C) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;
     (D) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer; or
     (E) such Letter of Credit is in an initial amount less than $25,000, or is
to be used for a purpose other than the development of the Improvements or
denominated in a currency other than Dollars.
     (iii) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     2. Procedures for Issuance and Amendment of Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m., Administrative Agent’s Time, at least two Business Days
(or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion)
EXHIBIT K, PAGE 1

 



--------------------------------------------------------------------------------



 



prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a participation in such
Letter of Credit in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such Letter of Credit.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     3. Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m.,
Administrative Agent’s Time, on the date of any payment by the L/C Issuer under
a Letter of Credit (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing. If the Borrower fails to so reimburse the L/C Issuer
by such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Pro Rata Share thereof. In such event, the
Borrower shall be deemed to have requested an advance of Base Rate Principal to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
subject to the amount of the unutilized portion of the combined Commitments and
the conditions set forth in Exhibit “F” (other than the delivery of a Draw
Request). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this subsection may be given by telephone if immediately confirmed
in writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to the subsection above make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m., Administrative Agent’s Time, on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of the subsection below, each Lender that so makes funds
available shall be deemed to have made an advance of Base Rate Principal to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by an advance of Base Rate Principal because the conditions set forth in Exhibit
“F” cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Past Due Rate. In such event, each Lender’s payment to the Administrative Agent
for the
EXHIBIT K, PAGE 2

 



--------------------------------------------------------------------------------



 



account of the L/C Issuer pursuant to the subsection above shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute a participation in such L/C Borrowing from such Lender in
satisfaction of its participation obligation under this Section.
     (iv) Until each Lender funds its Loan advance or participation in an L/C
Borrowing pursuant to this Section to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make a Loan advance or participation in
such L/C Borrowing to reimburse the L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section, shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other person for any reason
whatsoever; (B) the occurrence or continuance of a Default or event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Lender’s obligation to make a
Loan advance pursuant to this Section is subject to the conditions set forth in
Section 4 of Exhibit “F” being satisfactory to Administrative Agent. No such
reimbursement shall relieve or otherwise impair the obligation of the Borrower
to reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section by the time specified in
subsection (ii), the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the Federal Funds Rate from time to time in effect. A certificate
of the L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.
     4. Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s participation in a L/C
Borrowing in respect of such payment in accordance with Exhibit “K”, Section 3,
if the Administrative Agent receives for the account of the L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share (appropriately adjusted,
in the case of interest payments, to reflect the period of time Lender’s
participation payment was outstanding) thereof in the same funds as those
received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Exhibit “K”, Section 3(i) is required to be returned,
under any of the circumstances described in Section 6.4 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion) each Lender
shall pay to the Administrative Agent for the account of the L/C Issuer its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
     5. Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing, shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any person for whom any such
EXHIBIT K, PAGE 3

 



--------------------------------------------------------------------------------



 



beneficiary or any such transferee may be acting), the L/C Issuer or any other
person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     6. Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at Law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of the above Section; provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
     7. Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then outstanding amount of all L/C
Obligations (in an amount equal to such outstanding amount determined as of the
date of such L/C Borrowing
EXHIBIT K, PAGE 4

 



--------------------------------------------------------------------------------



 



or the Letter of Credit Expiration Date, as the case may be). For the purposes
hereof “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term shall have corresponding meaning. The Borrower hereby
grants the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, a security interest in all such cash and deposit account balances and
all proceeds of the foregoing. Cash collateral shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.
     8. Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.
     9. Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
Letter of Credit fee for each Letter of Credit equal to: (a) one percent (1%)
per annum of the stated amount of the Letter of Credit and times the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit) for any
Letter of Credit in an amount greater than TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000); and (b) two percent (2%) per annum per annum of the stated amount of
the Letter of Credit and times the daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) for any Letter of Credit in an amount of TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000) or less. Such fee for each Letter of
Credit shall be due and payable on the date the Letter of Credit Application is
delivered to the L/C Issuer and on the same date of each successive year
thereafter until the Letter of Credit Expiration Date.
     10. Other Fees. The Borrower shall also pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
     11. Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
     12. Limitation on Aggregate Obligation. At no time may the outstanding
stated amount of the Letters of Credit and advanced Loan Proceeds (the
“Aggregate Obligation”) exceed $55,000,000; provided, however, that Borrower may
request an advance of Loan Proceeds that causes the Aggregate Obligation to
exceed $55,000,000 if no later than sixty (60) days prior to such request, the
Borrower Cash Collateralizes, as provided in Paragraph 7 above, in an amount
equal to the amount the Aggregate Obligation exceeds $55,000,000.
EXHIBIT K, PAGE 5

 



--------------------------------------------------------------------------------



 



EXHIBIT “L”
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between
                     (the “Assignor”) and                      (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Construction Loan Agreement identified below (the “Loan Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations as a Lender under the Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation Guarantees), and (ii) to the extent permitted to
be assigned under applicable Law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or in
any way based on or related to any of the foregoing, including, but not limited
to contract claims, tort claims, malpractice claims, statutory claims and all
other claims at Law or in equity, related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

             
1.
  Assignor:        
 
           
 
           
2.
  Assignee:     [, an Affiliate/Approved
 
           
 
      Fund of                                         ]    
 
           
3.
  Borrower(s):        
 
           
 
           
4.
  Administrative Agent:     , as the administrative
 
           
 
      agent under the Loan Agreement    
 
            5.   Loan Agreement:   The Construction Loan Agreement, dated as of
                    , among                                         , the
Lenders parties thereto, [and] Bank of America, N.A., as Administrative Agent[,
and the other agents parties thereto]
 
           
6.
  Assigned Interest:        

          Aggregate         Amount of   Amount of   Percentage Commitment/Loans
  Commitment/Loans   Assigned of for all Lenders   Assigned   Commitment/Loans
$                       $                                           %

Effective Date:                     , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment are hereby agreed to:
EXHIBIT L, PAGE 1

 



--------------------------------------------------------------------------------



 



                      ASSIGNOR:
 
                         
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    ASSIGNEE:
 
                         
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

EXHIBIT L, PAGE 2

 



--------------------------------------------------------------------------------



 



[Consented to and] Accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent

             
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            [Consented to:]
 
                 
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

EXHIBIT L, PAGE 3

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Loan Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents, or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other person of any of their respective
obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Loan Agreement, (ii) it meets all requirements
of an Eligible Assignee under the Loan Agreement (subject to receipt of such
consents as may be required under the Loan Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Loan Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Loan
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section thereof, as applicable, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender to enter into this Assignment and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision, and (v) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Loan Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     1.3 Assignee’s Address for Notices, etc. Attached hereto as Schedule 1 is
all contact information, address, account and other administrative information
relating to the Assignee.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this Assignment directly between themselves.
     3. General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the Law of the State of Florida.

EXHIBIT L, PAGE 4



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION
ADMINISTRATIVE DETAILS
(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and
account and payment information)

                  (a)   LIBOR Lending Office:    
 
                    Assignee name:          
 
     
 
   
 
  Address:                        
 
                         
 
  Attention:                        
 
  Telephone: (_)                        
 
  Facsimile: (_)                             Electronic Mail:        
 
           
 
                (b)   Domestic Lending Office:    
 
                    Assignee name:        
 
           
 
  Address:                        
 
                         
 
  Attention:                        
 
  Telephone: (_)                        
 
  Facsimile: (_)                             Electronic Mail:        
 
           
 
                (c)   Notice Address:    
 
                    Assignee name:        
 
           
 
  Address:                        
 
                         
 
  Attention:                        
 
  Telephone: (_)                        
 
  Facsimile: (_)                             Electronic Mail:        
 
           
 
                (d)   Payment Instructions:    
 
               
 
  Account No.                        
 
  Attention:                        
 
  Reference:                        

EXHIBIT L, PAGE 5



--------------------------------------------------------------------------------



 



EXHIBIT “M”
FORM OF NOTE
PROMISSORY NOTE

         
 
       
$                    
      April ___, 2010

     FOR VALUE RECEIVED, HF LOGISTICS-SKX T1, LLC, a Delaware limited liability
company (“Borrower”) hereby promises to pay to the order of
                                  , without offset, in immediately available
funds in lawful money of the United States of America, at the Lender’s office as
defined in the Loan Agreement (as such term is defined herein), the principal
sum of                                    DOLLARS
($                    ) (or the unpaid balance of all principal advanced against
this Note, if that amount is less), together with interest on the unpaid
principal balance of this Note from day to day outstanding as hereinafter
provided.
     1. Note; Interest; Payment Schedule and Maturity Date. This Note is one of
the Notes referred to in that certain Construction Loan Agreement of even date
herewith (the “Loan Agreement”) among the Borrower, Bank of America, N.A., as
Administrative Agent for itself as a lender and for the others lenders that are
from time to time a party to the Loan Agreement (collectively, the “Lenders”),
and the Lenders, and it is entitled to the benefits thereof and subject to
prepayment in whole or part as provided therein. The entire principal balance of
this Note then unpaid shall be due and payable at the times as set forth in the
Loan Agreement. Accrued unpaid interest shall be due and payable at the times
and at the interest rate as set forth in the Loan Agreement until all principal
and accrued interest owing on this Note shall have been fully paid and
satisfied. Any amount not paid when due and payable hereunder shall, to the
extent permitted by applicable Law, bear interest and if applicable a late
charge as set forth in the Loan Agreement.
     2. Security; Loan Documents. The security for this Note includes a
Construction Deed of Trust, Assignments of Rents and Leases, Security Agreement
and Fixture Filing of even date herewith from Borrower to PRLAP, Inc., as
Trustee for the benefit of Bank of America, N.A., a national banking
association, as beneficiary in its capacity as administrative agent for the
Lenders (which, as it may have been or may be amended, restated, modified or
supplemented from time to time, is herein called the “Mortgage”), covering
certain property in Moreno Valley, County of Riverside, California described
therein (the “Property”). This Note, the Mortgage, the Loan Agreement and all
other documents now or hereafter securing, guaranteeing or executed in
connection with the loan evidenced by this Note (the “Loan”), are, as the same
have been or may be amended, restated, modified or supplemented from time to
time, herein sometimes called individually a “Loan Document” and together the
“Loan Documents.”
     3. Defaults.
          (a) It shall be an event of default (“Event of Default”) under this
Note and each of the other Loan Documents if (i) any principal, interest or
other amount of money due under this Note is not paid in full when due,
regardless of how such amount may have become due; or (ii) there shall occur a
Default under the Loan Agreement (as such term “Default” is defined in the Loan
Agreement) subject to any applicable notice and cure period contained therein.
Upon the occurrence of an Event of Default, Lender shall have the rights to
declare the unpaid principal balance and accrued but unpaid interest on this
Note, and all other amounts due hereunder and under the other Loan Documents, at
once due and payable (and upon such declaration, the same shall be at once due
and payable), to foreclose any liens and security interests securing payment
hereof and to exercise any of its other rights, powers and remedies under this
Note, under any other Loan Document, or at law or in equity.
          (b) All of the rights, remedies, powers and privileges (together,
“Rights”) of Lender and Administrative Agent provided for in this Note and in
any other Loan Document are cumulative of each other and of any and all other
Rights at law or in equity. The resort to any Right shall not prevent the
concurrent or subsequent employment of any other appropriate Right. No single or
partial exercise of any Right shall exhaust it, or preclude any other or further
exercise thereof, and every Right may be exercised at any time and from time to
time. No failure by

EXHIBIT M, PAGE 1



--------------------------------------------------------------------------------



 



Lender to exercise, nor delay in exercising any Right, including but not limited
to the right to accelerate the maturity of this Note, shall be construed as a
waiver of any Event of Default or as a waiver of any Right. Without limiting the
generality of the foregoing provisions, the acceptance by Lender from time to
time of any payment under this Note which is past due or which is less than the
payment in full of all amounts due and payable at the time of such payment,
shall not (i) constitute a waiver of or impair or extinguish the right of Lender
to accelerate the maturity of this Note or to exercise any other Right at the
time or at any subsequent time, or nullify any prior exercise of any such Right,
or (ii) constitute a waiver of the requirement of punctual payment and
performance or a novation in any respect.
          (c) If any holder of this Note retains an attorney in connection with
any Event of Default or at maturity or to collect, enforce or defend this Note
or any other Loan Document in any lawsuit or in any probate, reorganization,
bankruptcy, arbitration or other proceeding, or if Borrower sues any holder in
connection with this Note or any other Loan Document and does not prevail, then
Borrower agrees to pay to each such holder, in addition to principal, interest
and any other sums owing to Lender hereunder and under the other Loan Documents,
all costs and expenses incurred by such holder in trying to collect this Note or
in any such suit or proceeding, including, without limitation, reasonable
attorneys’ fees and expenses, investigation costs and all court costs, whether
or not suit is filed hereon, whether before or after the Maturity Date, or
whether in connection with bankruptcy, insolvency or appeal, or whether
collection is made against Borrower or any guarantor or endorser or any other
person primarily or secondarily liable hereunder. Any judgment on this Note
shall bear interest at the highest rate allowed by applicable law.
     4. Commercial Purpose. Borrower warrants that the Loan is being made solely
to finance a portion of the cost to acquire or carry on a business or commercial
enterprise, and/or Borrower is a business or commercial organization. Borrower
further warrants that all of the proceeds of this Note shall be used for
commercial purposes and stipulates that the Loan shall be construed for all
purposes as a commercial loan, and is made for other than personal, family,
household or agricultural purposes.
     5. Service of Process. Borrower hereby consents to process being served in
any suit, action, or proceeding instituted in connection with this Note by
(a) the mailing of a copy thereof by certified mail, postage prepaid, return
receipt requested, to Borrower and (b) serving a copy thereof upon the
registered agent designated and appointed by Borrower as Borrower’s agent for
service of process. Borrower irrevocably agrees that such service shall be
deemed to be service of process upon Borrower in any such suit, action, or
proceeding. Nothing in this Note shall affect the right of Lender to serve
process in any manner otherwise permitted by law and nothing in this Note will
limit the right of Lender otherwise to bring proceedings against Borrower in the
courts of any jurisdiction or jurisdictions
     6. Heirs, Successors and Assigns. The terms of this Note and of the other
Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents. As further provided in the Loan Agreement,
Lender may, at any time, sell, transfer, or assign this Note, the Mortgage and
the other Loan Documents, and any or all servicing rights with respect thereto,
or grant participations therein or issue mortgage pass-through certificates or
other securities evidencing a beneficial interest in a rated or unrated public
offering or private placement.
     7. General Provisions. Time is of the essence with respect to Borrower’s
obligations under this Note. If more than one person or entity executes this
Note as Borrower, all of said parties shall be jointly and severally liable for
payment of the indebtedness evidenced hereby. Borrower and all sureties,
endorsers, guarantors and any other party now or hereafter liable for the
payment of this Note in whole or in part, hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that Lender shall not be
required first to institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable hereon or to perfect or enforce its rights
against them or any security herefor; (d) consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and
(e) submit (and waive all rights to object) to non-exclusive personal
jurisdiction of any state or federal court sitting in the State of Florida, and
venue in the city or county in which payment is to be made as specified in the
first paragraph on Page 1 of this Note, for the enforcement of any and all

EXHIBIT M, PAGE 2



--------------------------------------------------------------------------------



 



obligations under this Note and the Loan Documents; (f) waive the benefit of all
homestead and similar exemptions as to this Note; (g) agree that their liability
under this Note shall not be affected or impaired by any determination that any
security interest or lien taken by Lender to secure this Note is invalid or
unperfected; and (h) hereby subordinate any and all rights against Borrower and
any of the security for the payment of this Note, whether by subrogation,
agreement or otherwise, until this Note is paid in full. A determination that
any provision of this Note is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Note to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances. This Note may not
be amended except in a writing specifically intended for such purpose and
executed by the party against whom enforcement of the amendment is sought.
Lender is hereby authorized to disseminate any information it now has or
hereafter obtains pertaining to the Loan, including, without limitation, any
security for this Note and credit or other information on Borrower, any of its
principals and any guarantor of this Note, to any actual or prospective assignee
or participant with respect to the Loan, to any of Lender’s affiliates,
including, without limitation, Banc of America Securities LLC, to any regulatory
body having jurisdiction over Lender, and to any other parties as necessary or
appropriate in Lender’s reasonable judgment, as further provided in the Loan
Agreement. The term “Business Day” shall mean a day on which Lender is open for
the conduct of substantially all of its banking business at its office in the
city in which this Note is payable (excluding Saturdays and Sundays). Captions
and headings in this Note are for convenience only and shall be disregarded in
construing it. THIS NOTE, AND ITS VALIDITY, ENFORCEMENT AND INTERPRETATION,
SHALL BE GOVERNED BY FLORIDA LAW (WITHOUT REGARD TO ANY CONFLICT OF LAWS
PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL LAW.
     8. No Usury. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply with applicable state law or
applicable United States federal law (to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under state law) and that this Section shall control every other covenant
and agreement in this Note and the other Loan Documents. If applicable state or
federal law should at any time be judicially interpreted so as to render
usurious any amount called for under this Note or under any of the other Loan
Documents, or contracted for, charged, taken, reserved, or received with respect
to the Loan, or if Lender’s exercise of the option to accelerate the Maturity
Date, or if any prepayment by Borrower results in Borrower having paid any
interest in excess of that permitted by applicable law, then it is Lender’s
express intent that all excess amounts theretofore collected by Lender shall be
credited on the principal balance of this Note and all other indebtedness and
the provisions of this Note and the other Loan Documents shall immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder. All sums paid or agreed to
be paid to Lender for the use, forbearance, or detention of the Loan shall, to
the extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
maximum lawful rate from time to time in effect and applicable to the Loan (the
“Maximum Rate”) for so long as the Loan is outstanding. The Lender may, in
determining the Maximum Rate, take advantage of: (i) the rate of interest
permitted by Florida Statutes, Chapter 658, by reason of both Section 687.12
Florida Statutes (“Interest rates; parity among licensed lenders or creditors”)
and 12 United States Code, Sections 85 and 86, and (ii) any other law, rule, or
regulation in effect from time to time, available to Lender which exempts Lender
from any limit upon the rate of interest it may charge or grants to Lender the
right to charge a higher rate of interest than that allowed by Florida Statutes,
Chapter 687.
     9. Notices. Any notice, request, or demand to or upon Borrower or Lender
shall be deemed to have been properly given or made when delivered in accordance
with the Loan Agreement.
     10. Dispute Resolution.
          (a) Arbitration. Except to the extent expressly provided below, any
Dispute (as defined below) shall, upon the request of either party, be
determined by binding arbitration in accordance with the Federal Arbitration
Act, Title 9, United States Code (or if not applicable, the applicable state
law), the then-current rules for arbitration of financial services disputes of
the American Arbitration Association, or any successor thereof (“AAA”) and the
“Special Rules” set forth below. “Dispute” means any controversy, claim or
dispute between or among the parties to this Note, including any controversy,
claim or dispute arising out of or relating to (a) this Note, (b) any other Loan
Documents, (c) any related agreements or instruments, or (d) the transaction
contemplated herein or

EXHIBIT M, PAGE 3



--------------------------------------------------------------------------------



 



therein (including any claim based on or arising from an alleged personal injury
or business tort). In the event of any inconsistency, the Special Rules shall
control. The filing of a court action is not intended to constitute a waiver of
the right of Borrower or Lender, including the suing party, thereafter to
require submittal of the Dispute to arbitration. Any party to this Note may
bring an action, including a summary or expedited proceeding, to compel
arbitration of any Dispute in any court having jurisdiction over such action.
For the purposes of this Dispute Resolution Section only, the terms “party” and
“parties” shall include any parent corporation, subsidiary or affiliate of
Lender involved in the servicing, management or administration of any obligation
described in or evidenced by this Note, together with the officers, employees,
successors and assigns of each of the foregoing.
          (b) Special Rules.
               (i) The arbitration shall be conducted in any U.S. state where
real or tangible personal property collateral is located, or if there is no such
collateral, in the City and County where Lender is located pursuant to its
address for notice purposes in this Note.
               (ii) The arbitration shall be administered by AAA, who will
appoint an arbitrator. If AAA is unwilling or unable to administer or legally
precluded from administering the arbitration, or if AAA is unwilling or unable
to enforce or legally precluded from enforcing any and all provisions of this
Dispute Resolution Section, then any party to this Note may substitute another
arbitration organization that has similar procedures to AAA and that will
observe and enforce any and all provisions of this Dispute Resolution Section.
All Disputes shall be determined by one arbitrator; however, if the amount in
controversy in a Dispute exceeds Five Million Dollars ($5,000,000), upon the
request of any party, the Dispute shall be decided by three arbitrators (for
purposes of this Note, referred to collectively as the “arbitrator”).
               (iii) All arbitration hearings will be commenced within ninety
(90) days of the demand for arbitration and completed within ninety (90) days
from the date of commencement; provided, however, that upon a showing of good
cause, the arbitrator shall be permitted to extend the commencement of such
hearing for up to an additional sixty (60) days.
               (iv) The judgment and the award, if any, of the arbitrator shall
be issued within thirty (30) days of the close of the hearing. The arbitrator
shall provide a concise written statement setting forth the reasons for the
judgment and for the award, if any. The arbitration award, if any, may be
submitted to any court having jurisdiction to be confirmed and enforced, and
such confirmation and enforcement shall not be subject to arbitration.
               (v) The arbitrator will give effect to statutes of limitations
and any waivers thereof in determining the disposition of any Dispute and may
dismiss one or more claims in the arbitration on the basis that such claim or
claims is or are barred. For purposes of the application of the statute of
limitations, the service on AAA under applicable AAA rules of a notice of
Dispute is the equivalent of the filing of a lawsuit.
               (vi) Any dispute concerning this arbitration provision, including
any such dispute as to the validity or enforceability of this provision, or
whether a Dispute is arbitrable, shall be determined by the arbitrator;
provided, however, that the arbitrator shall not be permitted to vary the
express provisions of these Special Rules or the Reservations of Rights in
subsection (c) below.
               (vii) The arbitrator shall have the power to award legal fees and
costs pursuant to the terms of this Note.
               (viii) The arbitration will take place on an individual basis
without reference to, resort to, or consideration of any form of class or class
action.
          (c) Reservations of Rights. Nothing in this Note shall be deemed to
(i) limit the applicability of any otherwise applicable statutes of limitation
and any waivers contained in this Note, or (ii) apply to or limit the right of
Lender (A) to exercise self help remedies such as (but not limited to) setoff,
or (B) to foreclose judicially or nonjudicially against any real or personal
property collateral, or to exercise judicial or nonjudicial power of sale

EXHIBIT M, PAGE 4



--------------------------------------------------------------------------------



 



rights, (C) to obtain from a court provisional or ancillary remedies such as
(but not limited to) injunctive relief, writ of possession, prejudgment
attachment, or the appointment of a receiver, or (D) to pursue rights against a
party to this Note in a third-party proceeding in any action brought against
Lender in a state, federal or international court, tribunal or hearing body
(including actions in specialty courts, such as bankruptcy and patent courts).
Lender may exercise the rights set forth in clauses (A) through (D), inclusive,
before, during or after the pendency of any arbitration proceeding brought
pursuant to this Note. Neither the exercise of self help remedies nor the
institution or maintenance of an action for foreclosure or provisional or
ancillary remedies shall constitute a waiver of the right of any party,
including the claimant in any such action, to arbitrate the merits of the
Dispute occasioning resort to such remedies. No provision in the Loan Documents
regarding submission to jurisdiction and/or venue in any court is intended or
shall be construed to be in derogation of the provisions in any Loan Document
for arbitration of any Dispute.
          (d) Conflicting Provisions for Dispute Resolution. If there is any
conflict between the terms, conditions and provisions of this Section and those
of any other provision or agreement for arbitration or dispute resolution, the
terms, conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Note, (ii) any other Loan Document,
(iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort). In any other situation, if the
resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.
          (e) Jury Trial Waiver in Arbitration. By agreeing to this Section, the
parties irrevocably and voluntarily waive any right they may have to a trial by
jury in respect of any Dispute.
     11. WAIVER OF JURY TRIAL. WITHOUT INTENDING IN ANY WAY TO LIMIT THE
PARTIES’ AGREEMENT TO ARBITRATE ANY “DISPUTE” (FOR PURPOSES OF THIS SECTION, AS
DEFINED ABOVE) AS SET FORTH IN THIS NOTE, TO THE EXTENT ANY “DISPUTE” IS NOT
SUBMITTED TO ARBITRATION OR IS DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH
JURISDICTION TO BE NOT ARBITRABLE OR NOT REQUIRED TO BE ARBITRATED, BORROWER AND
LENDER WAIVE TRIAL BY JURY IN RESPECT OF ANY SUCH “DISPUTE” AND ANY ACTION ON
SUCH “DISPUTE.” THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY
BORROWER AND LENDER, AND BORROWER AND LENDER HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THE LOAN DOCUMENTS. BORROWER AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF
JURY TRIAL. BORROWER FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
     THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
     THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
[THE BALANCE OF THIS PAGE IS LEFT INTENTIONALLY BLANK]

EXHIBIT M, PAGE 5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has duly made and executed this Note under
seal as of the date first above written.

       
 
  BORROWER:  
 
   
 
  HF LOGISTICS-SKX T1, LLC,
a Delaware limited liability company
 
   
 
  By: HF Logistics-SKX, LLC, a Delaware limited
liability company, its sole member
 
   
 
  By: HF Logistics I, LLC, a Delaware limited
liability company, its managing member

              [FORM OF NOTE]           By:           Iddo Benzeevi, President
and         Chief Executive Officer     

EXHIBIT M, PAGE 6



--------------------------------------------------------------------------------



 



EXHIBIT “N”
SCHEDULE OF LENDERS AND OTHER PARTIES
BANK OF AMERICA, N.A., as Administrative Agent:
Notices:
Bank of America, N.A.
One Alhambra Plaza, Penthouse
Coral Gables, Florida 33134

Attn:   Commercial Loan Administration
Telephone: (305) 468-4347
Facsimile: (305) 468-4364
Electronic Mail: althea.v.lyn-sue@baml.com

Payment Instructions:
Bank of America, N.A.
Atlanta, Georgia
ABA No.: 0260-0959-3
Account No.: GL 1366211723000
Attention: Nicole Rice
Reference: HF Logistics-SKX T1
BANK OF AMERICA, N.A., as Lender:

     
Domestic and LIBOR Lending Office:
  Commitment Amount: $27,500,000.00
 
   
 
  Pro Rata Share: 50%

Bank of America, N.A.
One Alhambra Plaza, Penthouse
Coral Gables, Florida 33134

Attn:   Commercial Loan Administration
Telephone: (305) 468-4347
Facsimile: (305) 468-4364
Electronic Mail: althea.v.lyn-sue@baml.com

Notices:
Bank of America, N.A.
One Alhambra Plaza, Penthouse
Coral Gables, Florida 33134

Attn:   Commercial Loan Administration
Telephone: (305) 468-4347
Facsimile: (305) 468-4364
Electronic Mail: althea.v.lyn-sue@baml.com

EXHIBIT N, PAGE 1



--------------------------------------------------------------------------------



 



Payment Instructions:
Bank of America, N.A.
Atlanta, Georgia
ABA No.: 0260-0959-3
Account No.: GL 1366211723000
Attention: Nicole Rice
Reference: HF Logistics-SKX T1
RAYMOND JAMES BANK, FSB

     
Domestic and LIBOR Lending Office:
  Commitment Amount: $27,500,000.00
 
   
 
  Pro Rata Share: 50%

Raymond James Bank, FSB
Loan Ops/CML
710 Carillon Parkway
St. Petersburg, Florida 33176

Attn:                                                                   
                                         
                                                                               
                           
Telephone:                                                               
                       
Facsimile: (866) 597-4002
Electronic Mail: mary.farrell@raymondjames.com

Notices:
Raymond James Bank, FSB
Loan Ops/CML
710 Carillon Parkway
St. Petersburg, Florida 33176

Attn:                                                                   
                                         
                                                                               
                           
Telephone:                                                               
                        
Facsimile: (866) 597-4002
Electronic Mail: mary.farrell@raymondjames.com

Payment Instructions:
Federal Home Loan Bank of Atlanta
ABA No.: 0610-0876-6
Account No.: 3574100 Raymond James Bank
Attention: Loan Ops/CML
Reference: HF Logistics-SKX T1, LLC

EXHIBIT N, PAGE 2